



FIFTH AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT


THIS FIFTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) dated as of February 14, 2018 is by and among PARKER DRILLING
COMPANY, a Delaware corporation (the “Parent Borrower”), each of the other Loan
Parties, the Lenders (as such term is hereinafter defined) party hereto and BANK
OF AMERICA, N.A., as the administrative agent for the Lenders party to the
Existing Credit Agreement referenced below (in such capacity, together with the
successors in such capacity, the “Administrative Agent”) and L/C Issuer.
R E C I T A L S
A.    The Parent Borrower, the lenders from time to time party thereto
(collectively, the “Lenders” and, individually, a “Lender”), the Administrative
Agent and the other agents referred to therein are parties to that certain
Second Amended and Restated Credit Agreement dated as of January 26, 2015, as
amended by the First Amendment dated as of June 1, 2015, the Second Amendment
dated as of September 29, 2015, the Third Amendment dated as of May 27, 2016 and
the Fourth Amendment dated as of February 21, 2017 (as amended, restated,
supplemented or otherwise modified prior to the date hereof, the “Existing
Credit Agreement”), pursuant to which the Lenders have made certain extensions
of credit (subject to the terms and conditions thereof) to the Parent Borrower.
B.    The Parent Borrower has previously informed the Administrative Agent that
it desires to amend certain provisions of the Existing Credit Agreement and
certain Loan Documents subject to satisfying certain conditions set forth herein
(the Existing Credit Agreement, as amended hereby, the “Credit Agreement”); and
C.    In order to amend such provisions of the Existing Credit Agreement, the
Lenders signatory hereto and the Administrative Agent are willing to amend the
Existing Credit Agreement on the terms and conditions more fully described
herein.
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:
Section 1.Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Existing Credit Agreement
or Credit Agreement, as the context may require. Unless otherwise indicated, all
article, schedule, exhibit and section references in this Amendment refer to
articles, schedules, exhibits and sections of the Existing Credit Agreement or
Credit Agreement, as the context may require.
Section 2.    Amendments to Credit Agreement. Upon the occurrence of the
Effective Date (as defined below), the Existing Credit Agreement (excluding the
Schedules and Exhibits thereto) is







--------------------------------------------------------------------------------





hereby amended as set forth in the composite conformed copy of the Credit
Agreement (excluding the Schedules and Exhibits thereto) attached hereto as
Annex I.
Section 3.    Amendments to Exhibits. Upon the occurrence of the Effective Date,
(i) Exhibits A, B-1, B-2, B-3, B-4, C, D and E-1 of the Existing Credit
Agreement are hereby amended by deleting each in its entirety and replacing such
Exhibits with Exhibits A, B-1, B-2, B-3, B-4, C, D and E-1 attached hereto on
Annex II, (ii) Exhibit F of the Existing Credit Agreement is hereby amended by
deleting it in its entirety and (iii) new Exhibits G, H, I, and J are hereby
added to the Credit Agreement with Exhibits G, H, I, and J, respectively,
attached hereto on Annex II.
Section 4.    Amendments to Schedules. Upon the occurrence of the Effective
Date, (i) Schedules 2.01, 5.04, 5.07(A), 5.07(B), 5.14, 5.16 and 10.02 of the
Existing Credit Agreement are hereby amended by deleting them in their entirety
and replacing them with Schedules 2.01, 5.04, 5.07(A), 5.07(B), 5.14, 5.16 and
10.02, respectively attached hereto on Annex III and (ii) new Schedules 6.11 and
6.15(b) are hereby added to the Credit Agreement with Schedules 6.11 and 6.15(b)
attached hereto on Annex III.
Section 5.    Conditions Precedent for Amendments. This Amendment shall not
become effective until the date (the “Effective Date”) on which each of the
following conditions is satisfied (or waived in accordance with Section 10.01 of
the Credit Agreement):
5.1    Counterparts to Amendment. The Administrative Agent shall have received
from all of the Lenders and the Loan Parties executed counterparts (in such
number as may be requested by the Administrative Agent) of this Amendment, which
in the case of each Loan Party shall be properly executed by a Responsible
Officer of such Loan Party, and the Administrative Agent shall have acknowledged
this Amendment.
5.2    No Default or Event of Default. As of the date hereof and as of Effective
Date, immediately before and after giving effect to this Amendment, no Default
or Event of Default shall have occurred and be continuing.
5.3    Representations and Warranties. Each of the Loan Parties shall represent
and warrant to the Administrative Agent and the Lenders that as of the date
hereof and as of the Effective Date, after giving effect to the terms of this
Amendment, all of the representations and warranties contained in each Loan
Document to which it is a party are true and correct in all material respects
(except for such representations and warranties that have a materiality or
Material Adverse Effect qualification, which shall be true and correct in all
respects, subject to such qualification as expressed therein), except to the
extent any such representations and warranties are expressly limited to an
earlier date, in which case, such representations and warranties shall continue
to be true and correct in all material respects (except for such representations
and warranties that have a materiality or Material Adverse Effect qualification,
which shall be true and correct in all respects, subject to such qualification
as expressed therein) as of such specified earlier date.
5.4    Collateral Documents. The Administrative Agent shall have received the
following, and in the case of documents delivered by each Loan Party, each
properly executed by a Responsible Officer of such Loan Party and, where
appropriate, by the Administrative Agent, each dated the


2











--------------------------------------------------------------------------------





Effective Date and each in form and substance satisfactory to the Administrative
Agent and the Required Lenders:
(a)    counterparts of the Security Agreement;
(b)    counterparts of the Guaranty; and
(c)    a perfection certificate.
5.5    Ancillary Deliverables. The Administrative Agent shall have received the
following, and in the case of documents delivered by the Loan Parties, each
properly executed by a Responsible Officer of such Loan Party, each dated the
Effective Date (or, in the case of certificates of governmental officials, a
recent date before the Effective Date) and each in form and substance
satisfactory to the Administrative Agent and the Required Lenders:
(a)    a Note executed by the Borrowers in favor of each Lender requesting a
Note;
(b)    such certificates concerning resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Amendment and the other Loan
Documents to which such Loan Party is a party;
(c)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is in good standing in the
jurisdiction of its incorporation or formation;
(d)    a certificate of a Responsible Officer of the Parent Borrower certifying
that as of the Effective Date, the Loan Parties are in compliance with the
insurance requirements set forth in Section 6.05 of the Credit Agreement;
(e)    a certificate of a Responsible Officer of the Parent Borrower certifying
as of the Effective Date to the matters specified in Sections 5.2 and 5.3 of
this Amendment; and
(f)    a certificate of a Responsible Officer certifying that there are (1) no
actions, suits, proceedings, claims or disputes pending or, to the knowledge of
the Parent Borrower, threatened in writing or (2) ongoing, pending or threatened
investigation known to the Parent Borrower, in each case, in any court or
conducted before or by any arbitrator or Governmental Authority, by or against
the Parent Borrower or any of its Subsidiaries or against any of their
properties or revenues that purport to affect or pertain to this Amendment and
the transactions contemplated hereby.
5.6    Lien Searches. The Administrative Agent shall have received copies of any
Uniform Commercial Code, judgment, tax lien, bankruptcy, intellectual property,
or other searches reasonably requested by the Administrative Agent with respect
to the Collateral, together with copies of the financing statements (or similar
documents) disclosed by such searches, and accompanied by evidence that any
Liens indicated in any such financing statement that are not permitted by
Section


3











--------------------------------------------------------------------------------





7.01 of the Credit Agreement have been or contemporaneously will be released or
terminated (or otherwise provided for in a manner reasonably acceptable to the
Administrative Agent).
5.7    Borrowing Base Certificate. The Administrative Agent shall have received
an executed Borrowing Base Certificate as of a date no earlier than December 31,
2017, in form and substance reasonably acceptable to the Administrative Agent.
5.8    Field Exams and Appraisals. The Administrative Agent shall have received
(i) field examinations with respect to the Borrowers’ Eligible Domestic Accounts
Receivable and certain other matters and (ii) an appraisal with respect to the
Eligible Rental Equipment in form and substance reasonably satisfactory to the
Administrative Agent.
5.9    Opinions. The Administrative Agent shall have received such favorable
opinions of counsel to the Loan Parties addressed to the Administrative Agent
and the Lenders and concerning such customary matters as the Administrative
Agent and the Lenders may reasonably request with respect to the transactions
contemplated hereby.
5.10    Solvency Certificate. The Administrative Agent shall have received, a
certificate from the chief financial officer of the Parent Borrower, in form and
substance reasonably satisfactory to the Administrative Agent, certifying that,
as of the Effective Date, the Loan Parties, on a consolidated basis, are, and
immediately after giving effect to the transactions contemplated by this
Amendment will be, Solvent.
5.11    Fees and Expenses. The Administrative Agent and the Lenders shall have
received all fees and other amounts due and payable on or prior to the Effective
Date, including, without limitation, all filing and recording fees and Taxes,
and to the extent invoiced at least two Business Days before the Effective Date,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrowers under the Credit Agreement (including, but not limited
to, the fees, disbursements and other charges of counsel to the Administrative
Agent). Without limiting the foregoing, (a) each Lender party hereto shall
receive a fee from the Parent Borrower equal to 25 bps payable on the amount of
each such Lender’s Commitment under the Credit Agreement as in effect
immediately after the Effective Date, and (b) any Arranger shall have received
all fees and other amounts required to be paid pursuant to any letter agreements
in respect of the transactions contemplated hereby.
5.12    No Loans Outstanding; Limitation on L/C Obligations Outstanding. As of
the date hereof and as of Effective Date, immediately before and after giving
effect to this Amendment, there shall be (a) no outstanding Loans and (b) no
outstanding L/C Obligations in excess of $7,500,000 in the aggregate.
5.13    Other Documents. The Administrative Agent shall have received such other
documents as the Administrative Agent (or its counsel) may reasonably request
relating to the transactions contemplated by this Amendment.
The Administrative Agent shall notify the Parent Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.


4











--------------------------------------------------------------------------------





Section 6.    Miscellaneous.
6.1    Confirmation. The provisions of the Loan Documents, as amended by this
Amendment, shall remain in full force and effect in accordance with their terms
following the effectiveness of this Amendment.
6.2    Ratification and Affirmation; Representations and Warranties. As of the
Effective Date prior to and after giving effect to the amendments thereto
effective as of the Effective Date, the Parent Borrower and each of the other
Loan Parties does hereby (a) adopt, ratify, and confirm, as applicable, the
Credit Agreement and the other Loan Documents, and, in each case, its
obligations thereunder, (b) acknowledges, renews and extends its continued
liability under, each Loan Document to which it is a party, (c) agrees that each
Loan Document to which it is a party remains in full force and effect,
notwithstanding the amendments thereto effective as of the Effective Date, and
(d) represents and warrants to the Administrative Agent and the Lenders that:
(i) all of the representations and warranties contained in each Loan Document to
which it is a party are true and correct in all material respects (except for
such representations and warranties that have a materiality or Material Adverse
Effect qualification, which shall be true and correct in all respects, subject
to such qualification as expressed therein), except to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case, such representations and warranties shall continue to be true and
correct in all material respects (except for such representations and warranties
that have a materiality or Material Adverse Effect qualification, which shall be
true and correct in all respects, subject to such qualification as expressed
therein) as of such specified earlier date, (ii) immediately before giving
effect to this Amendment, no Default or Event of Default had occurred and was
continuing and (iii) immediately after giving effect to this Amendment, no
Default or Event of Default will have occurred and be continuing.
6.3    General Release. EACH OF THE PARENT BORROWER AND THE OTHER LOAN PARTIES
(ON BEHALF OF THEMSELVES AND THEIR RELATED PARTIES) HEREBY FOREVER WAIVES,
RELEASES, ACQUITS AND DISCHARGES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
AND ALL CLAIMS (INCLUDING, WITHOUT LIMITATION, CROSSCLAIMS, COUNTERCLAIMS,
RIGHTS OF SET-OFF AND RECOUPMENT), SUITS, DEMANDS, DEBTS, ACCOUNTS, CONTRACTS,
LIABILITIES, OBLIGATIONS, JUDGMENTS, DAMAGES, ACTIONS AND CAUSES OF ACTIONS,
WHETHER IN LAW OR IN EQUITY, OF WHATSOEVER NATURE AND KIND, WHETHER KNOWN OR
UNKNOWN, WHETHER NOW OR HEREAFTER EXISTING, THAT THE PARENT BORROWER OR ANY
OTHER LOAN PARTY (AND EACH OF THEIR RELATED PARTIES) AT ANY TIME HAD OR HAS, OR
THAT ITS SUCCESSORS, ASSIGNS, AFFILIATES, SHAREHOLDERS AND “CONTROLLING PERSONS”
(WITHIN THE MEANING OF FEDERAL SECURITIES LAWS) HEREAFTER CAN OR MAY HAVE
AGAINST THE ADMINISTRATIVE AGENT, THE L/C ISSUER, ANY ARRANGER, ANY LENDER OR
ANY OF THEIR RELATED PARTIES THROUGH THE DATE HEREOF AND THROUGH THE EFFECTIVE
DATE, IN EACH CASE IN CONNECTION WITH THE CREDIT AGREEMENT, THE OTHER LOAN
DOCUMENTS, ALL OTHER DOCUMENTS EXECUTED IN CONNECTION THEREWITH, AND THE
TRANSACTIONS CONTEMPLATED THEREBY.


5











--------------------------------------------------------------------------------





6.4    Loan Document. This Amendment and each agreement, instrument, certificate
or document executed by the Parent Borrower and/or the other Loan Parties, as
applicable, or any of their respective officers in connection therewith are
“Loan Documents” as defined and described in the Credit Agreement and all of the
terms and provisions of the Loan Documents relating to other Loan Documents
shall apply hereto and thereto.
6.5    Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or other electronic imaging means (e.g., “pdf” or “tiff”)
shall be effective as delivery of a manually executed counterpart of this
Amendment.
6.6    NO ORAL AGREEMENT. THIS AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER
LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE FINAL
AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
6.7    GOVERNING LAW. THIS AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
6.8    Miscellaneous. Section 10.14(b), (c) and (d) and Section 10.15 of the
Credit Agreement shall apply to this Amendment, mutatis mutandis.
[signature pages follow]






6











--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amendment to
Second Amended and Restated Credit Agreement to be duly executed as of the date
first written above.
PARENT BORROWER
PARKER DRILLING COMPANY,
as the Parent Borrower




By:     /s/ David W. Tucker                
Name:      David W. Tucker
Title:
Treasurer and Assistant Secretary






--------------------------------------------------------------------------------





DESIGNATED BORROWERS


PARKER DRILLING ARCTIC OPERATING, LLC, a Delaware limited liability company




By:     _/s/ Michael W. Sumruld_______________    
Name: Michael W. Sumruld
Title: Vice President


PARKER DRILLING OFFSHORE USA, L.L.C., an Oklahoma limited liability company




By:     _/s/ Michael W. Sumruld_______________    
Name: Michael W. Sumruld
Title: Vice President


QUAIL TOOLS, L.P., an Oklahoma limited partnership


By:
Quail USA, LLC, its General Partner





By:     _/s/ Michael W. Sumruld_________
Name: Michael W. Sumruld
Title: Vice President









--------------------------------------------------------------------------------





SUBSIDIARY GUARANTORS


ANACHORETA, INC., a Nevada corporation
PARDRIL, INC., an Oklahoma corporation
PARKER AVIATION INC., an Oklahoma corporation
PARKER DRILLING COMPANY NORTH AMERICA, INC., a Nevada corporation
PARKER DRILLING COMPANY OF NIGER, an Oklahoma corporation
PARKER DRILLING COMPANY OF OKLAHOMA, INCORPORATED, an Oklahoma corporation
PARKER DRILLING COMPANY OF SOUTH AMERICA, INC., an Oklahoma corporation
PARKER DRILLING MANAGEMENT
SERVICES, LTD., a Nevada limited liability
company
PARKER DRILLING OFFSHORE COMPANY LLC, a Nevada limited liability company
PARKER NORTH AMERICA OPERATIONS, LLC, a Nevada limited liability company
PARKER TECHNOLOGY, INC., an Oklahoma corporation
PARKER TECHNOLOGY, L.L.C., a Louisiana limited liability company
PARKER TOOLS, LLC, an Oklahoma limited liability company
QUAIL USA, LLC, an Oklahoma limited liability company
2M-TEK, INC., a Louisiana corporation






By:     __/s/ David W. Tucker________________
Name: David W. Tucker
Title: ice President and Treasurer






    







--------------------------------------------------------------------------------






BANK OF AMERICA, N.A.,
as Administrative Agent
By: /s/ Makis Dasigenis


Name:     Makis Dasigenis
Title:    SVP











--------------------------------------------------------------------------------





BANK OF AMERICA, N.A.,
as a Lender and L/C Issuer








By: /s/ Makis Dasigenis            
Name:     Makis Dasigenis
Title:    SVP













--------------------------------------------------------------------------------








BARCLAYS BANK PLC, as a Lender




By:     /s/ Vanessa Kurbatskiy            
Name: Vanessa Kurbatskiy
Title:     Vice President















--------------------------------------------------------------------------------






WELLS FARGO BANK N.A., as a Lender




By:     /s/ Katherine Scalzo                
Name: Katherine Scalzo
Title:     Director









--------------------------------------------------------------------------------






DEUTSCHE BANK AG, NEW YORK BRANCH, as a Lender




By:     /s Marguerite Sutton                
Name: Marguerite Sutton
Title:     Vice President






By:     /s/ Maria Guinchard                
Name: Maria Guinchard
Title:     Vice President









--------------------------------------------------------------------------------






GOLDMAN SACHS BANK USA, as a Lender




By:     /s Chris Lam                    
Name: Chris Lam
Title:     Authorized Signatory









--------------------------------------------------------------------------------






THE ROYAL BANK OF SCOTLAND plc, as a Lender




By:     /s/ Steve Nixon                
Name: Steve Nixon
Title: :Executive Director









--------------------------------------------------------------------------------






WHITNEY BANK, as a Lender




By:     /s/ Ian Mckie            
Name: Ian Mckie
Title :SP











--------------------------------------------------------------------------------






HSBC BANK USA, N.A., as a Lender




By:     /s/ Wadie C. Habiby                
Name: Wadie C. Habiby
Title:     SVP, Corporate Banking
    









--------------------------------------------------------------------------------






NORTHRIM BANK, as a Lender




By:     /s/ Michael G. Huston                
Name: Michael G. Huston
Title: EVP, Chief Lending Officer






[
 



--------------------------------------------------------------------------------






Annex I


Composite Conformed Credit Agreement


(see attached)








US-DOCS\97384607.24

--------------------------------------------------------------------------------

As of the Fifth Amendment Effective Date






Published CUSIP Number: ____________
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of January 26, 2015
among
PARKER DRILLING COMPANY,
as the Parent Borrower,
certain Subsidiaries of the Parent Borrower, as
Borrowers,


BANK OF AMERICA, N.A.,
as Administrative Agent and L/C Issuer,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Syndication Agent
BARCLAYS BANK PLC,
as Documentation Agent,
and
THE OTHER LENDERS AND L/C ISSUERS
from time to time party hereto
_________________________
Merrill Lynch, Pierce, Fenner & Smith Incorporated
and
Wells Fargo Securities, LLC
as
Joint Lead Arrangers and Joint Bookrunners






US-DOCS\97384607.24

--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS1
Section 1.01Defined Terms    1
Section 1.02Other Interpretive Provisions    46
Section 1.03Accounting Terms    47
Section 1.04Rounding    47
Section 1.05Exchange Rates; Currency Equivalents    48
Section 1.06Alternative Currencies    48
Section 1.07Change of Currency.    49
Section 1.08Times of Day.    49
Section 1.09Letter of Credit Amounts.    49
Section 1.10Uniform Commercial Code    49
ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS49
Section 2.01The Loans.    49
Section 2.02Borrowings, Conversions and Continuations of Loans    50
Section 2.03Letters of Credit    51
Section 2.04Borrowing Base Calculations; Inclusion of Assets in Borrowing
Base    61
Section 2.05Prepayments    62
Section 2.06Termination or Reduction of Commitments    63
Section 2.07Repayment of Loans    64
Section 2.08Interest    64
Section 2.09Fees    65
Section 2.10Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate        65
Section 2.11Evidence of Debt    66
Section 2.12Payments Generally; Administrative Agent’s Clawback    66
Section 2.13Sharing of Payments by Lenders    68
Section 2.14Designated Borrower.    69
Section 2.15LIBOR Successor Rate    71
Section 2.16Defaulting Lenders.    72
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY74
Section 3.01Taxes    74
Section 3.02Illegality    80
Section 3.03Inability to Determine Rates    81
Section 3.04Increased Costs    81
Section 3.05Compensation for Losses    82
Section 3.06Mitigation Obligations; Replacement of Lenders    83
Section 3.07Survival    83
Section 3.08Keepwell    84
ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS84
Section 4.01Conditions of Initial Credit Extension    84
Section 4.02Conditions to all Credit Extensions    88






US-DOCS\97384607.24

--------------------------------------------------------------------------------





ARTICLE V REPRESENTATIONS AND WARRANTIES89
Section 5.01Existence; Compliance with Law    89
Section 5.02Power; Authorization; Enforceable Obligations    89
Section 5.03No Legal Bar    90
Section 5.04No Material Litigation    90
Section 5.05Financial Statements; No Material Adverse Effect    90
Section 5.06No Default    91
Section 5.07Ownership of Property; Liens    92
Section 5.08Intellectual Property    92
Section 5.09Taxes    92
Section 5.10Federal Regulations    92
Section 5.11Labor Matters    92
Section 5.12ERISA Compliance    93
Section 5.13Investment Company Act; Other Regulations    94
Section 5.14Subsidiaries    94
Section 5.15Use of Proceeds    94
Section 5.16Environmental Matters.    94
Section 5.17Accuracy of Information, etc.    95
Section 5.18Collateral Documents    95
Section 5.19Solvency    96
Section 5.20Insurance    96
Section 5.21OFAC/Sanctions    96
Section 5.22Anti-Corruption Laws    96
Section 5.23EEA Financial Institution    96
ARTICLE VI AFFIRMATIVE COVENANTS97
Section 6.01Financial Statements; Borrowing Base Certificate    97
Section 6.02Certificates; Other Information    98
Section 6.03Notices    100
Section 6.04Conduct of Business and Maintenance of Existence, etc.    101
Section 6.05Maintenance of Property; Insurance    101
Section 6.06Inspection of Property; Books and Records; Discussions    102
Section 6.07Environmental Laws    102
Section 6.08Payment of Obligations    102
Section 6.09Additional Collateral; Additional Guarantors    102
Section 6.10Intercreditor Agreement    103
Section 6.11Cash Management Systems    103
Section 6.12Inspection and Appraisal of Collateral    105
Section 6.13Casualty and Condemnation; Disposition Outside the Ordinary Course
of Business        105
Section 6.14Anti-Corruption Laws; Sanctions    105
Section 6.15Further Assurances; Post-Closing Deliveries    106
ARTICLE VII NEGATIVE COVENANTS106
Section 7.01Liens    106
Section 7.02Minimum Liquidity.    109
Section 7.03Indebtedness    109


-ii-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





Section 7.04Fundamental Changes    111
Section 7.05Disposition of Property    112
Section 7.06Restricted Payments    113
Section 7.07Modifications of Debt Instruments, etc.    115
Section 7.08Transactions with Affiliates    115
Section 7.09Changes in Fiscal Periods    116
Section 7.10Negative Pledge Clauses    116
Section 7.11Restrictions on Subsidiary Distributions    117
Section 7.12Lines of Business    117
Section 7.13Swap Contracts    118
Section 7.14Anti-Corruption Laws    118
Section 7.15Sanctions    118
Section 7.16Prepayment, etc. of Senior Notes and Certain Indebtedness    118
ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES118
Section 8.01Events of Default    118
Section 8.02Remedies Upon Event of Default    121
Section 8.03Application of Funds    122
ARTICLE IX ADMINISTRATIVE AGENT124
Section 9.01Appointment and Authority    124
Section 9.02Rights as a Lender    125
Section 9.03Exculpatory Provisions    125
Section 9.04Reliance by Administrative Agent    126
Section 9.05Delegation of Duties    126
Section 9.06Resignation of Administrative Agent    126
Section 9.07Non‑Reliance on Administrative Agent and Other Lenders    128
Section 9.08No Other Duties, Etc.    128
Section 9.09Administrative Agent May File Proofs of Claim; Credit Bidding    128
Section 9.10Collateral and Guaranty Matters    130
Section 9.11Secured Cash Management Agreements and Secured Hedge
Agreements    131
ARTICLE X MISCELLANEOUS133
Section 10.01Amendments, Etc.    133
Section 10.02Notices; Effectiveness; Electronic Communication    135
Section 10.03No Waiver; Cumulative Remedies; Enforcement    137
Section 10.04Expenses; Indemnity; Damage Waiver    137
Section 10.05Payments Set Aside    139
Section 10.06Successors and Assigns    140
Section 10.07Treatment of Certain Information; Confidentiality    144
Section 10.08Right of Setoff    145
Section 10.09Interest Rate Limitation    146
Section 10.10Counterparts; Integration; Effectiveness    146
Section 10.11Survival of Representations and Warranties    146
Section 10.12Severability    146
Section 10.13Replacement of Lenders    147
Section 10.14Governing Law; Jurisdiction; Etc    147
Section 10.15Waiver of Jury Trial    148


-iii-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





Section 10.16No Advisory or Fiduciary Responsibility    149
Section 10.17Electronic Execution of Assignments and Certain Other
Documents    149
Section 10.18USA PATRIOT Act    150
Section 10.19Judgment Currency    150
Section 10.20Assignment and Reallocation of Commitments, Etc.    150
Section 10.21Release of Collateral and Loan Parties    152
Section 10.22ENTIRE AGREEMENT    152
Section 10.23Acknowledgment and Consent to Bail-In of EEA Financial
Institutions    153
ARTICLE XI THE PARENT BORROWER153
Section 11.01Appointment; Nature of Relationship    153
Section 11.02Powers    154
Section 11.03Employment of Agents    154
Section 11.04No Successor Parent Borrower    154
Section 11.05Execution of Loan Documents    154


SCHEDULES
I
Existing Collateral Documents

1.01(a)
Existing Letters of Credit

1.01(b)
Account Debtors

2.01
Commitments and Applicable Percentages

5.02
Consents, Authorizations, Filings and Notices

5.04
Litigation

5.07(A)
Specified Barge Rigs

5.07(B)
Specified Land Rigs

5.14
Subsidiaries; Other Equity Investments

5.16
Environmental Matters

5.18
UCC Filing Jurisdiction; United States Coast Guard Filing

5.21
OFAC

6.11
Deposit Accounts

6.15
Post-Closing Deliveries

6.15(b)
Fifth Amendment Post-Closing Deliveries

7.01(f)
Existing Liens

7.03(d)
Existing Indebtedness

7.05(j)
Permitted Dispositions

10.02
Administrative Agent’s Office; Certain Addresses for Notices

EXHIBITS
Form of
A
Committed Loan Notice

B-1
U.S. Tax Compliance Certificate

B-2
U.S. Tax Compliance Certificate

B-3
U.S. Tax Compliance Certificate

B-4
U.S. Tax Compliance Certificate



-iv-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





C
Note

D
Compliance Certificate

E-1
Assignment and Assumption

E-2
Administrative Questionnaire

F
[Reserved]

G
Borrowing Base Certificate

H      Secured Party Designation Notice
I     Designated Borrower Request and Assumption Agreement
J     Designated Borrower Notice




-v-


US-DOCS\97384607.24

--------------------------------------------------------------------------------






SECOND AMENDED AND RESTATED CREDIT AGREEMENT
This SECOND AMENDED AND RESTATED CREDIT AGREEMENT (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time, this
“Agreement”) is entered into as of January 26, 2015, among PARKER DRILLING
COMPANY, a Delaware corporation (“PKD” and in its capacity as agent for the
Borrowers hereunder, the “Parent Borrower” as set forth in Section 11.01),
certain Subsidiaries of the PKD party hereto from time to time pursuant to
Section 2.14 (each as “Designated Borrower” and together with the Parent
Borrower, the “Borrowers”), each lender from time to time party hereto
(collectively, the “Lenders” and, individually, a “Lender”), BANK OF AMERICA,
N.A., as the Administrative Agent and an L/C Issuer, WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Syndication Agent, and BARCLAYS BANK PLC, as Documentation
Agent.
PRELIMINARY STATEMENTS:
PKD heretofore entered into that certain Credit Agreement dated as of May 15,
2008, by and among PKD, as borrower, Bank of America, as the administrative
agent thereunder, the lenders party thereto, Bank of America, as an issuer of
letters of credit thereunder, and the other parties thereto, as amended by the
Amendment dated as of June 30, 2008, the Second Amendment dated as of January
15, 2010, the Third Amendment dated as of April 1, 2011 and the Fourth Amendment
dated as of April 9, 2012, as further amended and restated by the Amended and
Restated Credit Agreement dated as of December 14, 2012, by and among PKD, as
borrower, Bank of America, as the administrative agent thereunder, the lenders
party thereto (the “Existing Lenders”), Bank of America, as an issuer of letters
of credit thereunder, and the other parties thereto, as amended by the First
Amendment dated as of July 19, 2013 (as so amended and as otherwise heretofore
supplemented or modified, the “Existing Credit Agreement”).
The “Obligations” (as defined in the Existing Credit Agreement) of the Loan
Parties under the Existing Credit Agreement are secured by certain mortgages,
guaranties, security agreements, instruments and other documents heretofore
executed (specifically those agreements, instruments and documents listed in
Schedule I, the “Existing Collateral Documents”).
The parties hereto have agreed to enter into this Agreement to amend, restate,
extend, renew and continue, but not to extinguish, terminate or novate, the
Loans and the Letters of Credit under the Existing Credit Agreement.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto hereby amend and restate the Existing Credit Agreement in its
entirety as follows:






US-DOCS\97384607.24

--------------------------------------------------------------------------------






ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01    Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:
“2015 Refinancing” means the occurrence of the Closing Date and the amendment
and restatement of the Existing Credit Agreement pursuant to this Agreement.
2    “Accounts” means accounts receivable of PKD or any of its Subsidiaries, as
applicable, arising out of the sales or leasing of goods or services made by PKD
or any of its Subsidiaries, as applicable, in the ordinary course of business,
to the extent constituting an “account” as defined in the Uniform Commercial
Code.
3    “Account Debtor” means a Person obligated under an Account, chattel paper
or general intangible.
4    “Additional Senior Notes” means additional unsecured notes of PKD or any of
its Subsidiaries (other than Immaterial Subsidiaries) in an aggregate principal
amount not to exceed $250,000,000 at any one time outstanding; provided that (i)
any such notes shall (w) have a scheduled maturity occurring no earlier than 91
days after the Maturity Date, (x) contain terms (including covenants and events
of default) no more restrictive, taken as a whole, to PKD and its Subsidiaries
than those contained in this Agreement, (y) have no scheduled amortization, no
sinking fund requirements and no maintenance financial covenants and (z) no
Default or Event of Default shall have occurred and be continuing immediately
before and after the incurrence of such Additional Senior Notes and (ii) at the
time of, and giving effect to, the incurrence of any such notes and the use of
the proceeds thereof, the Consolidated Leverage Ratio shall be less than or
equal to 4.00:1.00 on a pro forma basis as of the last day of the most recent
fiscal quarter of PKD.
5    “Administrative Agent” means Bank of America in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.
6    “Administrative Agent’s Office” means the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 10.02, or such other
address or account as the Administrative Agent may from time to time notify to
the Parent Borrower and the Lenders.
7    “Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E‑2 or any other form approved by the
Administrative Agent.
8    “Advance Rate” means at any time, the applicable percentage set forth in
clause (i) or (ii) of the definition of “Borrowing Base” or such other
percentage having similar effect as may become effective in lieu of or in
addition to such applicable percentage in accordance with such definition.


-2-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





9    “Affiliate” means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
10    “Agents” means, collectively, the Administrative Agent, the Syndication
Agent, and the Documentation Agent.
11    “Aggregate Commitments” means the Commitments of all the Lenders. As of
the Fifth Amendment Effective Date, the Aggregate Commitments are $80,000,000.
12    “Agreement” has the meaning specified in the introductory paragraph
hereto.
13    “Alternative Currency” means each currency (other than Dollars) that is
approved in accordance with Section 1.06.
14    “Alternative Currency Equivalent” means, at any time, with respect to any
amount denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or an L/C Issuer,
as the case may be, at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of such
Alternative Currency with Dollars.
15    “Amended and Restated Mortgage” means that certain Amended and Restated
Mortgage of the Existing Mortgage entered into in connection with the Fifth
Amendment pursuant to the terms thereof.
16    “Applicable Fee Rate” means 0.50% per annum.
17    “Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time. If the Aggregate
Commitments have been terminated or expired, then the Applicable Percentage of
each Lender shall be determined based on the Applicable Percentage of such
Lender most recently in effect, giving effect to any subsequent assignments. As
of the Fifth Amendment Date, the Applicable Percentage of each Lender is set
forth opposite the name of such Lender on Schedule 2.01 and thereafter in the
Assignment and Assumption (or such other instrument) pursuant to which such
Lender becomes a party hereto, as applicable.
18    “Applicable Rate” means the applicable percentage per annum set forth
below determined by reference to the Consolidated Leverage Ratio as set forth in
the most recent Compliance Certificate received by the Administrative Agent
pursuant to Section 6.02(b):


-3-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





Applicable Rate
Pricing
Level
Consolidated
Leverage Ratio
Eurodollar Rate
Loans and
Letters of Credit
Base Rate
Loans
1
< 2.50:1
2.50%
1.50%
2
≥ 2.50:1 but < 3.50:1
2.75%
1.75%
3
≥ 3.50:1 but < 4.25:1
3.00%
2.00%
4
≥ 4.25:1 but < 5.00:1
3.50%
2.50%
5
≥ 5.00:1
4.00%
3.00%



Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the request of
the Required Lenders, Pricing Level 5 shall apply as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered and shall remain in effect until the date on which such Compliance
Certificate is delivered.
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).
19    “Applicable Time” means, with respect to any payments in any Alternative
Currency, the local time in the place of settlement for such Alternative
Currency as may be determined by the Administrative Agent or the applicable L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.
20    “Applicant Borrower” has the meaning specified in Section 2.14(b).
21    “Applicant Borrower Materials” has the meaning specified in
Section 2.14(b).
22    “Appropriate Lender” means, at any time, (a) a Lender that has a
Commitment or holds a Loan at such time and (b) with respect to the Letter of
Credit Sublimit, (i) the L/C Issuers and (ii) if any Letters of Credit have been
issued pursuant to Section 2.03(a), the Lenders.
23    “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
24    “Arrangers” means each of Merrill Lynch, Pierce, Fenner & Smith
Incorporated and Wells Fargo Securities, LLC in its capacity as a joint lead
arranger and joint bookrunner.
25    “Assignee Group” means two or more Eligible Assignees that are Affiliates
of one another or two or more Approved Funds managed by the same investment
advisor.


-4-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





26    “Assignment and Assumption” means an assignment and assumption entered
into by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.06(b)), and accepted by the Administrative
Agent, in substantially the form of Exhibit E‑1 or any other form (including
electronic documentation generated by use of an electronic platform) approved by
the Administrative Agent.
27    “Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease and
(c) all Synthetic Debt of such Person.
28    “Audited Financial Statements” means the audited consolidated balance
sheet of PKD and its Subsidiaries for each of the fiscal years ended on December
31, 2012 and December 31, 2013, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for such fiscal years
of the PKD and its Subsidiaries, including the notes thereto.
29    “Auto-Extension Letter of Credit” has the meaning specified in Section
2.03(b)(iii).
30    “Availability” means (a) the Line Cap minus (b) Total Outstandings.
31    “Availability Period” means the period from and including the Closing Date
to the earliest of (a) the Maturity Date, (b) the date of termination of the
Commitments pursuant to Section 2.06, and (c) the date of termination of the
commitment of each Lender to make Loans and of the obligation of the L/C Issuers
to make L/C Credit Extensions pursuant to Section 8.02.
32    “Availability Reserve” means the sum (without duplication) of (a) the Rent
and Charges Reserve; (b) the Bank Product Reserve; (c) the Dilution Reserve, (d)
the aggregate amount of liabilities secured by Liens upon Collateral that are
senior to Administrative Agent's Liens (but imposition of any such reserve shall
not waive an Event of Default arising therefrom); (e) the Casualty Reserve; (f)
the Disposition Reserve; (g) the Fractional Shares Reserve; and (h) such
additional reserves, in such amounts and with respect to such matters, as
Administrative Agent in its Permitted Discretion may elect to impose from time
to time.
33    “Bail-In Action” means the exercise of any Write-Down and Conversion
Powers by the applicable EEA Resolution Authority in respect of any liability of
an EEA Financial Institution.
34    “Bail-In Legislation” means, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.
35    “Bank of America” means Bank of America, N.A. and its successors.


-5-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





36     “Bank Product Reserve” means at any time, reserves in respect of Secured
Hedge Agreements and Secured Cash Management Agreements then provided and
outstanding, including, without limitation, the reserves established by the
Administrative Agent pursuant to Section 2.04(a).
37    “Base Rate” means for any day a fluctuating rate per annum equal to the
higher of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate”, and (c) the Eurodollar Rate plus 1.00%; and if Base Rate
shall be less than zero, such rate shall be deemed zero for purposes of this
Agreement. The “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such rate announced by Bank of America shall take effect at the opening of
business on the day specified in the public announcement of such change.
38    “Base Rate Loan” means a Loan that bears interest based on the Base Rate.
39    “Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in Section
4975 of the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.
40    “Borrowers” has the meaning specified in the introductory paragraph
hereto.
41    “Borrower Materials” has the meaning specified in Section 6.02.
42    “Borrowing” means a borrowing consisting of simultaneous Loans of the same
Type and, in the case of Eurodollar Rate Loans, having the same Interest Period
made by each of the Lenders pursuant to Section 2.01.
43    “Borrowing Base” means, at any time, the amount equal at such time to:
(i)    eighty-five percent (85%) of the aggregate Net Amount of Eligible
Domestic Accounts Receivable, plus
(ii)    the least of (A) ninety percent (90%) of the Net Book Value of the
Eligible Rental Equipment (B) sixty percent (60%) of the Net Equipment OLV of
the Eligible Rental Equipment, and (C) $50,000,000; provided that prior to the
inclusion of any Eligible Rental Equipment in the Borrowing Base, the
Administrative Agent shall have obtained an appraisal thereof in connection with
the Fifth Amendment Effective Date or thereafter in accordance with Section
6.12, minus
(iii)     the Availability Reserve,
in the case of (i) and (ii) above, as determined on the basis of the most recent
Borrowing Base Certificate delivered to the Administrative Agent pursuant to
Section 6.01(d). This definition of Borrowing Base will not be modified to
increase the Advance Rates or dollar


-6-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





sublimits stated above or amend the definition of “Borrowing Base” (or any
material defined terms used in such definition) such that more credit would be
available to the Borrowers without the approval, as of any date of
determination, of Lenders holding at least two-thirds of the sum of the of the
Aggregate Commitments or, if the Aggregate Commitments have expired or
terminated, Lenders holding in the aggregate more than two-thirds of the Total
Outstandings (with the aggregate amount of each Lender’s risk participation and
funded participation in L/C Obligations being deemed “held” by such Lender for
purposes of this definition); provided that the Commitment of, and the portion
of the Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of these determinations.
“Borrowing Base Certificate” means a certificate duly executed by a Responsible
Officer of the Parent Borrower substantially in the form of Exhibit G, or in
such other form as is reasonably satisfactory to the Administrative Agent, by
which Parent Borrower certifies to the calculation of the Borrowing Base.
44    “Borrowing Base Collateral” means the Accounts and Quail Rental Assets.
45    “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York or the state where the Administrative Agent’s Office is
located and, if such day relates to any Eurodollar Rate Loan, means any such day
on which dealings in Dollar deposits are conducted by and between banks in the
London interbank eurodollar market.
46    “Capitalized Leases” means all leases that have been or should be, in
accordance with GAAP, recorded as capitalized leases.
47    “Cash Collateralize” has the meaning specified in Section 2.03(g).
48    “Cash Dominion Trigger Period” means the period (a) commencing on the day
that an Event of Default occurs (unless the Administrative Agent gives notice to
the Parent Borrower that such period shall not commence on such date, in which
case such period shall commence on any date during which such Event of Default
exists as specified by the Administrative Agent in a notice to the Parent
Borrower) or the amount of Loans outstanding is greater than $0.00 and (b)
continuing until, during each of the preceding 60 consecutive days, no Event of
Default has occurred and is continuing and the amount of Loans outstanding is
$0.00.
49    “Cash Equivalents” means any of the following:
(a)    readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;
(b)    time deposits, Euro time deposits or overnight bank deposits with, or
insured certificates of deposit or bankers’ acceptances of, any commercial bank
that (i) (A) is a Lender or


-7-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





(B) is organized under the laws of the United States of America, any state
thereof or the District of Columbia or is the principal banking subsidiary of a
bank holding company organized under the laws of the United States of America,
any state thereof or the District of Columbia, and is a member of the Federal
Reserve System, (ii) issues (or the parent of which issues) commercial paper
rated as described in clause (c) of this definition and (iii) has combined
capital and surplus of at least $500,000,000, in each case with maturities of
not more than 180 days from the date of acquisition thereof;
(c)    commercial paper issued by any Person organized under the laws of any
state of the United States of America and rated at least “Prime‑2” (or the then
equivalent grade) by Moody’s or at least “A‑2” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 180 days from the date of
acquisition thereof;
(d)    repurchase obligations of any Lender or of any commercial bank satisfying
the requirements of clause (b) of this definition, having a term of not more
than 30 days with respect to securities issued or fully guaranteed or insured by
the United States government;
(e)    securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s;
(f)    securities with maturities of 180 days or less from the date of
acquisition backed by standby letters of credit issued by any Lender or any
commercial bank satisfying the requirements of clause (b) of this definition;
(g)    Investments, classified in accordance with GAAP as current assets of PKD
or any of its Subsidiaries, in money market investment programs which are
administered by financial institutions that have the highest rating obtainable
from either Moody’s or S&P, and the portfolios of which are limited solely to
Investments of the character, quality and maturity described in clauses (a)
through (f) of this definition; and
(h)    shares of any money market fund for which an affiliate of Bank of America
provides investment advisory services.
50    “Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.
51    “Cash Management Bank” means (a) any Person that, at the time it enters
into a Cash Management Agreement, is a Lender or an Affiliate of a Lender, in
its capacity as a party to such Cash Management Agreement and (b) any Lender or
Affiliate of a Lender that is party to a Cash Management Agreement with a
Borrower or one of its Subsidiaries as of the Closing Date or the date that such
Person or such Person’s Affiliate becomes a Lender hereunder.


-8-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





52    “Casualty Event” means any loss, casualty or other insured damage to, or
any taking under power of eminent domain or by condemnation or similar
proceeding of, any Property or asset of the Parent Borrower, the other Borrowers
or any of their respective Material Subsidiaries.
53    “Casualty Reserve” means any reserve in respect of any Significant
Casualty Event affecting Borrowing Base Collateral established by the
Administrative Agent in its Permitted Discretion.
54    “CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time, and any successor statute.
55    “CFC” means a “controlled foreign corporation” as defined in Section 957
of the Code.
56    “Change in Law” means the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
57    “Change of Control” means an event or series of events by which:
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d‑3 and 13d‑5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 35% or more of the equity securities of PKD entitled to vote for
members of the board of directors or equivalent governing body of the Parent
Borrower on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right);
(b)    a majority of the members of the board of directors or other equivalent
governing body of PKD cease to be composed of individuals (i) who were members
of that board or equivalent governing body on the Fifth Amendment Effective
Date, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent


-9-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





governing body or (iii) whose election or nomination to that board or other
equivalent governing body was approved by individuals referred to in clauses (i)
and (ii) above constituting at the time of such election or nomination at least
a majority of that board or equivalent governing body; or
(c)    a “Change of Control”, or like event, as defined in any of the
Indentures, shall have occurred.
58    “Closing Date” means the first date all the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 10.01.
59    “Code” means the Internal Revenue Code of 1986.
60    “Collateral” means all of the “Collateral” and “Vessels” referred to in
the Collateral Documents and all of the other Property of the Loan Parties, now
owned or hereafter acquired, that is or is intended under the terms of the
Collateral Documents to be subject to Liens in favor of the Administrative Agent
for the benefit of the Secured Parties (and excluding, for the avoidance of
doubt, any Excluded Assets (as defined in the Security Agreement)).
61    “Collateral Documents” means, collectively, the Security Agreement, the
Mortgages, each of the supplements (or amendments and/or restatements, as
applicable) to any of the foregoing, the Lockbox Agreements, the Control
Agreements, mortgages, collateral assignments, Security Agreement Supplements,
security agreements (including intellectual property security agreements),
pledge agreements or other similar agreements, instruments, filings or
recordings (and amendments to the foregoing, as applicable) delivered to the
Administrative Agent pursuant to Section 6.09, and each of the other agreements,
instruments, documents, filings or recordings that creates or purports to create
(or continue) a Lien in favor of the Administrative Agent for the benefit of the
Secured Parties. For the avoidance of doubt, the Omnibus Amendment to Collateral
Documents and the Second Omnibus Amendment to Collateral Documents are each
Collateral Documents.
62    “Commitment” means, as to each Lender, its obligation to (a) make Loans to
the Borrowers pursuant to Section 2.01, and (b) purchase participations in L/C
Obligations, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 as of
the Fifth Amendment Effective Date under the caption “Commitment” or opposite
such caption in the Assignment and Assumption (or such other instrument)
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement.
63     “Committed Loan Notice” means a notice of (a) a Borrowing, (b) a
conversion of Loans from one Type to the other, or (c) a continuation of
Eurodollar Rate Loans, pursuant to Section 2.02(a), which shall be substantially
in the form of Exhibit A or such other form as may be approved by the
Administrative Agent (including any form of an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent),
appropriately completed and signed by a Responsible Officer of PKD.


-10-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





64    “Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
65    “Compliance Certificate” means a certificate duly executed by a
Responsible Officer of the Parent Borrower substantially in the form of
Exhibit D.
66    “Connection Income Taxes” means Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
67    “Consolidated Cash Balance” means any unrestricted cash or Cash
Equivalents of PKD and its Subsidiaries (other than any cash or Cash Equivalents
held in a deposit account in any non-U.S. jurisdiction in the ordinary course of
business with respect to amounts received from or anticipated to become due and
owing in the near term to unaffiliated third parties).
68    “Consolidated EBITDA” means, at any date of determination, for any period,
an amount equal to Consolidated Net Income of PKD and its Subsidiaries on a
consolidated basis for such period plus (a) the following to the extent deducted
in calculating such Consolidated Net Income: (i) Consolidated Interest Charges,
amortization or writeoff of debt discount and debt issuance costs and
commissions, discounts, and other fees and charges associated with Indebtedness
for such period, (ii) the provision for Federal, state, local and foreign income
taxes payable by PKD and its Subsidiaries for such period, (iii) depreciation
and amortization expense, (iv) amortization of intangibles (including, but not
limited to, goodwill) and organization costs, (v) other extraordinary, unusual
or non‑recurring expenses or losses of PKD and its Subsidiaries reducing such
Consolidated Net Income (including, whether or not otherwise includable as a
separate item in the statement of Consolidated Net Income for such period,
losses on sales of assets outside of the ordinary course of business), provided
that, in the case of such extraordinary, unusual or non-recurring expenses or
losses, such additions are found to be acceptable by the Administrative Agent,
acting reasonably, and (vi) other non‑cash charges and minus (b) the following
to the extent included in calculating such Consolidated Net Income: (i) Federal,
state, local and foreign income tax credits of PKD and its Subsidiaries for such
period, (ii) any extraordinary, unusual or non‑recurring income or gains
(including, whether or not otherwise includable as a separate item in the
statement of such Consolidated Net Income for such period, gains on the sales of
assets outside of the ordinary course of business), provided that, in the case
of such extraordinary, unusual or non-recurring income or gains, such deductions
are found to be acceptable by the Administrative Agent, acting reasonably,
(iii) any other non‑cash income, all as determined on a consolidated basis and
(iv) the amount of any cash expenditures during such period in respect of items
that were added as non‑cash charges in determining Consolidated EBITDA for a
prior period.
69     “Consolidated Interest Charges” means, for any period, for PKD and its
Subsidiaries on a consolidated basis, the sum of total interest expense
(including that attributable under Capitalized Leases) for such period with
respect to all outstanding Indebtedness of PKD and its Subsidiaries (including,
without limitation, all commissions, discounts and other fees and charges owed
by PKD or its Subsidiaries with respect to letters of credit and bankers’
acceptance financing and net costs under Hedge Agreements in respect of interest
rates to the extent such net costs are allocable to such period in accordance
with GAAP).


-11-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





70    “Consolidated Leverage Ratio” means, as of the last day of any period of
four consecutive fiscal quarters, the ratio of (a) Consolidated Total Debt as of
such date to (b) Consolidated EBITDA for the period of the four fiscal quarters
most recently ended; provided that for purposes of calculating Consolidated
EBITDA for any period, (i) the Consolidated EBITDA of any Person (it being
understood that for purposes of this proviso, the reference to Consolidated
EBITDA of such Person (and the component definitions thereof) are to be read
mutatis mutandis with respect to such Person) acquired by PKD or its
Subsidiaries during such period shall be included on a pro forma basis for such
period (assuming the consummation of such acquisition and the incurrence or
assumption of any Indebtedness in connection therewith occurred on the first day
of such period) if the consolidated balance sheet of such acquired Person and
its consolidated Subsidiaries as at the end of the period preceding the
acquisition of such Person and the related consolidated statements of income and
stockholders’ equity and of cash flows for the period in respect of which
Consolidated EBITDA is to be calculated (x) have been previously provided to the
Administrative Agent and the Lenders and (y) either (1) have been reported on
without a qualification arising out of the scope of the audit by independent
certified public accountants of nationally recognized standing or (2) have been
found acceptable by the Administrative Agent and (ii) the Consolidated EBITDA of
any Person Disposed of by PKD or its Subsidiaries during such period shall be
excluded for such period (assuming the consummation of such Disposition and the
repayment of any Indebtedness in connection therewith occurred on the first day
of such period).
71    “Consolidated Net Income” means, for any period, for PKD and its
Subsidiaries determined on a consolidated basis in accordance with GAAP, the
consolidated net income (or loss) of PKD and its Subsidiaries for that period;
provided, that in calculating Consolidated Net Income of PKD and its
consolidated Subsidiaries for any period, there shall be excluded (a) the net
income (or deficit) of any Person accrued prior to the date it becomes a
Subsidiary of PKD or is merged into or consolidated with PKD or any of its
Subsidiaries, (b) the net income (or deficit) of any Person (other than a
Subsidiary of PKD) in which PKD or any of its Subsidiaries has an ownership
interest, except to the extent that any such net income is actually received by
PKD or such Subsidiary in the form of cash dividends or similar cash
distributions and (c) the net income of any Subsidiary of PKD to the extent that
the declaration or payment of dividends or similar distributions by such
Subsidiary is not at the time permitted by the terms of any Contractual
Obligation (other than under any Loan Document) or Requirement of Law applicable
to such Subsidiary (provided that, 100% of any net losses of such Subsidiary
shall be included).
72    “Consolidated Senior Secured Debt” means all Consolidated Total Debt
(other than Refinancing Debt incurred to refinance Existing Senior Notes
pursuant to the Senior Notes Refinancing Transactions) that is secured by a Lien
on any Property of PKD or any of its Subsidiaries.
73    “Consolidated Senior Secured Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Senior Secured Debt as of such date
to (b) Consolidated EBITDA for the period of the four fiscal quarters most
recently ended; provided that for purposes of calculating Consolidated EBITDA of
PKD and its Subsidiaries for any period, the Consolidated EBITDA of any Person
acquired by PKD or its Subsidiaries during such period and the Consolidated
EBITDA of any Person Disposed of by PKD or its Subsidiaries during such period
shall be included


-12-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





or excluded, as applicable, as provided in the proviso set forth in the
definition of Consolidated Leverage Ratio.
74    “Consolidated Tangible Assets” means, with respect to any Person as of any
date of determination, the amount which, in accordance with GAAP, would be set
forth under the caption “Total Assets” (or any like caption) on a consolidated
balance sheet of such Person and its Subsidiaries, less all goodwill, patents,
tradenames, trademarks, copyrights, franchises, experimental expenses,
organization expenses and any other amounts classified as intangible assets in
accordance with GAAP.
75    “Consolidated Total Debt” means, as of any date of determination, for PKD
and its Subsidiaries on a consolidated basis, the aggregate principal amount of
all Indebtedness of PKD and its Subsidiaries as of such date (other than
Indebtedness of the type described in clause (f) of the definition of
“Indebtedness”, except to the extent such facilities have been drawn and not
reimbursed), determined on a consolidated basis in accordance with GAAP.
76    “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
Property is bound.
77    “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
78    “Control Agreement” means in respect of each deposit account, securities
account, lockbox account, concentration account, collection account or
disbursement account, in each case other than any Immaterial Account or Excluded
Account, in the United States existing and maintained for any Loan Party as of
the Fifth Amendment Effective Date and each account identified to the
Administrative Agent pursuant to Section 6.11(a), a Control Agreement, in form
and substance reasonably satisfactory to the Administrative Agent and the Parent
Borrower, pursuant to which (a) the Loan Party that is the owner of such account
irrevocably instructs the bank or securities intermediary that maintains such
account that such bank or securities intermediary shall follow the instructions
or entitlement orders, as the case may be, of the Administrative Agent without
further consent of such Loan Party and (b) the Administrative Agent agrees that
it will not give any instructions or entitlement orders, as the case may be, in
respect of such account unless an Event of Default has occurred and is
continuing. Each Control Agreement shall contain such other terms as shall be
customary for agreements of such type.
79    “Convertible Debt” means any convertible subordinated debentures or note
created, issued or assumed by PKD which have all of the following
characteristics:
(a)    an initial final maturity or due date in respect of repayment of
principal extending at least 120 days beyond the Maturity Date under this
Agreement in effect at the time such debentures or notes are created, issued or
assumed;


-13-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





(b)    no scheduled or mandatory payment or repurchase of principal thereunder
(other than acceleration following any event of default in regard thereto or
payment which can be satisfied by the delivery of shares as contemplated in
paragraph (f) of this definition and other than on a change of control of PKD
where a Change of Control also occurs under this Agreement) prior to the
Maturity Date under this Agreement in effect at the time such debentures or
notes are created, issued or assumed;
(c)    upon and during the continuance of a Default, an Event of Default or
acceleration of the time for repayment of any Obligations which has not been
rescinded, (i) all amounts payable in respect of principal, premium (if any) or
interest under such debentures or notes are subordinate and junior in right of
payment to the Obligations and (ii) no enforcement steps or enforcement
proceedings may be commenced in respect of such debentures or notes;
(d)    such debentures or notes shall be unsecured and shall provide that upon
distribution of the assets of PKD on any dissolution, winding up, total
liquidation or reorganization of PKD (whether in bankruptcy, insolvency or
receivership proceedings or upon an assignment for the benefit of creditors or
any other marshalling of the assets and liabilities of such person, or
otherwise), all Obligations shall first be paid in full in cash, or provisions
made for such payment, before any payment is made on account of principal,
premium (if any) or interest payable in regard to such debentures or notes;
(e)    the occurrence of a Default or Event of Default under this Agreement or
the acceleration of the time for repayment of any of the Obligations or
enforcement of the rights and remedies of the Administrative Agent and the
Secured Parties hereunder or under any other Loan Document shall not in and of
themselves:
(i)    cause a default or event of default (with the passage of time or
otherwise) under such debentures or notes or the indenture governing the same;
or
(ii)    cause or permit the obligations under such debentures or notes to be due
and payable prior to the stated maturity thereof; and
(f)    payments of interest or principal due and payable under such debentures
or notes can be satisfied, at the option of PKD, by delivering shares of PKD (or
cash in lieu of fractional shares) in accordance with the indenture or agreement
governing such debentures or notes (whether such shares are received by the
holders of such debentures or notes as payment or are sold by a trustee or
representative under such indenture or agreement to provide cash for payment to
holders of such debentures or notes).
80    “Cost” means in respect of any Quail Rental Assets, the net cost of such
Quail Rental Assets to Quail Tools after all cash and other discounts or other
allowances which were allowed or taken by Quail Tools against the purchase price
of such Quail Rental Assets.
81    “Credit Extension” means each of the following: (a) the making of a Loan
and (b) an L/C Credit Extension.


-14-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





82    “Debtor Relief Laws” means the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
83    “Default” means any event or condition that constitutes an Event of
Default or that, with the giving of any notice, the passage of time, or both,
would be an Event of Default.
84    “Default Rate” means (a) when used with respect to Obligations other than
Letter of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, and (b) when used
with respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus
2% per annum.
85    “Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a)
has failed to (i) fund all or any portion of its Loans within two Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Parent Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer or any
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit) within two Business Days of
the date when due, (b) has notified the Parent Borrower, the Administrative
Agent or the L/C Issuer in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Parent
Borrower, to confirm in writing to the Administrative Agent and the Parent
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Parent Borrower), or (d) has, or has a direct or indirect parent
company that has, (i) become the subject of a proceeding under any Debtor Relief
Law, (ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity or (iii) becomes the subject of a Bail-In
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any Equity Interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject,


-15-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.16(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Parent Borrower, any L/C Issuer,
and each other Lender promptly following such determination.
86    “Derivatives Counterparty” has the meaning specified in Section 7.06.
87    “Designated Borrower” has the meaning specified in the introductory
paragraph hereto.
88    “Designated Borrower Notice” has the meaning specified in Section 2.14.
89    “Designated Borrower Request and Assumption Agreement” has the meaning
specified in Section 2.14.
90    “Designated Jurisdiction” means any country or territory to the extent
that such country or territory itself is the subject of any Sanction.
“Dilution Percent” means the percent, determined for the Borrowers most recent
fiscal quarter, equal to (a) bad debt write-downs or write-offs, discounts,
returns, promotions, credits, credit memos and other dilutive items with respect
to Accounts, divided by (b) gross sales.
“Dilution Reserve” means the aggregate amount of reserves in an amount equal to
the Value of the Eligible Domestic Accounts Receivable multiplied by 1.0% for
each percentage point (or portion thereof) that the Dilution Percent exceeds
5.0%.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any Property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
91    “Disposition Reserve” means any reserve in respect of any Disposition of
Borrowing Base Collateral outside the Ordinary Course of Business established by
the Administrative Agent in its Permitted Discretion.
92    “Disqualified Stock” means any Equity Interests that, by its terms (or by
the terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder of the Equity Interests),
or upon the happening of any event, matures or is mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, or is redeemable at the
option of the holder of the Equity Interests, in whole or in part, in each case,
on or prior to the date that is 91 days after the date (a) which is the Maturity
Date or (b) on which there are no Obligations outstanding; provided that only
the portion of Equity Interests which so matures or is mandatorily redeemable,
is so convertible or exchangeable or is so redeemable at the option of the
holder thereof


-16-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





prior to such date shall be deemed to be Disqualified Stock; provided, further,
that if such Equity Interests is issued to any employee or to any plan for the
benefit of employees of PKD or its Subsidiaries or by any such plan to such
employees, such Equity Interests shall not constitute Disqualified Stock solely
because it may be required to be repurchased by PKD in order to satisfy
applicable statutory or regulatory obligations or as a result of such employee’s
termination, death or disability; provided, further, that any class of Equity
Interests of such Person that by its terms authorizes such Person to satisfy its
obligations thereunder by delivery of Equity Interests that is not Disqualified
Stock shall not be deemed to be Disqualified Stock. Notwithstanding the
preceding sentence, any Equity Interests that would constitute Disqualified
Stock solely because the holders of the Equity Interests have the right to
require PKD to repurchase such Equity Interests upon the occurrence of a change
of control or an asset sale shall not constitute Disqualified Stock if the terms
of such Equity Interests provide that PKD may not repurchase or redeem any such
Equity Interests pursuant to such provisions prior to obtaining any waiver or
amendment to this Agreement required to permit such repurchase or redemption.
93    “Documentation Agent” means Barclays Bank PLC in its capacity as
documentation agent under any of the Loan Documents, or any successor
documentation agent.
94    “Dollar” and “$” mean lawful money of the United States.
95    “Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the applicable L/C Issuer,
as the case may be, at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of Dollars with
such Alternative Currency.
96    “Domestic Subsidiary” means any Subsidiary that is organized under the
laws of any political subdivision of the United States.
97    “Dominion Account” means a special account established by a Borrower at
Bank of America or another bank acceptable to the Administrative Agent, over
which the Administrative Agent will have exclusive dominion and control for
withdrawal purposes at any time; provided that, the applicable Borrower may
access the funds in the Dominion Account until such time as a Cash Dominion
Trigger Period exists.
98    “EEA Financial Institution” means (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.
99    “EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


-17-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





100    “EEA Resolution Authority” means any public administrative authority or
any person entrusted with public administrative authority of any EEA Member
Country (including any delegee) having responsibility for the resolution of any
EEA Financial Institution.
101    “Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iv), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)).
102    “Eligible Domestic Accounts Receivable” means Accounts of the Borrowers,
invoiced from operations in the United States and payable in Dollars. In
determining the amount to be so included, the face amount of such Accounts shall
exclude any such Accounts that the Administrative Agent determines to be
ineligible in its Permitted Discretion. Unless otherwise approved in writing by
the Administrative Agent, no Account of a Borrower shall be deemed to be an
Eligible Domestic Account Receivable if:
(a)    it arises out of a sale or rendition made by a Borrower to an Affiliate;
or
(b)    (i) in the case of any Account due to any Borrower from an Account Debtor
other than a Qualified Account Debtor, it is unpaid more than (A) 60 days after
the original payment due date and/or (B) 90 days after the original invoice date
and (ii) in the case of any Account due to any Borrower from an Account Debtor
(or any Affiliate thereof) whose long-term unsecured debt obligations are rated
at least A by Moody’s or A2 by S&P (each, a “Qualified Account Debtor”), it is
unpaid for more than (A) 90 days after the original payment due date and/or (B)
120 days after the original invoice date; or
(c)    it is from the same Account Debtor (or any Affiliate thereof) and fifty
percent (50%) or more, in face amount, of all Accounts from such Account Debtor
(and any Affiliate thereof) due to the Borrowers are ineligible pursuant to
clause (b) above; or
(d)    the Account due to a Borrower, when aggregated with all other Eligible
Domestic Accounts Receivable of such Account Debtor (and any Affiliate thereof)
due to all of the Borrowers, exceeds fifteen percent (15%) in face value of all
Eligible Domestic Accounts Receivable of the Borrowers combined then
outstanding, to the extent of such excess; provided, to the extent that such
Account is otherwise deemed to be an Eligible Domestic Account Receivable, that
(i) if such Account is supported or secured by an irrevocable letter of credit
in form and substance reasonably satisfactory to the Administrative Agent,
issued or confirmed by a financial institution reasonably satisfactory to the
Administrative Agent, and duly transferred to the Administrative Agent (together
with sufficient documentation to permit direct draws by the Administrative
Agent), it shall be excluded to the extent of the face amount of such letter of
credit for the purposes of such calculation; and (ii) with respect to the
Account Debtors listed on Schedule 1.01(b) attached hereto (or any Affiliate
thereof), the percentage referred to above shall be deemed to be the percentage
set forth on such Schedule opposite the name of such Account Debtor; or
(e)    (i) the Account Debtor is also a creditor of the a Borrower, (ii) the
Account Debtor has disputed its liability on, or the Account Debtor has made any
claim with respect to, such Account or any other Account due from such Account
Debtor to a Borrower, which has not been resolved


-18-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





or (iii) the Account otherwise is or may reasonably be expected to become
subject to any right of setoff by the Account Debtor or with respect to which
any other claim, counterclaim, chargeback, credit, defense, dispute, deduction,
discount, recoupment, reserve, rebate, allowance or offset has been, or may
reasonably be expected to be, asserted; provided that any Account deemed
ineligible pursuant to this clause (e) shall only be ineligible to the extent of
the amount owed by such Borrower to the Account Debtor, the amount of such
dispute or claim, or the amount of such setoff, other claim, counterclaim,
chargeback, credit, defense, dispute, deduction, discount, recoupment, reserve,
rebate, allowance or offset, as applicable; provided further, that the portion
of any Account that would otherwise be deemed ineligible pursuant to this clause
(e) shall not be deemed ineligible pursuant to this clause (e) to the extent (i)
supported or secured by an irrevocable letter of credit in form and substance
reasonably satisfactory to the Administrative Agent, issued or confirmed by a
financial institution reasonably satisfactory to the Administrative Agent, and
duly transferred to the Administrative Agent (together with sufficient
documentation to permit direct draws by the Administrative Agent) or (ii)
subject to a no-offset letter in form and substance reasonably satisfactory to
the Administrative Agent; or
(f)    the Account Debtor has commenced a voluntary case under any Debtor Relief
Law, as now constituted or hereafter amended, or made an assignment for the
benefit of creditors, or if a decree or order for relief has been entered by a
court having jurisdiction over the Account Debtor in an involuntary case under
any Debtor Relief Law, as now constituted or hereafter amended, or if any other
petition or other application for relief under any Debtor Relief Law has been
filed by or against the Account Debtor, or if the Account Debtor has filed a
certificate of dissolution under applicable state law or shall be liquidated,
dissolved or wound‑up, or shall authorize or commence any action or proceeding
for dissolution, winding‑up or liquidation, or if the Account Debtor has failed,
suspended business, is insolvent, has declared itself to be insolvent, is
generally not paying its debts as they become due or has consented to or
suffered a receiver, trustee, liquidator or custodian to be appointed for it or
for all or a significant portion of its assets or affairs (any such act or event
an “Act of Bankruptcy”) unless (i) (x) a court presiding and having primary
jurisdiction over the applicable Act of Bankruptcy has entered an order or
decree making the applicable Borrower a “critical vendor”, and such order or
decree is reasonably acceptable to the Administrative Agent and (y) such Account
Debtor has obtained adequate postpetition financing to pay the Accounts of such
Borrower in the sole discretion of the Administrative Agent and (ii) either (A)
the payment of Accounts from such Account Debtor is secured by assets of, or
guaranteed by, in either case in a manner satisfactory to the Administrative
Agent, a Person with respect to which an Act of Bankruptcy has not occurred and
that is acceptable to the Administrative Agent; (B) if the Account from such
Account Debtor arises subsequent to a decree or order for relief with respect to
such Account Debtor under any Debtor Relief Law, as now or hereafter in effect,
the Administrative Agent shall have determined that the timely payment and
collection of such Account will not be impaired; or (C) the payment of such
Account is supported or secured by an irrevocable letter of credit in form and
substance satisfactory to the Administrative Agent, issued or confirmed by a
financial institution satisfactory to the Administrative Agent, and duly
transferred to the Administrative Agent (together with sufficient documentation
to permit direct draws by the Administrative Agent); or
(g)    the sale is to an Account Debtor outside of the United States unless (i)
such Account Debtor is a Qualified Account Debtor, (ii) such Account Debtor has
supplied the applicable Borrower


-19-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





with an irrevocable letter of credit in form and substance satisfactory to the
Administrative Agent, issued or confirmed by a financial institution
satisfactory to the Administrative Agent and which has been duly transferred to
the Administrative Agent (together with sufficient documentation to permit
direct draws by the Administrative Agent); or (iii) such Account is fully
insured by credit insurance satisfactory to the Administrative Agent; provided
that the maximum aggregate amount of Accounts eligible under (i), (ii) and (iii)
above shall not exceed $2,500,000 at any time; or
(h)    the sale to the Account Debtor is on a bill-and-hold, cash-on-delivery,
guarantied sale, sale-and-return, sale on approval or consignment basis or made
pursuant to any other written agreement providing for repurchase or return or
from a sale for personal, family or household purposes; or
(i)    the Administrative Agent determines in its Permitted Discretion that
collection of such Account is insecure or that such Account may not be paid by
reason of the Account Debtor’s financial inability to pay; or
(j)    the Account Debtor is the United States of America, any State or any
political subdivision, department, agency or instrumentality thereof, unless
such Borrower duly assigns its rights to payment of such Account to the
Administrative Agent pursuant to the Collateral Assignment of Claims Act of 1940
(31 U.S.C. § 3727 et seq.) or complies with any similar State or local law as
the Administrative Agent shall require; or
(k)    the goods giving rise to such Account have not been delivered to and
accepted by the Account Debtor or the services giving rise to such Account have
not been performed by such Borrower and accepted by the Account Debtor or the
Account otherwise does not represent a final sale (except to the extent that
such Account arises from a leasing transaction); or
(l)    any documentation relating to the Account fails to comply in any material
respect with all applicable legal requirements, including, where applicable, the
Federal Consumer Credit Protection Act, the Federal Truth in Lending Act and
Regulation Z of the Board of Governors of the Federal Reserve System; or
(m)    the Administrative Agent does not have a valid and perfected first
priority security interest in such Account or such Account is subject to any
Lien (other than Permitted Liens) or the Account does not otherwise conform to
the covenants, representations and warranties contained in the Credit Agreement,
any Collateral Document or any of the other Loan Documents with respect to
Accounts; or
(n)    it is subject to any adverse security deposit, progress payment,
retainage (so long as such retainage is not then due and payable) or other
similar advance made by or for the benefit of the applicable Account Debtor;
provided that any Account deemed ineligible pursuant to this clause (n) shall
only be ineligible to the extent of the amount of any such deposit, payment,
retainage or other similar advance; or
(o)    it is evidenced by or arises under any instrument or chattel paper, or it
has been reduced to judgment; or


-20-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





(p)    the Account Debtor has a presence in a State requiring the filing of
Notice of Business Activities Report or similar report in order to permit the
applicable Borrower to seek judicial enforcement in such State of payment of
such Account unless such Borrower has qualified to do business in such State or
has filed a Notice of Business Activities Report or equivalent report for the
then current year or such failure to file and inability to seek judicial
enforcement is capable of being remedied without any material delay or material
cost; or
(q)    it arises from progress billings or other billing arrangements such that
the obligation of the Account Debtor with respect to such Account is conditioned
upon such Borrower’s satisfactory completion of any further performance under
the agreement giving rise thereto; or
(r)    the Account Debtor is subject to Sanctions or any specially designated
nationals list maintained by OFAC; or
(s)    it includes a billing for interest, fees or late charges, but only to the
extent thereof; or
(t)    it is deemed by the Administrative Agent in its Permitted Discretion to
be otherwise ineligible.
103    “Eligible Rental Equipment” means the appraised Quail Rental Assets.
Unless otherwise approved in writing by the Administrative Agent, no Quail
Rental Assets shall be Eligible Rental Equipment unless: (i) it is owned solely
by Quail Tools and Quail Tools has good, valid and marketable title thereto;
(ii) it is at all times subject to the Administrative Agent’s valid and duly
perfected first priority security interest granted pursuant to the Security
Agreement and no other Lien (other than (x) any Permitted Liens referred to in
Section 7.01(a) and (q)(ii) or (y) any Lien of a landlord, warehouseman,
processor, repairman, mechanic, shipper, freight forwarder, broker or other
Person who possess any Quail Rental Assets unless a Lien Waiver or a Rent and
Charges Reserve with respect thereto is required and exists, in each case in
accordance with clause (ii) of the following sentence); (iii) Quail Tools shall
at all times have title to such Quail Rental Assets and shall have the ability
to direct the disposition thereof (subject only to the rights of any lessee
under any lease in effect with respect to such Quail Rental Assets) and it is
not located outside the continental United States, Alaska or the Gulf of Mexico
waters subject to U.S. state or federal jurisdiction; (iv) it is not obsolete,
unmerchantable, slow moving, in other than good working order and condition
(ordinary wear and tear excepted), in each case, as determined by the
Administrative Agent in its Permitted Discretion; (v) it conforms in all
respects to the covenants, warranties and representations set forth in this
Agreement or any other Collateral Document with respect to Quail Rental Assets;
(vi) is not subject to any agreement that restricts the ability of Quail Tools
to use, sell, transport or dispose of such Quail Rental Assets (other than this
Agreement or any other Loan Document) or that restricts the Administrative
Agent’s ability to take possession of, sell or otherwise dispose of such Quail
Rental Assets (subject only to the rights of any lessee under any lease in
effect with respect to such Quail Rental Assets); or (vii) it does not
constitutes “fixtures” under the applicable Laws of the jurisdiction in which
such Quail Rental Assets is located. In no event shall Eligible Rental Equipment
include (i) any Quail Rental Assets held under a Vendor Lease, (ii) any Quail
Rental Assets held at a non-owned property (other than Quail Rental Assets on
active lease located at customer locations in the ordinary course of business)
unless the lessor or such Person


-21-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





in possession of the Quail Rental Assets has delivered a Lien Waiver (except if
a Rent and Charges Reserve for amounts due or to become due with respect to such
facility has been established by Administrative Agent in its Permitted
Discretion); provided that a Lien Waiver shall not be required in connection
with any Quail Rental Asset that is temporarily (A) located on leased premises,
(B) held by a warehouseman, processor, shipper, broker or freight forwarder, or
(C) held by a repairman, mechanic or bailee, in each case for a period of less
than 60 days (it being understood that the Administrative Agent may still impose
a Rent and Charges Reserve in such circumstances in its Permitted Discretion),
(iii) any Quail Rental Asset that is being held for sale or is not used or held
for use by Quail Tools in the Ordinary Course of Business, or (iv) any Quail
Rental Assets otherwise deemed ineligible by the Administrative Agent in its
Permitted Discretion.
104    “EMU Legislation” means the legislative measures of the European Council
for the introduction of, changeover to or operation of a single or unified
European currency.
105    “Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, codes, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.
106    “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of PKD, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.
107    “Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
108    “Equity Interests” means, with respect to any Person, all of the shares
of capital stock of (or other ownership or profit interests in) such Person, all
of the warrants, options or other rights for the purchase or acquisition from
such Person of shares of capital stock of (or other ownership or profit
interests in) such Person, and all of the other ownership or profit interests in
such Person (including partnership, member or trust interests therein), whether
voting or nonvoting, and whether or not such shares, warrants, options, rights
or other interests are outstanding on any date of determination.
109    “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and the rules and regulations promulgated thereunder.
110    “ERISA Affiliate” means any trade or business (whether or not
incorporated) under common control with PKD within the meaning of Section 414(b)
or (c) of the Code (and


-22-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





Sections 414(m) and (o) of the Code for purposes of provisions relating to
Section 412 or 430 of the Code or Section 302 or 303 of ERISA).
111    “ERISA Event” means (a) a Reportable Event with respect to a Pension
Plan; (b) a withdrawal by PKD or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a “substantial
employer” (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by PKD or any ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Plan amendment as a termination under Section 4041 or 4041A of ERISA, or
the commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; or (f) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon PKD or any ERISA Affiliate.
112    “EU Bail-In Legislation Schedule” means the EU Bail-In Legislation
Schedule published by the Loan Market Association (or any successor person), as
in effect from time to time.
113    “Euro” and “EUR” mean the lawful currency of the Participating Member
States introduced in accordance with the EMU Legislation.
114    “Eurodollar Base Rate” means:
(a)    for any Interest Period with respect to a Eurodollar Rate Loan, the rate
per annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable
or successor rate, which rate is approved by the Administrative Agent, as
published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period. If such rate is not available at such
time for any reason, then the “Eurodollar Base Rate” for such Interest Period
shall be the rate per annum determined by the Administrative Agent to be the
rate at which deposits in Dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the Eurodollar Rate Loan
being made, continued or converted by Bank of America and with a term equivalent
to such Interest Period would be offered by Bank of America’s London Branch to
major banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period; and
(b)    for any rate calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day;


-23-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection with any rate set forth in this definition,
the approved rate shall be applied in a manner consistent with market practice;
provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent.
115    “Eurodollar Rate” means for any Interest Period with respect to a
Eurodollar Rate Loan, or a Base Rate Loan the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, a
rate per annum determined by the Administrative Agent pursuant to the following
formula:
Eurodollar Rate
=
Eurodollar Base Rate
1.00 – Eurodollar Reserve Percentage



provided that, if the Eurodollar Rate shall be less than zero, such rate shall
be deemed to be zero for purposes of this Agreement.
116    “Eurodollar Reserve Percentage” means, for any day during any Interest
Period, the reserve percentage (expressed as a decimal, carried out to five
decimal places) in effect on such day, whether or not applicable to any Lender,
under regulations issued from time to time by the FRB for determining the
maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to Eurocurrency funding (currently
referred to as “Eurocurrency liabilities”). The Eurodollar Rate for each
outstanding Eurodollar Rate Loan shall be adjusted automatically as of the
effective date of any change in the Eurodollar Reserve Percentage.
117    “Eurodollar Rate Loan” means a Loan that bears interest at a rate based
on the Eurodollar Rate.
118    “Event of Default” has the meaning specified in Section 8.01.
119    “Excluded Account” means (i) any deposit account, securities account or
commodities account exclusively used for payroll, payroll taxes and other
employee wage and benefit payment to or for the benefit of PKD’s or any
Subsidiary’s salaried employees in each case as long as such account remains a
zero-balance account or, with respect to any such account maintained in
Louisiana, constitutes an Immaterial Account on each Business Day other that the
Business Day immediately preceding the payment of payroll and (ii) any deposit
accounts, trust accounts, escrow accounts or security deposits established
pursuant to statutory obligations or for the payment of taxes or holding funds
in trust for third parties not affiliated with PKD in the ordinary course of
business of business or in connection with acquisitions, investments or
dispositions permitted under this Agreement, deposits in the ordinary course of
business in connection with workers’ unemployment insurance and other types of
social security, reserve accounts, and escrow accounts established pursuant to
contractual obligations to third parties not affiliated with PKD for casualty
payments and insurance proceeds.


-24-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





120    “Excluded Subsidiaries” means: (a) Parker Drilling Investment Company, an
Oklahoma corporation, (b) PKD Sales Corporation, an Oklahoma corporation,
(c) any CFC that is not a Designated Borrower, (d) any Domestic Subsidiary owned
by any Foreign Subsidiary that is not a Designated Borrower, and (e) any
Domestic Subsidiary designated by the Parent Borrower by written notice to the
Administrative Agent as an “Excluded Subsidiary” and certified by a Responsible
Officer of the Parent Borrower to the Administrative Agent that (i) such
Domestic Subsidiary has no material assets other than Equity Interests of one or
more other Excluded Subsidiaries or (ii) substantially all of such Domestic
Subsidiary’s revenues for the fiscal year most recently ended were generated
(or, in the case of a newly-formed or acquired Subsidiary, are intended by the
Parent Borrower to be generated in the current fiscal year) from assets,
including rigs and equipment, located outside of the United States (including
located outside the territorial waters of the United States) and/or contracts
performed primarily outside of the United States (including performed outside of
the territorial waters of the United States); provided, that a Subsidiary shall
cease to be an Excluded Subsidiary if (and for so long as) either (x) it
provides a guaranty of the obligations under any Indenture, (y) ceases to
satisfy the requirements set forth in clause (e)(i) or (ii) above, or (z) in the
case of each of Parker Drilling Investment Company and PKD Sales Corporation, it
ceases to be an “Unrestricted Subsidiary” under the Indentures.
121    “Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder (determined after giving effect to Section 3.08 and any
other “keepwell, support or other agreement” for the benefit of such Guarantor
and any and all Guaranties of such Guarantor’s Swap Obligations by other Loan
Parties) at the time of the Guaranty of such Guarantor, or a grant by such
Guarantor of a security interest, becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guaranty or security
interest is or becomes excluded in accordance with the first sentence of this
definition.
122    “Excluded Taxes” means any of the following Taxes imposed on or with
respect to the Administrative Agent, any Lender, any L/C Issuer or any other
recipient of any payment or required to be withheld or deducted from a payment
to such recipient, (a) Taxes imposed on or measured by net income (however
denominated), branch profits Taxes, and franchise Taxes, in each case, (i)
imposed as a result of such recipient being organized under the Laws of, or
having its principal office or, in the case of any Lender or L/C Issuer, its
Lending Office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender or L/C Issuer, U.S. federal withholding Taxes imposed on amounts
payable to or for the account of such Lender or L/C Issuer with respect to an
applicable interest in a Loan or Commitment pursuant to a law in effect on the
date on which (i) such Lender or L/C Issuer acquires such interest in the Loan
or Commitment (other than pursuant to an assignment request by the Parent
Borrower under Section 10.13) or (ii) such Lender changes its Lending Office,


-25-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





except in each case to the extent that, pursuant to Section 3.01(a)(ii) or (c),
amounts with respect to such Taxes were payable either to such Lender or L/C
Issuer’s assignor immediately before such Lender or L/C Issuer became a party
hereto or to such Lender or L/C Issuer immediately before it changed its Lending
Office, (c) Taxes attributable to such recipient’s failure to comply with
Section 3.01(e), and (d) any Taxes imposed by FATCA.
123    “Existing Collateral Documents” has the meaning set forth in the
introductory paragraph hereof.
124    “Existing Credit Agreement” has the meaning set forth in the introductory
paragraph hereof.
125    “Existing Lenders” has the meaning set forth in the introductory
paragraph hereof.
126    “Existing Letters of Credit” means each letter of credit described in
Schedule 1.01(a) attached hereto.
127    “Existing Mortgage” means that certain First Preferred Fleet Mortgage
executed as of May 14, 2008 and effective as of May 15, 2008, executed by Parker
Drilling Offshore USA, L.L.C. in favor of the Administrative Agent, as trustee,
as amended, supplemented or otherwise modified prior to the Fifth Amendment
Effective Date.
128    “Existing Senior Notes” means (a) the Existing 6.75% Senior Notes and (b)
the Existing 7.50% Senior Notes.
129    “Existing Senior Notes Indentures” means (a) the Existing 6.75% Senior
Notes Indentures and (b) the Existing 7.50% Senior Notes Indenture.
130    “Existing 6.75% Senior Notes” means the $360,000,000 aggregate principal
amount of senior unsecured notes of PKD issued pursuant to the Existing 6.75%
Senior Notes Indenture.
131     “Existing 7.50% Senior Notes” means the $225,000,000 aggregate principal
amount of senior unsecured notes of PKD issued pursuant to the Existing 7.50%
Senior Notes Indenture.
132    “Existing 6.75% Senior Notes Indenture” means that certain Indenture,
dated as of January 22, 2014, in respect of the Existing 6.75% Senior Notes,
together with all instruments and other agreements entered into by PKD or its
Subsidiaries in connection therewith.
133    “Existing 7.50% Senior Notes Indenture” means that certain Indenture,
dated as of July 30, 2013, in respect of the Existing 7.50% Senior Notes,
together with all instruments and other agreements entered into by PKD or its
Subsidiaries in connection therewith.
134    “Existing Term Loan” has the meaning set forth in Section 2.01(a).
135    “Exiting Lender” means each Existing Lender signatory hereto as an
“Exiting Lender”.


-26-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





136    “FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
137    “FATCA” means Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.
138    “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
139    “Fee Letter” means the letter agreement, dated December 23, 2014, among
PKD, the Administrative Agent and Merrill Lynch, Pierce, Fenner & Smith
Incorporated.
140    “Fifth Amendment” means that certain Fifth Amendment to the Credit
Agreement, dated as of the Fifth Amendment Effective Date, by and among the
Parent Borrower, the other Loan Parties, the Administrative Agent, the Lenders
party thereto and any other Persons party thereto.
141    “Fifth Amendment Effective Date” means the “Effective Date” as defined in
the Fifth Amendment.
142    
143    “Financial Reporting Trigger Period” means the period (a) commencing on
the day that an Event of Default occurs or the amount of Loans outstanding is
greater than $0.00 (unless the Administrative Agent gives notice to the Parent
Borrower that such period shall not commence on such date, in which case such
period shall commence on any date during which such Event of Default exists or
the amount of Loans outstanding is greater than $0.00, and, in either case, the
Administrative Agent gives notice to the Parent Borrower that such period then
commences) and (b) continuing until, during each of the preceding 60 consecutive
days, no Event of Default has existed and the amount of Loans outstanding is
$0.00.
144    “Foreign Benefit Event” means, with respect to any Foreign Plan or
Foreign Government Scheme or Arrangement, (i) the failure to make or, if
applicable, accrue in accordance with normal accounting practices, any employer
or employee contributions required by applicable law or by the terms of such
Foreign Plan or Foreign Government Scheme or Arrangement; (ii) the


-27-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





failure to register or loss of good standing (if applicable) with applicable
regulatory authorities of any such Foreign Plan or Foreign Government Scheme or
Arrangement required to be registered; or (iii) the failure of any Foreign Plan
or Foreign Government Scheme or Arrangement to comply with any provisions of
applicable law and regulations or with the terms of such Foreign Plan or Foreign
Benefit Arrangement.
145    “Foreign Government Scheme or Arrangement” has the meaning specified in
Section 5.12(d).
146    “Foreign Lender” means, with respect to a Borrower, any Lender that is
organized under the Laws of a jurisdiction other than that in which a Borrower
is resident for tax purposes (including such a Lender when acting in the
capacity of an L/C Issuer). For purposes of this definition, the United States,
each State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.
147    “Foreign Plan” has the meaning specified in Section 5.12(d).
148    “Foreign Subsidiary” means any Subsidiary that is organized under the
laws of a jurisdiction other than the United States, a State thereof or the
District of Columbia.
149    “Fourth Mortgage Amendment” means that certain Fourth Amendment to the
Existing Mortgage dated as of the Closing Date.
150    “Fractional Shares Reserve” has the meaning specified in Section
7.06(b)(ii).
151    “FRB” means the Board of Governors of the Federal Reserve System of the
United States.
152    “Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
Outstanding Amount of all outstanding L/C Obligations other than L/C Obligations
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof.
153    “Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
154    “GAAP” means generally accepted accounting principles in the United
States set forth in the opinions and pronouncements of the Accounting Principles
Board and the American Institute of Certified Public Accountants and statements
and pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
155    “Governmental Authority” means the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority,


-28-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra-national bodies
such as the European Union or the European Central Bank).
156    “Guarantee” means, as to any Person, any (a) obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien); provided, however,
that the term Guarantee shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
157    “Guarantors” means the Parent Borrower, any other Borrower and the
Subsidiary Guarantors.
158    “Guaranty” means that certain Guaranty Agreement dated as of the Fifth
Amendment Effective Date (as amended, restated, supplemented or otherwise
modified from time to time), which amends and restates as of the Fifth Amendment
Effective Date that certain Subsidiary Guaranty dated as of May 15, 2008 (as
amended, restated, supplemented or otherwise modified immediately prior to the
Fifth Amendment Effective Date), together with each other guaranty and guaranty
supplement delivered pursuant to Section 6.09.
159    “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to, or could
give rise to liability under, any Environmental Law.
160    “Hedge Bank” means (a) any Person that, at the time it enters into a Swap
Contract permitted under Article VI or VII, is a Lender or an Affiliate of a
Lender, in its capacity as a party to such Swap Contract and (b) any Lender or
Affiliate of a Lender that is party to a Swap Contract


-29-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





with PKD or one of its Subsidiaries as of the Closing Date or the date that such
Person or such Person’s Affiliate becomes a Lender hereunder.
161    “Honor Date” has the meaning specified in Section 2.03(c)(i).
162    “Immaterial Account” means any account in which the aggregate amount on
deposit (or, in the case of any securities account, the total fair market value
of all securities held in such account) does not at any time exceed $25,000.
163    “Immaterial Subsidiary” means any Subsidiary designated by the Parent
Borrower, by written notice to the Administrative Agent, as an “Immaterial
Subsidiary”; provided, that (a) no Subsidiary may be so designated unless such
Subsidiary (i) had assets having an aggregate book value, as of the end of the
fiscal year most recently ended, not exceeding $5,000,000 and (ii) had net
income not exceeding $1,000,000 for such fiscal year and (b) any Subsidiary
shall automatically cease to be an Immaterial Subsidiary if at the end of any
subsequent fiscal year such Subsidiary would not meet the requirements set forth
in the foregoing clause (a).
164    “Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money;
(b)    all obligations of such Person for the deferred purchase price of
Property or services (other than (i) trade payables incurred in the ordinary
course of such Person’s business, and (ii) any earn-out obligation until such
obligation becomes a liability on the balance sheet or such Person in accordance
with GAAP and if not paid after becoming due and payable);
(c)    all obligations of such Person evidenced by bonds, debentures, notes,
loan agreements or other similar instruments;
(d)    all indebtedness created or arising under any conditional sale or other
title retention agreement with respect to Property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such Property);
(e)    all Attributable Indebtedness in respect of Capitalized Leases and
Synthetic Lease Obligations of such Person and all Synthetic Debt of such
Person;
(f)    the maximum amount of all obligations of such Person, contingent or
otherwise, as an account party or applicant under acceptance, letter of credit
or similar facilities;
(g)    all obligations of such Person, contingent or otherwise, to purchase,
redeem, retire, defease or otherwise acquire for value (other than through the
issuance of common stock of such Person) any Equity Interest in such Person or
any other Person, other than any such obligations the payment of which would be
permitted by Section 7.06(c) or (d); provided that such obligations to acquire
Equity Interests after 91 days after the Maturity Date shall not be Indebtedness
for purposes of this clause (g);


-30-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





(h)    all Guarantees of such Person in respect of any of the foregoing;
(i)    all obligations of the kind referred to in clauses (a) through (h) above
secured by (or for which the holder of such obligation has an existing right,
contingent or otherwise, to be secured by) any Lien on Property (including,
without limitation, accounts and contract rights) owned by such Person (other
than a Lien of the type described in Section 7.01(t)), whether or not such
Person has assumed or become liable for the payment of such obligation;
provided, however, if such Indebtedness is limited in recourse solely to such
Property, then the amount of such Indebtedness for purposes of this Agreement
will not exceed the fair market value of such Property; and
(j)    for purposes of Section 8.01(e) only, net obligations of such Person
under any Swap Contract.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non‑recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. Notwithstanding the foregoing, Indebtedness shall not
include any indebtedness which has been defeased in accordance with GAAP or
defeased pursuant to the deposit of cash or Cash Equivalents (in an amount
sufficient to satisfy all such indebtedness obligations at maturity or
redemption, as applicable, and all payments of interest and premium, if any) in
a trust or account created or pledged for the sole benefit of the holders of
such indebtedness, and subject to no other Liens.
165    “Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed
on or with respect to any payment made by or on account of any obligation of any
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.
166    “Indemnitees” has the meaning specified in Section 10.04(b).
167    “Indentures” means the Senior Notes Indentures, the indenture or other
similar instrument then governing any Refinancing Debt incurred with respect to
the Senior Notes or any Refinancing Debt with respect thereto, respectively.
168    “Information” has the meaning specified in Section 10.07.
169    “Initial Appraisal Report” means, collectively, (a) that certain energy
equipment appraisal report, dated as of October 10, 2014, on Quail Tools, (b)
that certain energy equipment appraisal report, dated as of October 10, 2014, on
13 Inland Drilling Barge Rigs, described in such report as being owned by
“Parker USA Drilling Company” (it being understood that such rigs are in fact
owned by Parker Drilling Offshore USA, L.L.C.) and (c) that certain restricted
appraisal report, dated as of October 10, 2014, on Arctic Land Drilling Rigs
#272 and #273, described in such report as being owned by “Parker Drilling
Company” and “Parker Drilling Arctic Operating, Inc.” (it being understood that
such rigs are in fact owned by Parker Drilling Arctic Operating LLC).


-31-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





170    “Initial Projections” has the meaning specified in Section 4.01(a)(xiii).
171    “Intellectual Property” means the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including,
without limitation, copyrights, copyright licenses, patents, patent licenses,
trademarks, trademark licenses, trade dress, technology, know-how and processes,
and all rights to sue at law or in equity for any infringement or other
impairment thereof, including the right to receive all proceeds and damages
therefrom.
172    “Intercreditor Agreement” means an intercreditor agreement in a form and
substance satisfactory to the Administrative Agent and the Required Lenders,
entered into concurrently with the first refinancing of Existing Senior Notes
into secured Refinancing Debt as permitted under the Senior Notes Refinancing
Documents, among the Administrative Agent and other parties relevant to such
Senior Notes Refinancing Transactions and acknowledged by the Loan Parties, as
amended restated, modified, supplemented, extended, increased, renewed or
replaced in any manner.
173    “Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the
last day of each Interest Period applicable to such Loan and the Maturity Date;
provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the first day of each January, April, July and
October and the Maturity Date.
174    “Interest Period” means, as to each Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is disbursed or converted to or
continued as a Eurodollar Rate Loan and ending on the date one, two, three or
six months thereafter, as selected by the Parent Borrower in its Committed Loan
Notice; provided that:
(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
(b)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
(c)    no Interest Period shall extend beyond the Maturity Date.
175    “Investment” means, as to any Person, any direct or indirect acquisition
or investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person (including by way of Guarantee or otherwise), or (c) the purchase
or other acquisition (in one transaction or a series of transactions) of assets
of another Person that constitute a business unit or all or a substantial part
of the business of, such Person. For purposes of covenant compliance,


-32-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





the amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.
176    “IRS” means the United States Internal Revenue Service.
177    “ISP” means, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice, Inc. (or such later version thereof as may be in effect at the time
of issuance of such Letter of Credit).
178    “Issuer Documents” means with respect to any Letter of Credit, the Letter
of Credit Application, and any other document, agreement and instrument entered
into by the applicable L/C Issuer and the Parent Borrower (or any Subsidiary) or
in favor of such L/C Issuer and relating to any such Letter of Credit.
179    “Laws” means, collectively, all international, foreign, Federal, state
and local statutes, treaties, rules, guidelines, regulations, ordinances, codes
and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements or determination of an arbitration
with, any Governmental Authority, in each case whether or not having the force
of law.
180    “L/C Advance” means, with respect to each Lender, such Lender’s funding
of its participation in any L/C Borrowing in accordance with its Applicable
Percentage. All L/C Advances shall be denominated in Dollars.
181    “L/C Borrowing” means an extension of credit resulting from a drawing
under any Letter of Credit which has not been reimbursed on the date when made
or refinanced as a Borrowing. All L/C Borrowings shall be denominated in
Dollars.
182    “L/C Credit Extension” means, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the increase of the
amount thereof.
183    “L/C Issuer” means (a) in respect of the Existing Letters of Credit only,
Bank of America and (b) in respect of each Letter of Credit issued hereunder on
or after the Closing Date, (1) Bank of America in its capacity as issuer of
Letters of Credit hereunder, (2) any Lender from time to time designated by the
Parent Borrower as an L/C Issuer with the consent of such Lender and the
Administrative Agent, or (3) any successor issuer of Letters of Credit
hereunder.
184    “L/C Obligations” means, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unreimbursed Amounts, including all L/C Borrowings. For
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.09. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason


-33-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed
to be “outstanding” in the amount so remaining available to be drawn.
185    “Lender” has the meaning specified in the introductory paragraph hereto.
186    “Lending Office” means, as to any Lender, the office or offices of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as a Lender may from time to time notify the Parent
Borrower and the Administrative Agent.
187    “Letter of Credit” means any letter of credit issued hereunder and shall
be deemed to include the Existing Letters of Credit. A Letter of Credit maybe a
standby letter of credit or a commercial letter of credit payable upon
presentation of appropriate supporting documentation. Letters of Credit may be
issued in Dollars or in an Alternative Currency.
188    “Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the relevant L/C Issuer.
189    “Letter of Credit Expiration Date” means the day that is seven days prior
to the Maturity Date (or, if such day is not a Business Day, the next preceding
Business Day).
190    “Letter of Credit Fee” has the meaning specified in Section 2.03(i).
191    “Letter of Credit Sublimit” means an amount equal to $40,000,000. The
Letter of Credit Sublimit is part of, and not in addition to, the Aggregate
Commitments hereunder.
192     “LIBOR Screen Rate” means the LIBOR quote on the applicable screen page
the Administrative Agent designates to determine LIBOR (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time).
193    “LIBOR Successor Rate” has the meaning specified in Section 2.15.
194    “LIBOR Successor Rate Conforming Changes” means, with respect to any
proposed LIBOR Successor Rate, any conforming changes to the definition of Base
Rate, Interest Period, timing and frequency of determining rates and making
payments of interest and other administrative matters as may be appropriate, as
agreed between the Administrative Agent and the Parent Borrower, to reflect the
adoption of such LIBOR Successor Rate and to permit the administration thereof
by the Administrative Agent in a manner substantially consistent with market
practice (or, if the Administrative Agent determines that adoption of any
portion of such market practice is not administratively feasible or that no
market practice for the administration of such LIBOR Successor Rate exists, in
such other manner of administration as the Administrative Agent agrees with the
Parent Borrower).
195    “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or other security
interest or preferential arrangement in the nature of a security interest of any
kind or nature whatsoever (including any conditional sale or other title
retention agreement, any easement, right of way or other encumbrance


-34-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





on title to real property, and any financing lease having substantially the same
economic effect as any of the foregoing).
196    “Lien Waiver” means an agreement, in form and substance reasonably
satisfactory to the Administrative Agent, by which (a) for any material Quail
Rental Assets located on leased premises, the lessor waives or subordinates any
Lien it may have on such Quail Rental Assets, and agrees to permit the
Administrative Agent to enter upon the premises and remove such Quail Rental
Assets or to use the premises to store or dispose of such Quail Rental Assets;
(b) for any Quail Rental Assets held by a warehouseman, processor, shipper,
broker or freight forwarder, such Person waives or subordinates any Lien it may
have on such Quail Rental Assets, agrees to hold any documents in its possession
relating to such Quail Rental Assets as agent for the Administrative Agent, and
agrees to deliver such Quail Rental Assets to the Administrative Agent upon
request; (c) for any Quail Rental Assets held by a repairman, mechanic or
bailee, such Person acknowledges the Administrative Agent’s Lien, waives or
subordinates any Lien it may have on such Quail Rental Assets, and agrees to
deliver such Quail Rental Assets to the Administrative Agent upon request or
permit the Administrative Agent to take possession of such Quail Rental Assets
and (d) for any Quail Rental Assets subject to a licensor’s intellectual
property rights, the licensor grants to the Administrative Agent the right,
vis-à-vis such licensor, to enforce the Administrative Agent’s Liens with
respect to the Quail Rental Assets, including the right to dispose of it with
the benefit of the Intellectual Property, whether or not a default exists under
any applicable license. Notwithstanding the foregoing, a Lien Waiver shall not
be required to be delivered in connection with any Quail Rental Assets that are
temporarily (i) located on leased premises, (ii) held by a warehouseman,
processor, shipper, broker or freight forwarder, or (iii) held by a repairman,
mechanic or bailee, in each case for a period of less than 60 days.
197    “Line Cap” means, as of any date of determination, the lesser of (a) the
Aggregate Commitments and (b) the Borrowing Base then in effect.
198    “Liquidity” means, as of any date of determination, the sum of (a) all
domestic unrestricted cash of the Borrowers held in the Liquidity Account
(provided that the amount of Liquidity contributed pursuant to this clause (a)
shall not exceed $15,000,000) and (b) Availability.
199    “Liquidity Account” means the deposit account number 2863596694
maintained with Bank of America; provided that, such deposit account (i) is
subject to no Liens other than the Administrative Agent’s first priority
security interest and Liens permitted under Section 7.01(q)(ii), and (ii) shall
not be changed by the Parent Borrower without the prior written consent of the
Administrative Agent.
200    “Loan” has the meaning specified in Section 2.01(b).
201    “Loan Documents” means, collectively, this Agreement, each Designated
Borrower Request and Assumption Agreement, the Notes, the Guaranty, the
Collateral Documents, the Fee Letter, the Intercreditor Agreement (if and when
the same exists) and each Issuer Document, and, in each case, all other
agreements and certificates (including, without limitation, any perfection
certificates) executed by a Loan Party in connection with this Agreement
(exclusive of commitment


-35-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





letters and term sheets pertaining to this Agreement as in effect on the Closing
Date, and, for the avoidance of doubt, any Secured Cash Management Agreement and
any Secured Hedge Agreement).
202    “Loan Parties” means, collectively, Parent Borrower, any other Borrower
and each Subsidiary Guarantor.
203    “Lockbox Agreement” means in respect of each lockbox account, and related
lockbox and collection account, an agreement, in form and substance reasonably
satisfactory to the Administrative Agent and the Parent Borrower, pursuant to
which the bank that maintains such account and the Parent Borrower or another
Loan Party, as the case may be, that is the named owner of such account shall
agree with the Administrative Agent (a) that such lockbox and accounts shall be
used solely for the collection and deposit of proceeds of Collateral, (b) that,
upon notice from the Administrative Agent, such bank shall transfer at the end
of each business day all collected funds in any such account to a Dominion
Account and (c) the Administrative Agent agrees that it will not give the notice
described in the foregoing clause (b) other than during a Cash Dominion Trigger
Period. Each Lockbox Agreement shall contain such other terms as shall be
customary for agreements of such type.
204    “Material Adverse Effect” means any event, development or circumstance
that has had or could reasonably be expected to have (a) a material adverse
effect upon the business, assets, properties or financial condition of PKD and
its Subsidiaries taken as a whole; (b) a material impairment of the rights and
remedies of the Administrative Agent or any Lender under any Loan Document or of
the ability of any Loan Party to perform its obligations under any Loan Document
to which it is a party; or (c) a material adverse effect upon the legality,
validity or enforceability against any Loan Party of any material provision of
any Loan Document to which it is a party.
205    “Material Subsidiary” means each Domestic Subsidiary that is not an
Immaterial Subsidiary.
206    “Maturity Date” means January 26, 2020; provided, however, that if such
date is not a Business Day, the Maturity Date shall be the next preceding
Business Day.
207    “Moody’s” means Moody’s Investors Service, Inc. and any successor
thereto.
208    “Mortgage” means either (a) the Existing Mortgage, as amended by the
Amended and Restated Mortgage, or (b) any other first preferred fleet mortgage
on substantially the same terms as the Amended and Restated Mortgage (as amended
from time to time) executed and recorded after the date hereof over a Specified
Barge Rig which is pledged to the Administrative Agent, as trustee, for security
of the Obligations, in each case, as applicable and as may be amended, restated,
supplemented or otherwise modified from time to time.
209    “Multiemployer Plan” means any employee benefit plan of the type
described in Section 4001(a)(3) of ERISA, to which PKD or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.


-36-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





210    “Net Amount” means with respect to any Account at any time, the face
amount of such Account on any date less (to the extent not otherwise deducted
pursuant to the definition of “Eligible Domestic Accounts Receivable”) any and
all returns, rebates, discounts (which may, at the Administrative Agent’s
option, be calculated on shortest terms), credits, allowances or taxes
(including any sales, excise or other taxes) at any time issued, owing, claimed
by any Account Debtor, granted, outstanding or payable in connection with, or
any interest accrued on the amount of, such Account at such time.
211    “Net Book Value” means (i) Cost minus (ii) accumulated depreciation
calculated (A) in accordance with GAAP and (B) consistently with the Borrowers’
accounting practices as of the Fifth Amendment Effective Date.
212    “Net Cash Proceeds” means, in connection with any issuance or sale of
debt securities or instruments or the incurrence of loans, the cash proceeds
received from such issuance or incurrence, net of attorneys’ fees, investment
banking fees, accountants’ fees, underwriting discounts and commissions and
other customary fees and expenses actually incurred in connection therewith.
213    “Net Equipment OLV” means, as reasonably determined by the Administrative
Agent in good faith based on an appraisal delivered in connection with the Fifth
Amendment or the most recent appraisal conducted pursuant to Section 6.12, the
Value of the Eligible Rental Equipment that is estimated to be recoverable in an
orderly liquidation of such equipment (less applicable freight and duty charges,
if any), net of liquidation expenses.
214    “Net Loss Proceeds” means, in connection with any Casualty Event, all
insurance proceeds or other amounts actually received, less any deductibles
applied or to be paid and any costs and expenses incurred in the collection
thereof.
215    “New Collateral Documents” has the meaning set forth in the introductory
paragraph hereof.
216    “Non‑Consenting Lender” has the meaning set forth in Section 10.01.
217    “Non‑Defaulting Lender” means, at any time, each Lender that is not a
Defaulting Lender at such time.
218    “Non‑Extension Notice Date” has the meaning specified in Section
2.03(b)(iii).
219    “Non‑Recourse Debt” means Indebtedness and other obligations of PKD or
any Subsidiary incurred for the purpose of financing all or any part of the
purchase price or cost of construction, design, repair, replacement,
installation, or improvement of property, plant or equipment used in the
business of PKD or such Subsidiary with respect to which:
(a)    the holders of such Indebtedness and other obligations agree that they
will look solely to the property so acquired or constructed and securing such
Indebtedness (plus improvements, accessions, proceeds or distributions and
directly related general intangibles) and other obligations, and neither PKD nor
any Subsidiary (i) provides any direct or indirect credit support, including any


-37-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





undertaking, agreement or instrument that would constitute Indebtedness or
(ii) is otherwise directly or indirectly liable for such Indebtedness; and
(b)    no default with respect to such Indebtedness or obligations would cause,
or permit (after notice or passage of time or otherwise), according to the terms
thereof, any holder (or any representative of any such holder) of any other
Indebtedness of PKD or such Subsidiary equal to or in excess of the Threshold
Amount to declare a default on such Indebtedness or cause the payment,
repurchase, redemption, defeasance or other acquisition or retirement for value
thereof to be accelerated or payable prior to any scheduled principal payment,
scheduled sinking fund or scheduled maturity.
220    “Note” means a promissory note made by the Borrowers in favor of a Lender
evidencing Loans made by such Lender to the Borrowers, substantially in the form
of Exhibit C, or an amended, restated or replacement note otherwise reasonably
satisfactory to the Administrative Agent.
221    “Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Secured Cash Management
Agreement or Secured Hedge Agreement, whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding; provided, that (a) obligations of the Parent Borrower or any
Subsidiary under any Secured Cash Management Agreement or Secured Hedge
Agreement shall constitute “Obligations” hereunder only until the Termination
Date, (b) any release of Collateral or Loan Parties (other than the Parent
Borrower) effected in the manner permitted by this Agreement shall not require
the consent of holders of obligations under the Secured Cash Management
Agreements and Secured Hedge Agreements, and (c) the Obligations shall exclude
any Excluded Swap Obligations.
222    “OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
223    “Omnibus Amendment to Collateral Documents” means that certain Omnibus
Amendment to Collateral Documents entered into as of December 14, 2012 by PKD in
favor of the Administrative Agent.
224    “Ordinary Course of Business” means with respect to any transaction
involving any Person, the ordinary course of such Person’s business, as
conducted by such Person in accordance with past practices and undertaken by
such Person in good faith and not for the purpose of evading any covenant or
restriction in any Loan Document.
225    “Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non‑U.S. jurisdiction);
(b) with respect to any limited liability company, the


-38-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





certificate or articles of formation or organization and operating agreement;
and (c) with respect to any partnership, limited partnership, joint venture,
trust or other form of business entity, the partnership, limited partnership,
joint venture or other applicable agreement of formation or organization and any
agreement, instrument, filing or notice with respect thereto filed in connection
with its formation or organization with the applicable Governmental Authority in
the jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.
226    “Other Connection Taxes” means, with respect to any Lender or L/C Issuer,
Taxes imposed as a result of a present or former connection between such Lender
or L/C Issuer and the jurisdiction imposing such Tax (other than connections
arising from such Lender or L/C Issuer having executed, delivered, become a
party to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document, or sold or assigned an interest in any Loan or
Loan Document).
227    “Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes or any other excise or property
Taxes, charges or similar levies arising from any payment made hereunder or
under any other Loan Document or from the execution, delivery, performance,
enforcement or registration of, from the receipt or perfection of a security
interest under, or otherwise with respect to, this Agreement or any other Loan
Document, except any such Taxes that are Other Connection Taxes imposed with
respect to an assignment (other than an assignment pursuant to Section 3.06).
228    “Outstanding Amount” means (a) with respect to Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of such Loans occurring on such date;
(b) with respect to any L/C Obligations on any date, the Dollar Equivalent of
the amount of such L/C Obligations on such date after giving effect to any L/C
Credit Extension occurring on such date and any other changes in the aggregate
amount of the L/C Obligations as of such date, including as a result of any
reimbursements by the Borrowers of Unreimbursed Amounts or any reductions in the
maximum amount available for drawing under Letters of Credit taking effect on
such date.
229    “Parent Borrower” has the meaning specified in Section 11.01.
230    “Participant” has the meaning specified in Section 10.06(d).
231    “Participating Member State” means any member state of the European Union
that has the Euro as its lawful currency in accordance with any EMU Legislation.
232    “Payment Items” means each check, draft or other item payable to a
Borrower, including those constituting proceeds of any collateral.
233    “PBGC” means the Pension Benefit Guaranty Corporation.
234    “Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA


-39-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





and is sponsored or maintained by PKD or any ERISA Affiliate or to which PKD or
any ERISA Affiliate contributes or has an obligation to contribute, or in the
case of a multiple employer or other plan described in Section 4064(a) of ERISA,
has made contributions at any time during the immediately preceding five plan
years.
235    “Permitted Discretion” means a determination made in the exercise, in
good faith, of reasonable business judgment (from the perspective of a secured,
asset-based lender).
236    “Permitted Liens” means (a) as used in the definition of Eligible
Domestic Accounts Receivable, any Liens permitted by Sections 7.01 (a) (only to
the extent then inchoate), (h) or (q)(ii) or (b) for other purposes, any Liens
permitted by Section 7.01.
237    “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.
238    “Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by PKD or any of its Subsidiaries or, with
respect to any such plan that is subject to Section 412 or 403 of the Code or
Section 302 or 303 or Title IV of ERISA, any ERISA Affiliate.
239    “Platform” has the meaning specified in Section 6.02.
240    “Pledged Equity Interests” has the meaning specified in the Security
Agreement.
241    “Project Finance Subsidiary” means a Subsidiary that is a special-purpose
entity created solely to (i) construct or acquire any asset or project that will
be or is financed solely with Project Financing for such asset or project and
related equity investments in, loans to, or capital contributions in, such
Subsidiary that are not prohibited hereby and/or (ii) own an interest in any
such asset or project.
242    “Project Financing” means Indebtedness and other obligations that (a) are
incurred by a Project Finance Subsidiary, (b) are secured by a Lien of the type
permitted under Section 7.01(g) and (c) constitute Non‑Recourse Debt (other than
recourse to the assets of, and Equity Interests in, such Project Finance
Subsidiary).
243    “Projections” has the meaning specified in Section 6.02(c) and includes
the Initial Projections.
244    “Property” means any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible,
including, without limitation, Equity Interests.
245    “PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
246    “Public Lender” has the meaning specified in Section 6.02.


-40-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





247    “Quail Rental Assets” means all inventory (as defined in the UCC) owned
by Quail Tools which is of a type offered for lease in the Ordinary Course of
Business as conducted on the Fifth Amendment Effective Date.
248    “Quail Tools” means Quail Tools, L.P. an Oklahoma limited partnership.
249    “Qualified ECP Guarantor” means, at any time, each Loan Party with total
assets exceeding $10,000,000 or that qualifies at such time as an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under §
1a(18)(A)(v)(II) of the Commodity Exchange Act.
250    “Refinanced Indebtedness” has the meaning specified in Section 7.03(g).
251    “Refinancing Debt” has the meaning specified in Section 7.03(g).
252    “Register” has the meaning specified in Section 10.06(c).
253    “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees,
advisors and representatives of such Person and of such Person’s Affiliates.
254    “Removal Effective Date” has the meaning specified in Section 9.06.
255    “Rent and Charges Reserve” means the aggregate of (a) all past due rent
and other amounts owing by a Borrower to any landlord, warehouseman, processor,
repairman, mechanic, shipper, freight forwarder, broker or other Person who
possesses any Eligible Rental Equipment or could assert a Lien on any Eligible
Rental Equipment; and (b) a reserve as determined in the Administrative Agent in
its Permitted Discretion in respect of rent and other charges that could be
payable to any such Person, unless it has executed a Lien Waiver. Rent payable
under Capitalized Leases will not be included in the Rent and Charges Reserve.
256    “Reportable Event” means any of the events set forth in Section 4043(c)
of ERISA, other than events for which the 30-day notice period has been waived.
257    “Required Lenders” means, as of any date of determination, Lenders
holding more than 50% of the Aggregate Commitments or, if the Aggregate
Commitments have expired or terminated, Lenders holding in the aggregate more
than 50% of the Total Outstandings (with the aggregate amount of each Lender’s
risk participation and funded participation in L/C Obligations being deemed
“held” by such Lender for purposes of this definition); provided that the
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.
258    “Requirement of Law” means as to any Person, any Law applicable to or
binding upon such Person or any of its Property or to which such Person or any
of its Property is subject.
259    “Resignation Effective Date” has the meaning specified in Section 9.06.


-41-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





260    “Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, or controller of a Loan Party and (i) solely for
purposes of delivery of incumbency certificates pursuant to Section 4.01 or any
similar requirement under any Loan Document, the secretary or any assistant
secretary of such Loan Party, (ii) with respect to financial matters, the chief
financial officer of such Loan Party, (iii) in the case of Compliance
Certificates or Borrowing Base Certificates, the chief financial officer,
controller or the treasurer of such Loan Party, (iv) solely for purposes of
executing the Fifth Amendment, the chief executive officer, president, chief
financial officer, treasurer, controller or any vice president of a Loan Party
and (v) solely for purposes of notices given pursuant to Article II, any other
officer or employee of the applicable Loan Party designated by any of the
foregoing officers in a notice to the Administrative Agent or any other officer
or employee of the applicable Loan Party designated in or pursuant to an
agreement between the applicable Loan Party and the Administrative Agent (and,
in each case, for any Loan Party that is a limited partnership, the foregoing
individuals of its general partner). Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.
261    “Restricted Payment” has the meaning specified in Section 7.06.
262    “Revaluation Date” means with respect to any Letter of Credit, each of
the following: (a) each date of issuance of a Letter of Credit denominated in an
Alternative Currency, (b) each date of an amendment of any such Letter of Credit
having the effect of increasing the amount thereof (solely with respect to the
increased amount), (c) each date of any payment by the applicable L/C Issuer
under any Letter of Credit denominated in an Alternative Currency, (d) in the
case of all Existing Letters of Credit denominated in Alternative Currencies,
the fifth day of the month immediately following the month that includes the
Closing Date and (e) such additional dates as the Administrative Agent or the
applicable L/C Issuer shall determine or the Required Lenders shall require.
263    “Revolving Facility Obligations” means all Obligations, other than
Obligations in respect of any Secured Cash Management Agreement or Secured Hedge
Agreement.
264    “S&P” means S&P Global Ratings, a division of S&P Global, Inc. and any
successor thereto.
265    “Sanction(s)” means any sanction administered or enforced by the United
States Government (including without limitation, OFAC), the United Nations
Security Council, the European Union, or Her Majesty’s Treasury (“HMT”).
266    “Scheduled Unavailability Date” has the meaning specified in Section
2.15.
267    “SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.


-42-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





“Second Omnibus Amendment to Collateral Documents” means that certain Second
Omnibus Amendment to Collateral Documents entered into as of the Closing Date
among the Loan Parties in favor of the Administrative Agent.
“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank which,
if entered into after the Fifth Amendment Effective Date, has delivered a
Secured Party Designation Notice.


268    “Secured Hedge Agreement” means any Swap Contract permitted under
Article VI or VII that is entered into by and between any Loan Party and any
Hedge Bank which, if entered into after the Fifth Amendment Effective Date, has
delivered a Secured Party Designation Notice.
269    “Secured Parties” means, collectively, the Administrative Agent, each
other Agent, the Lenders, the L/C Issuers, the Hedge Banks, the Cash Management
Banks, each co‑agent or sub‑agent appointed by the Administrative Agent from
time to time pursuant to Section 9.05, and the other Persons the Obligations
owing to which are or are purported to be secured by the Collateral under the
terms of the Collateral Documents.
270    “Secured Party Designation Notice” means a notice from any Lender or an
Affiliate of a Lender, substantially in the form of Exhibit H, (a) describing
the Secured Cash Management Agreement or Secured Hedge Agreement and setting
forth the maximum amount to be secured by the Collateral and the methodology to
be used in calculating such amount and (b) agreeing to be bound by Section 9.11.
271    “Security Agreement” means, collectively, (i) that certain Amended and
Restated Irrevocable Proxy, Pledge and Security Agreement dated as of the Fifth
Amendment Effective Date (as amended, restated, supplemented or otherwise
modified from time to time) made by the Loan Parties from time to time party
thereto in favor of the Administrative Agent or (ii) any equivalent
documentation with respect to any Foreign Subsidiary that becomes a Designated
Borrower.
272    “Security Agreement Supplement” has the meaning specified in the Security
Agreement.
273    “Senior Notes” means, collectively, (i) the Existing Senior Notes and
(ii) any Additional Senior Notes.
274    “Senior Notes Indentures” means, collectively, (i) the Existing Senior
Notes Indentures and (ii) any other indenture or other similar instrument
governing any Additional Senior Notes, in each case as the same may be amended,
supplemented or otherwise modified from time to time in accordance with Section
7.07.
275    “Senior Notes Refinancing Documents” means those documents (if any)
entered into on or after the Fifth Amendment Effective Date pursuant to which
all or portions of the Existing Senior Notes are refinanced into secured
Refinancing Debt, in each case, in a form and substance satisfactory to the
Administrative Agent and in each case as the same may be amended, supplemented
or otherwise modified from time to time in accordance with Section 7.07;
provided that the Senior


-43-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





Notes Refinancing Transactions, collectively, shall not increase PKD’s or its
Subsidiaries’ annual interest expense by more than $7,500,000 in the aggregate.
276    “Senior Notes Refinancing Transactions” means those transactions which,
if they occur, shall occur pursuant to the Senior Notes Refinancing Documents.
277    “Series A Preferred Stock” means PKD’s Series A Mandatory Convertible
Preferred Stock, par value $1.00.
278    “Significant Casualty Event” means any Casualty Event where the fair
market value of the resulting loss of Property shall be in excess of $25,000,000
(or its equivalent in other currencies), determined as of the date of the
occurrence of an applicable Casualty Event; provided that if insurance or other
recoveries in connection with such Casualty Event reduce the net loss therefrom
to an amount less than $25,000,000, then such Significant Casualty Event shall
be deemed not to have occurred and any Casualty Reserve established therefor
shall be released.
279     “Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
280    “Specified Barge Rig” has the meaning set forth in the definition of
Specified Rigs.
281    “Specified Land Rig” has the meaning set forth in the definition of
Specified Rigs.
282    “Specified Personal Property” means any Property of a type in which a
Lien is purported to be granted pursuant to the Security Agreement or any
Mortgage.
283    “Specified Rigs” means (a) each of the barge rigs, located and operating
in and along the inland waterways and coast of the continental United States or
in Gulf of Mexico waters subject to U.S. state or federal jurisdiction, owned by
the Parent Borrower or any other Loan Party (each, a “Specified Barge Rig”) and
(b) each of the land rigs located and operating in the contiguous United States
or Alaska, owned by the Parent Borrower or any other Loan Party (each, a
“Specified Land Rig”). Each Specified Barge Rig and each Specified Land Rig as
of the Closing Date and as of the Fifth Amendment Date are set forth on Schedule
5.07(A) and Schedule 5.07(B), respectively.


-44-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





284    “Spot Rate” for a currency means the rate determined by the
Administrative Agent or the relevant L/C Issuer, as applicable, to be the rate
quoted by the Person acting in such capacity as the spot rate for the purchase
by such Person of such currency with another currency through its principal
foreign exchange trading office at approximately 11:00 a.m. on the date two
Business Days prior to the date as of which the foreign exchange computation is
made; provided that the Administrative Agent or the relevant L/C Issuer may
obtain such spot rate from another financial institution designated by the
Administrative Agent or the relevant L/C Issuer if the Person acting in such
capacity does not have as of the date of determination a spot buying rate for
any such currency; and provided further that the relevant L/C Issuer may use
such spot rate quoted on the date as of which the foreign exchange computation
is made in the case of any Letter of Credit denominated in an Alternative
Currency.
285    “Subordinated Debt” means Indebtedness of PKD or any Subsidiary which
meets all the requirements of the definition of “Convertible Debt” other than
clause (f) of the definition thereof.
286    “Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
PKD.
287    “Subsidiary Guarantors” means, collectively, at any time, (a) each
Material Subsidiary of the Parent Borrower other than any Excluded Subsidiary or
Project Finance Subsidiary, (b) Quail USA, LLC, (c) Anachoreta, Inc., in each
case, to the extent such Person is a party to the Guaranty at such time and (d)
any other Subsidiary otherwise party to the Guaranty at such time;
notwithstanding anything else to the contrary herein, no Borrower shall be
considered a Subsidiary Guarantor. For the avoidance of doubt, upon the
termination of any Subsidiary’s (other than a Foreign Subsidiary) status as a
Designated Borrower pursuant to Section 2.14(e), such Subsidiary shall be deemed
a Subsidiary Guarantor.
288     “Swap Contract” means (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International


-45-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





Foreign Exchange Master Agreement, or any other master agreement (any such
master agreement, together with any related schedules, a “Master Agreement”),
including any such obligations or liabilities under any Master Agreement.
289    “Swap Obligations” means with respect to any Guarantor any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.
290    “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
291    “Syndication Agent” means Wells Fargo Bank, National Association, in its
capacity as syndication agent under any of the Loan Documents, or any successor
syndication agent.
292    “Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.
293    “Synthetic Lease Obligation” means the monetary obligation of a Person
under (a) a so‑called synthetic, off-balance sheet or tax retention lease, or
(b) an agreement for the use or possession of property (including sale and
leaseback transactions), in each case, creating obligations that do not appear
on the balance sheet of such Person but which, upon the application of any
Debtor Relief Laws to such Person, would be characterized as the indebtedness of
such Person (without regard to accounting treatment).
294    “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments or other
charges in the nature of a tax imposed by any Governmental Authority, including
any interest, additions to tax or penalties applicable thereto.
295    “Termination Date” means such time as when (a) all Commitments have been
terminated or expired, (b) all Revolving Facility Obligations have been paid in
full in cash (other than indemnification obligations and other contingent
obligations not then due and payable and as to which no claim has been made as
at the time of determination) and (c) all Letters of Credit have terminated or
expired (other than Letters of Credit as to which cash collateral has been
provided to the applicable L/C Issuer in an amount equal to the amount of such
outstanding Letters of Credit or other arrangements satisfactory to the
applicable L/C Issuer (in the sole discretion of such L/C Issuer) have been
made).


-46-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





296    “Threshold Amount” means $20,000,000.
297    “Total Outstandings” means the aggregate Outstanding Amount of all Loans
and all L/C Obligations.
298    “Type” means, with respect to a Loan, its character as a Base Rate Loan
or a Eurodollar Rate Loan.
299    “UCC” means the Uniform Commercial Code as in effect in the State of New
York; provided that, if perfection or the effect of perfection or non‑perfection
or the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non‑perfection or priority.
300    “Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
301    “United States” and “U.S.” mean the United States of America.
302    “Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
303    “U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(III).
304    “Value” means (a) for an Account, its face amount, net of any returns,
rebates, discounts (calculated on the shortest terms then available to the
applicable Account Debtor), credits, allowances or Taxes (including sales,
excise or other taxes) that have been or could properly be claimed by the
Account Debtor or any other Person and (b) with reference to the value of the
Quail Rental Assets, value determined on the basis of the lower of cost or
market of such Quail Rental Assets in accordance with GAAP, with the cost
thereof calculated on a first‑in, first‑out basis determined in accordance with
GAAP.
305    “Vendor Lease” means a lease pursuant to which Goods (as defined in the
UCC) are leased from a Vendor Lessor, whether or not such lease constitutes an
operating or a capital lease under GAAP and whether or not such lease
constitutes a true lease or a secured transaction under the UCC or any other
Requirement of Law.
“Vendor Lessor” means a Person who leases Goods (as defined in the UCC) to
another Person pursuant to a Vendor Lease.
306    “Weekly BBC Trigger Period” means the period (a) commencing on the day
that an Event of Default occurs or Availability is less than $30,000,000 (unless
the Administrative Agent gives notice to the Parent Borrower that such period
shall not commence on such date, in which case such period shall commence on any
date during which such Event of Default exists, or


-47-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





Availability is less than $30,000,000, and in either case the Administrative
Agent gives notice to the Parent Borrower that such period then commences) and
(b) continuing until, during each of the preceding 60 consecutive days, no Event
of Default has existed and Availability has been equal to or greater than
$30,000,000.
307    “Write-Down and Conversion Powers” means, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.
308     “Wholly-Owned” means, as to any Person, any other Person all of the
Equity interest of which (other than directors’ qualifying shares required by
law) is owned by such Person directly and/or through other Wholly-Owned
Subsidiaries.


-48-


US-DOCS\97384607.24

--------------------------------------------------------------------------------






Section 1.02    Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

Section 1.03    Accounting Terms.
(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.
(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either


-49-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





the Parent Borrower or the Required Lenders shall so request, the Administrative
Agent, the Lenders and the Parent Borrower shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Parent Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP. Without limiting the foregoing, leases shall continue to be
classified and accounted for on a basis consistent with that reflected in the
Audited Financial Statements as of and for the fiscal year ended December 31,
2013 for all purposes of this Agreement, notwithstanding any change in GAAP
relating thereto, unless the parties hereto shall enter into a mutually
acceptable amendment addressing such changes, as provided for above.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
Indebtedness of the Parent Borrower and its Subsidiaries shall be deemed to be
carried at 100% of the outstanding principal amount thereof, and the effects of
FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall be disregarded.

Section 1.04    Rounding. Any financial ratios required to be maintained by the
Parent Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding‑up if
there is no nearest number).


-50-


US-DOCS\97384607.24

--------------------------------------------------------------------------------






Section 1.05    Exchange Rates; Currency Equivalents. The Administrative Agent
or the relevant L/C Issuer, as applicable, shall determine the Spot Rates as of
each Revaluation Date to be used for calculating Dollar Equivalent amounts of
L/C Credit Extensions and Outstanding Amounts denominated in Alternative
Currencies. Such Spot Rates shall become effective as of such Revaluation Date
and shall be the Spot Rates employed in converting any amounts between the
applicable currencies until the next Revaluation Date to occur. Except for
purposes of financial statements delivered by Loan Parties hereunder or
calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
the Administrative Agent or the relevant L/C Issuer, as applicable.
(a)    Wherever in this Agreement in connection with the issuance, amendment or
extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Letter of Credit is
denominated in an Alternative Currency, such amount shall be the relevant
Alternative Currency Equivalent of such Dollar amount (rounded to the nearest
unit of such Alternative Currency, with 0.5 of a unit being rounded upward), as
determined by the Administrative Agent or the relevant L/C Issuer, as the case
may be.
(b)    The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurodollar Rate” or with respect to any comparable or successor
rate thereto.

Section 1.06    Alternative Currencies. The Parent Borrower may from time to
time request that Letters of Credit be issued in a currency other than Dollars;
provided that such requested currency is a lawful currency (other than Dollars)
that is readily available and freely transferable and convertible into Dollars.
In the case of any such request with respect to the issuance of Letters of
Credit, such request shall be subject to the approval of the Administrative
Agent and the L/C Issuer that is to issue such Letter of Credit.
(a)    Any such request shall be made to the Administrative Agent not later than
10:00 a.m., 20 Business Days prior to the date of the desired L/C Credit
Extension (or such other time or date as may be agreed by the Administrative
Agent and the applicable L/C Issuer, in their sole discretion). In the case of
any such request pertaining to Letters of Credit, the Administrative Agent shall
promptly notify each L/C Issuer thereof. Each L/C Issuer shall notify the
Administrative Agent, not later than 10:00 a.m., ten Business Days after receipt
of such request whether it consents, in its sole discretion, to the issuance of
Letters of Credit in such requested currency.
(b)    Any failure by an L/C Issuer to respond to such request within the time
period specified in the preceding sentence shall be deemed to be a refusal by
such L/C Issuer to permit Letters of Credit to be issued in such requested
currency. If the Administrative Agent and any L/C Issuer consent to the issuance
of Letters of Credit in such requested currency, the Administrative Agent shall
so notify the Parent Borrower and such currency shall thereupon be deemed for
all purposes to be an Alternative Currency hereunder for


-51-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





purposes of any Letter of Credit issuances. If the Administrative Agent shall
fail to obtain consent to any request for an additional currency under this
Section 1.06, the Administrative Agent shall promptly so notify the Parent
Borrower.

Section 1.07    Change of Currency. Each obligation of the Borrowers to make a
payment denominated in the national currency unit of any member state of the
European Union that adopts the Euro as its lawful currency after the date hereof
shall be redenominated into Euro at the time of such adoption (in accordance
with the EMU Legislation). If, in relation to the currency of any such member
state, the basis of accrual of interest expressed in this Agreement in respect
of that currency shall be inconsistent with any convention or practice in the
London interbank market for the basis of accrual of interest in respect of the
Euro, such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency.
(a)    Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.
(b)    Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

Section 1.08    Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Central time (daylight or standard, as
applicable).

Section 1.09    Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the Dollar Equivalent of the maximum stated amount
of such Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such time.

Section 1.10    Uniform Commercial Code. Terms relating to Collateral used and
not otherwise defined herein that are defined in the UCC shall have the meanings
set forth in the UCC, as applicable and as the context requires.



ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS


-52-


US-DOCS\97384607.24

--------------------------------------------------------------------------------






Section 2.01    The Loans.
(a)    Existing Term Loans. The parties hereto acknowledge and agree that (i) as
of the Closing Date, immediately before the effectiveness of this Agreement, the
Existing Lenders had outstanding to PKD under the Existing Credit Agreement Term
Loans (as defined in the Existing Credit Agreement) in the aggregate principal
amount of $30,000,000 (the “Existing Term Loans”) and (ii) as of the Closing
Date, immediately after giving effect to Section 10.20, PKD has repaid in full
such Existing Term Loans and all obligations owing in connection therewith with
the proceeds of Loans made hereunder.
(b)    Loans. Subject to the terms and conditions set forth herein, each Lender
severally agrees to make revolving loans (each such loan, a “Loan”) to the
Borrowers in Dollars from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Commitment; provided, however, that
immediately after giving effect to any Borrowing, (i) the Total Outstandings
shall not exceed the Line Cap and (ii) the aggregate Outstanding Amount of the
Loans of any Lender, plus such Lender’s Applicable Percentage of the Outstanding
Amount of all L/C Obligations shall not exceed such Lender’s Commitment. Within
the limits of the Line Cap, and subject to the other terms and conditions
hereof, the Borrowers may borrow under this Section 2.01, prepay under
Section 2.05, and reborrow under this Section 2.01. Loans may be Base Rate Loans
or Eurodollar Rate Loans, as further provided herein. The parties hereto
acknowledge and agree that, as of the date hereof, immediately before the
effectiveness of this Agreement, no Revolving Credit Loans (as defined in the
Existing Credit Agreement) were outstanding.

Section 2.02    Borrowings, Conversions and Continuations of Loans. %3. Each
Borrowing, each conversion of Loans from one Type to the other, and each
continuation of Eurodollar Rate Loans shall be made upon the Parent Borrower’s
irrevocable notice to the Administrative Agent, which may be given by (A)
telephone or (B) a Committed Loan Notice; provided that any telephonic notice
must be confirmed immediately by delivery to the Administrative Agent of a
written Committed Loan Notice. Each such Committed Loan Notice must be received
by the Administrative Agent not later than 11:00 a.m. (i) three Business Days
prior to the requested date of any Borrowing of, conversion to or continuation
of Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base
Rate Loans and (ii) on the requested date of any Borrowing of Base Rate Loans.
Each Borrowing of, conversion to or continuation of Eurodollar Rate Loans shall
be in a principal amount of $5,000,000 or a whole multiple of $1,000,000 in
excess thereof. Except as provided in Sections 2.03(c), each Borrowing of or
conversion to Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof. Each Committed Loan Notice shall
specify (i) whether the Parent Borrower is requesting a Borrowing, a conversion
of Loans from one Type to the other, or a continuation of Eurodollar Rate Loans,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of Loans
to be borrowed, converted or continued, (iv) the Type of Loans to be borrowed or
to which existing Loans are to be converted, (v) if applicable, the duration of
the Interest Period with respect thereto and (vi) if applicable, the Designated
Borrower. If the Parent Borrower fails to specify a Type of Loan in a Committed
Loan Notice or fails to give a timely


-53-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





notice requesting a conversion or continuation, then the applicable Loans shall
be made as, or converted to, Base Rate Loans. Any such automatic conversion to
Base Rate Loans shall be effective as of the last day of the Interest Period
then in effect with respect to the applicable Eurodollar Rate Loans. If the
Parent Borrower requests a Borrowing of, conversion to, or continuation of
Eurodollar Rate Loans in any such Committed Loan Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month.
(a)    Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount of its Applicable Percentage of
Loans, and if no timely notice of a conversion or continuation is provided by
the Parent Borrower, the Administrative Agent shall notify each Lender of the
details of any automatic conversion to Base Rate Loans as described in the
preceding subsection. In the case of a Borrowing, each Appropriate Lender shall
make the amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 2:00 p.m. on
the Business Day specified in the applicable Committed Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Parent
Borrower in like funds as received by the Administrative Agent either by
(i) crediting the account of the Parent Borrower on the books of Bank of America
with the amount of such funds or (ii) wire transfer of such funds, in each case
in accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Parent Borrower; provided, however, that if, on the
date a Committed Loan Notice with respect to a Borrowing is given by the Parent
Borrower, there are L/C Borrowings outstanding, then the proceeds of such
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and, second, shall be made available to the Parent Borrower as
provided above.
(b)    Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of an Event of Default, no Loans may
be requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.
(c)    The Administrative Agent shall promptly notify the Parent Borrower and
the Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate.
(d)    After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than eight Interest Periods in effect.
(e)    Notwithstanding anything to the contrary in this Agreement, any Lender
may exchange, continue or rollover all of the portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by the Parent Borrower, the Administrative Agent, and such
Lender.


-54-


US-DOCS\97384607.24

--------------------------------------------------------------------------------






Section 2.03    Letters of Credit.
(a)    The Letter of Credit Commitment. %4. Subject to the terms and conditions
set forth herein, (A) each L/C Issuer agrees, in reliance upon the agreements of
the Lenders set forth in this Section 2.03, (1) from time to time on any
Business Day during the period from the Closing Date until the Letter of Credit
Expiration Date, to issue Letters of Credit denominated in Dollars or in one or
more Alternative Currencies for the account of the Parent Borrower or its
Subsidiaries, and to amend or extend Letters of Credit previously issued by it,
in accordance with Section 2.03(b), and (2) to honor drawings under the Letters
of Credit; and (B) the Lenders severally agree to participate in Letters of
Credit issued for the account of the Parent Borrower or its Subsidiaries and any
drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (x) the Total Outstandings shall
not exceed the Line Cap, (y) the aggregate Outstanding Amount of the Loans of
any Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all L/C Obligations shall not exceed such Lender’s Commitment and (z) the
Outstanding Amount of the L/C Obligations shall not exceed the Letter of Credit
Sublimit. Each request by the Parent Borrower for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by the Parent Borrower
that the L/C Credit Extension so requested complies with the conditions set
forth in the proviso to the preceding sentence. Within the foregoing limits, and
subject to the terms and conditions hereof, the Parent Borrower’s ability to
obtain Letters of Credit shall be fully revolving, and accordingly the Parent
Borrower may, during the foregoing period, obtain Letters of Credit to replace
Letters of Credit that have expired or that have been drawn upon and reimbursed.
All Existing Letters of Credit shall be deemed to have been issued pursuant
hereto, and from and after the Closing Date shall be subject to and governed by
the terms and conditions hereof.
(i)    No L/C Issuer shall issue any Letter of Credit if:
(A)    subject to Section 2.03(b)(iii), the expiry date of such requested Letter
of Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; provided,
that, Letters of Credit in an aggregate amount up to $5,000,000 may have a
longer expiry date of up to three years after the date of issuance or extension,
provided, further, that if any Letter of Credit issued pursuant to the preceding
proviso is outstanding on the 180th day prior to the Maturity Date or is issued
or extended on or after such date, a Borrower shall Cash Collateralize such
Letter of Credit in an amount equal to 105% of the stated amount of such Letter
of Credit on or before the 170th day prior to the Maturity Date (or if issued or
extended on or after the 180th day prior to the Maturity Date, immediately upon
such issuance or extension); or


-55-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





(B)    except with respect to Letters of Credit issued pursuant to the provisos
in clause (A) above, the expiry date of such requested Letter of Credit would
occur after the Letter of Credit Expiration Date, unless all the Lenders have
approved such expiry date.
(ii)    No L/C Issuer shall be under any obligation to issue any Letter of
Credit if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
not in effect on the Closing Date, or shall impose upon such L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
(or, if different, the date on which such L/C Issuer became an L/C Issuer
hereunder) and which such L/C Issuer in good faith deems material to it;
(B)    the issuance of such Letter of Credit would violate one or more policies
of such L/C Issuer applicable to letters of credit generally;
(C)    except as otherwise agreed by the Administrative Agent and such L/C
Issuer, such Letter of Credit is in an initial stated amount less than $25,000;
(D)    except as otherwise agreed by the Administrative Agent and such L/C
Issuer, such Letter of Credit is to be denominated in a currency other than
Dollars or an Alternative Currency;
(E)    such L/C Issuer does not as of the issuance date of such requested Letter
of Credit issue Letters of Credit in the requested currency;
(F)    such Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after any drawing thereunder; or


-56-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





(G)    a default of any Lender’s obligations to fund under Section 2.03(c)
exists or any Lender is at such time a Defaulting Lender hereunder, unless the
applicable L/C Issuer has entered into arrangements satisfactory to the L/C
Issuer with the Parent Borrower or such Lender to eliminate such L/C Issuer’s
risk with respect to such Lender.
(iii)    No L/C Issuer shall amend any Letter of Credit if such L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.
(iv)    No L/C Issuer shall be under any obligation to amend any Letter of
Credit if (A) such L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
(v)    Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included such L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to each L/C Issuer.
(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto‑Extension Letters of Credit.
Subject to Section 1.06:
(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Parent Borrower delivered to the applicable L/C Issuer
(with a copy to the Administrative Agent) in the form of a Letter of Credit
Application, appropriately completed and signed by a Responsible Officer of the
Parent Borrower. Such Letter of Credit Application must be received by the
applicable L/C Issuer and the Administrative Agent not later than 10:00 a.m. at
least two Business Days (or such later date and time as the Administrative Agent
and such L/C Issuer may agree in a particular instance in their sole discretion)
prior to the proposed issuance date or date of amendment, as the case may be. In
the case of a request for an initial issuance of a Letter of Credit, such Letter
of Credit Application shall specify in form and detail reasonably satisfactory
to the applicable L/C Issuer: (A) the proposed issuance date of the requested
Letter of Credit (which shall be a Business Day); (B) the amount and currency
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature


-57-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





of the requested Letter of Credit; and (H) such other matters as the applicable
L/C Issuer may reasonably require. In the case of a request for an amendment of
any outstanding Letter of Credit, such Letter of Credit Application shall
specify in form and detail reasonably satisfactory to the applicable L/C Issuer
(1) the Letter of Credit to be amended; (2) the proposed date of amendment
thereof (which shall be a Business Day); (3) the nature of the proposed
amendment; and (4) such other matters as such L/C Issuer may reasonably require.
Additionally, the Parent Borrower shall furnish to the applicable L/C Issuer and
the Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as such L/C Issuer or the Administrative Agent may reasonably
require.
(ii)    Promptly after receipt of any Letter of Credit Application, the
applicable L/C Issuer will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from the Parent Borrower and, if not, such L/C Issuer will
provide the Administrative Agent with a copy thereof. Unless such L/C Issuer has
received written notice from any Lender, the Administrative Agent or any Loan
Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, such L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of a Borrower (or the applicable
Subsidiary) or enter into the applicable amendment, as the case may be, in each
case in accordance with such L/C Issuer’s usual and customary business
practices. Immediately upon the issuance of each Letter of Credit, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the applicable L/C Issuer a risk participation in such Letter of
Credit in an amount equal to the product of such Lender’s Applicable Percentage
times the amount of such Letter of Credit.
(iii)    If the Parent Borrower so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole and absolute discretion,
agree to issue a Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of Credit”); provided that any such Auto-Extension
Letter of Credit must permit such L/C Issuer to prevent any such extension at
least once in each twelve-month period (commencing with the date of issuance of
such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non‑Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued. Unless
otherwise directed by the applicable L/C Issuer, the Parent Borrower shall not
be required to make a specific request to such L/C Issuer for any such
extension. Once an Auto-Extension Letter of Credit has been issued, the Lenders
shall be deemed to have authorized (but may not require) the applicable L/C
Issuer to permit the extension of such Letter of Credit at any time to an expiry
date not later than the Letter of Credit Expiration Date; provided, however,
that the applicable L/C Issuer shall not permit any such extension if (A) such
L/C Issuer has determined that it would not be permitted, or would have no
obligation, at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clause (ii) or
(iii) of Section 2.03(a) or otherwise), or (B) it has received


-58-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





notice (which may be by telephone or in writing) on or before the day that is
seven Business Days before the Non‑Extension Notice Date (1) from the
Administrative Agent that the Required Lenders have elected not to permit such
extension or (2) from the Administrative Agent, any Lender or the Parent
Borrower that one or more of the applicable conditions specified in Section 4.02
is not then satisfied, and in each such case directing such L/C Issuer not to
permit such extension.
(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the applicable L/C Issuer will also deliver to the Parent
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment. On a monthly basis, each L/C Issuer shall deliver to the
Administrative Agent a complete list of all outstanding Letters of Credit issued
by such L/C Issuer as provided in Section 2.03(f).
(c)    Drawings and Reimbursements; Funding of Participations.
(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the applicable L/C Issuer shall notify
the Parent Borrower and the Administrative Agent thereof. In the case of a
Letter of Credit denominated in an Alternative Currency, the Parent Borrower
shall reimburse the applicable L/C Issuer in such Alternative Currency, unless
(A) such L/C Issuer (at its option) shall have specified in such notice that it
will require reimbursement in Dollars, or (B) in the absence of any such
requirement for reimbursement in Dollars, the Parent Borrower shall have
notified such L/C Issuer promptly following receipt of the notice of drawing
that the Parent Borrower will reimburse such L/C Issuer in Dollars. In the case
of any such reimbursement in Dollars of a drawing under a Letter of Credit
denominated in an Alternative Currency, the applicable L/C Issuer shall notify
the Parent Borrower of the Dollar Equivalent of the amount of the drawing
promptly following the determination thereof. Not later than (x) 12:30 p.m. on
the date of any payment by the applicable L/C Issuer under a Letter of Credit
(each such date, an “Honor Date”) if the Parent Borrower shall have received
notice of such payment prior to 10:00 a.m. on such date or (y) if such notice
has not been received by the Parent Borrower prior to such time on the Honor
Date, then 12:30 p.m. on the Business Day immediately following the day that the
Parent Borrower receives such notice, the Parent Borrower shall reimburse the
applicable L/C Issuer in an amount equal to the amount of such drawing and in
the applicable currency. If the Parent Borrower fails to so reimburse the
applicable L/C Issuer by such time, such L/C Issuer shall promptly notify the
Administrative Agent, who shall then promptly notify each Lender, of the Honor
Date, the amount of the unreimbursed drawing (expressed in Dollars in the amount
of the Dollar Equivalent thereof in the case of a Letter of Credit denominated
in an Alternative Currency) (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage thereof. In such event, the Parent Borrower shall
be deemed to have requested a Borrowing of Base Rate Loans to be disbursed on
the Honor Date in an amount equal to the Unreimbursed Amount, without regard to
the minimum and multiples specified in Section 2.02 for the principal amount of
Base Rate Loans, but subject to the amount of the unutilized portion of the
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Committed Loan Notice).


-59-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





Any notice given by an L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.
(ii)    Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make
funds available to the Administrative Agent for the account of the applicable
L/C Issuer, in Dollars, at the Administrative Agent’s Office in an amount equal
to its Applicable Percentage of the Unreimbursed Amount not later than 12:00
noon on the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 2.03(c)(iii), each Lender that
so makes funds available shall be deemed to have made a Base Rate Loan to the
Parent Borrower in such amount. The Administrative Agent shall remit the funds
so received to the applicable L/C Issuer in Dollars.
(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Borrowing of Base Rate Loans because the conditions set forth in Section 4.02
cannot be satisfied or for any other reason, the Parent Borrower shall be deemed
to have incurred from the applicable L/C Issuer an L/C Borrowing in the amount
of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall
be due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Lender’s payment to the Administrative
Agent for the account of the applicable L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.
(iv)    Until each Lender funds its Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the applicable L/C Issuer for any amount drawn
under any Letter of Credit, interest in respect of such Lender’s Applicable
Percentage of such amount shall be solely for the account of such L/C Issuer.
(v)    Each Lender’s obligation to make Loans or L/C Advances to reimburse each
L/C Issuer for amounts drawn under Letters of Credit, as contemplated by this
Section 2.03(c), shall be absolute and unconditional and shall not be affected
by any circumstance, including (A) any setoff, counterclaim, recoupment, defense
or other right which such Lender may have against any L/C Issuer, the Parent
Borrower, any Subsidiary or any other Person for any reason whatsoever; (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Lender’s obligation to make Loans pursuant to this Section 2.03(c) is
subject to the conditions set forth in Section 4.02 (other than delivery by the
Parent Borrower of a Committed Loan Notice). No such making of an L/C Advance
shall relieve or otherwise impair the obligation of the Parent Borrower to
reimburse each L/C Issuer for the amount of any payment made by such L/C Issuer
under any Letter of Credit, together with interest as provided herein.
(vi)    If any Lender fails to make available to the Administrative Agent for
the account of the applicable L/C Issuer any amount required to be paid by such
Lender


-60-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), such L/C Issuer shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to such L/C
Issuer at a rate per annum equal to the greater of the Federal Funds Rate and a
rate determined by such L/C Issuer in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by such L/C Issuer in connection with the foregoing. If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s Loan included in the relevant Borrowing or
L/C Advance in respect of the relevant L/C Borrowing, as the case may be. A
certificate of the relevant L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this
Section 2.03(c)(vi) shall be conclusive absent manifest error.
(d)    Repayment of Participations.
(i)    At any time after any L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of any L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from a Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Percentage thereof in Dollars and in the same funds as those
received by the Administrative Agent.
(ii)    If any payment received by the Administrative Agent for the account of
any L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the applicable L/C Issuer its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect. The obligations of the Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.
(e)    Obligations Absolute. The obligation of the Parent Borrower to reimburse
each L/C Issuer for each drawing under each Letter of Credit issued by such L/C
Issuer and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that the Parent Borrower or any Subsidiary may have at any time against any
beneficiary


-61-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), any L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv)    any payment by the applicable L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by such L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;
(v)    any adverse change in the relevant exchange rates or in the availability
of the relevant Alternative Currency to the Parent Borrower or any Subsidiary or
in the relevant currency markets generally; or
(vi)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Parent Borrower or any
Subsidiary.
The Parent Borrower shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Parent Borrower’s instructions or other irregularity, the
Parent Borrower will promptly, but in an any event, within three Business Days
of receipt of such copy, notify the applicable L/C Issuer. The Parent Borrower
shall be conclusively deemed to have waived any such claim against such L/C
Issuer and its correspondents unless such notice is given as aforesaid.
(f)    Role of the L/C Issuers. Each Lender and the Parent Borrower agree that,
in paying any drawing under a Letter of Credit, the L/C Issuers shall not have
any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
L/C Issuers, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of any L/C Issuer shall be liable
to any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Parent Borrower hereby assumes all risks of


-62-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





the acts or omissions of any beneficiary or transferee with respect to its use
of any Letter of Credit; provided, however, that this assumption is not intended
to, and shall not, preclude the Parent Borrower’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement. None of the L/C Issuers, the Administrative Agent, any of
their respective Related Parties nor any correspondent, participant or assignee
of any L/C Issuer shall be liable or responsible for any of the matters
described in clauses (i) through (v) of Section 2.03(e); provided, however, that
anything in such clauses to the contrary notwithstanding, the Parent Borrower
may have a claim against the applicable L/C Issuer, and the applicable L/C
Issuer may be liable to the Parent Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Parent Borrower which the Parent Borrower proves were caused by
such L/C Issuer’s willful misconduct or gross negligence or such L/C Issuer’s
willful failure to pay under any Letter of Credit after the presentation to it
by the beneficiary of a sight draft and certificate(s) strictly complying with
the terms and conditions of a Letter of Credit. In furtherance and not in
limitation of the foregoing, each L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and no L/C Issuer shall
be responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.
(g)    Cash Collateral.
(i)    Upon the request of the Administrative Agent, (A) if any L/C Issuer has
honored any full or partial drawing request under any Letter of Credit and such
drawing has resulted in an L/C Borrowing or (B) if, as of the Letter of Credit
Expiration Date, any L/C Obligation for any reason remains outstanding, the
Parent Borrower shall, in each case, immediately Cash Collateralize the then
Outstanding Amount of all L/C Obligations.
(ii)    The Administrative Agent may, with respect to outstanding Letters of
Credit issued in an Alternative Currency, at any time and from time to time
after the initial deposit of Cash Collateral, request that additional Cash
Collateral be provided in order to protect against the results of exchange rate
fluctuations.
(iii)    Sections 2.05, 2.16 and 8.02(c) set forth certain additional
requirements to deliver Cash Collateral hereunder. For purposes of this
Section 2.03, Section 2.05, Section 2.16 and Section 8.02(c), “Cash
Collateralize” means to pledge and deposit with or deliver to the Administrative
Agent, for the benefit of the L/C Issuers and the Lenders, as collateral for the
L/C Obligations, cash or deposit account balances pursuant to documentation in
form and substance reasonably satisfactory to the Administrative Agent and the
L/C Issuers (which documents are hereby consented to by the Lenders).
Derivatives of such term have corresponding meanings. The Borrowers hereby grant
to the Administrative Agent, for the benefit of the L/C Issuers and the Lenders,
a security interest in all such cash, deposit accounts and all balances therein
and all proceeds of the foregoing. Cash Collateral shall be maintained in
blocked deposit accounts at Bank of America.


-63-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





Reasonable interest shall accrue on any such cash deposit, which accrued
interest shall be for the account of the applicable Borrower, subject to this
Agreement. If at any time the Administrative Agent determines that any funds
held as Cash Collateral are subject to any right or claim of any Person other
than the Administrative Agent or that the total amount of such funds is less
than the aggregate Outstanding Amount of all L/C Obligations, the Parent
Borrower will, forthwith upon demand by the Administrative Agent, pay to the
Administrative Agent, as additional funds to be deposited as Cash Collateral, an
amount equal to the excess of (x) such aggregate Outstanding Amount over (y) the
total amount of funds, if any, then held as Cash Collateral that the
Administrative Agent determines to be free and clear of any such right and
claim. Upon the drawing of any Letter of Credit for which funds are on deposit
as Cash Collateral, such funds shall be applied, to the extent permitted under
applicable Laws, to reimburse the applicable L/C Issuer.
(h)    Applicability of ISP and UCP. Unless otherwise expressly agreed by the
applicable L/C Issuer and the Parent Borrower when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit),
(i) the rules of the ISP shall apply to each standby Letter of Credit, and
(ii) the rules of the Uniform Customs and Practice for Documentary Credits, as
most recently published by the International Chamber of Commerce at the time of
issuance shall apply to each commercial Letter of Credit.
(i)    Letter of Credit Fees. The Parent Borrower shall pay to the
Administrative Agent for the account of each Lender in accordance with its
Applicable Percentage, in Dollars, a Letter of Credit fee (the “Letter of Credit
Fee”) (i) for each commercial Letter of Credit equal to 0.125 of 1% times the
Dollar Equivalent of the daily amount available to be drawn under such Letter of
Credit and (ii) for each standby Letter of Credit equal to the Applicable Rate
times the Dollar Equivalent of the daily amount available to be drawn under such
Letter of Credit. For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.09. Letter of Credit Fees shall be
(A) due and payable on the first day of each January, April, July and October,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand and
(B) computed on a quarterly basis in arrears. If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each standby Letter of Credit shall be computed and multiplied by the Applicable
Rate separately for each period during such quarter that such Applicable Rate
was in effect. Notwithstanding anything to the contrary contained herein, while
any Letter of Credit Fee is not paid when due, all such overdue Letter of Credit
Fees shall accrue at the Default Rate.
(j)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Parent Borrower shall pay directly to the applicable L/C Issuer for
its own account, in Dollars, a fronting fee (i) with respect to each commercial
Letter of Credit or any amendment of a commercial Letter of Credit increasing
the amount of such Letter of Credit, at a rate and on terms separately agreed in
writing between the Parent Borrower and the applicable L/C Issuer (including,
without limitation, as to the time of payment of such fee), and (ii) with
respect to each standby Letter of Credit, at the rate per annum agreed upon from


-64-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





time to time in writing between the Parent Borrower and such L/C Issuer (which
in the case of Bank of America as L/C Issuer shall be the rate specified in the
Fee Letter), computed on the Dollar Equivalent of the daily amount available to
be drawn under such Letter of Credit on a quarterly basis in arrears. Such
fronting fee for each standby Letter of Credit shall be due and payable on the
first day of each January, April, July and October in respect of the most
recently-ended quarterly period (or portion thereof, in the case of the first
payment), commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.09. In addition, the Parent Borrower shall pay
directly to each L/C Issuer for its own account, in Dollars, the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of such L/C Issuer relating to letters of credit as from time
to time in effect. Such customary fees and standard costs and charges are due
and payable on demand and are nonrefundable.
(k)    Conflict with Issuer Documents. In the event of any conflict or
inconsistency between the terms hereof and the terms of any Issuer Document, the
terms hereof shall control.
(l)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary, the Parent Borrower shall be obligated
to reimburse the applicable L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Parent Borrower hereby acknowledges that the issuance
of Letters of Credit for the account of Subsidiaries inures to the benefit of
the Parent Borrower, and that the Parent Borrower’s business derives substantial
benefits from the businesses of such Subsidiaries.

Section 2.04    Borrowing Base Calculations; Inclusion of Assets in Borrowing
Base.
(a)     Concurrently with delivery by the Parent Borrower to the Administrative
Agent of (i) any notice designating any Swap Contract as a “Secured Hedge
Agreement” and (ii) any Borrowing Base Certificate, the Parent Borrower will
deliver to the Administrative Agent a report from the relevant counterparty
setting forth the Swap Termination Value of such Swap Contract, determined in
accordance with procedures customary in the relevant market. The Administrative
Agent will calculate from time to time the net amount of the Swap Termination
Values of all Secured Hedge Agreements on the basis of such counterparty report,
and if a Borrower would owe a net amount under all of such Borrower’s Secured
Hedge Agreements if all such Secured Hedge Agreements were terminated on such
date, the Administrative Agent may, and at the request of the Required Lenders,
will, establish a reserve for purposes of calculating the Borrowing Base
pursuant to the definition thereof set forth in Section 1.01 in an amount equal
to such net amount, and will maintain such reserve until the next determination
by the Administrative Agent pursuant to this paragraph.
(b)    Borrowing Base Collateral Casualty Event or Disposition.


-65-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





(i)    Upon the occurrence of a Significant Casualty Event related to any
Borrowing Base Collateral, the Administrative Agent, in the exercise of its
Permitted Discretion, may establish or increase the Casualty Reserve for
purposes of calculating the Borrowing Base pursuant to the definition thereof
set forth in Section 1.01 as a result thereof.
(ii)    Upon the occurrence of a Disposition outside the Ordinary Course of
Business related to any Borrowing Base Collateral, the Administrative Agent, in
the exercise of its Permitted Discretion, may establish or increase the
Disposition Reserve for purposes of calculating the Borrowing Base pursuant to
the definition thereof set forth in Section 1.01 as a result thereof.

Section 2.05    Prepayments.
(a)    Optional. Each Borrower may, upon notice from the Parent Borrower to the
Administrative Agent, at any time or from time to time voluntarily prepay Loans
in whole or in part without premium or penalty; provided that (i) such notice
must be in a form reasonably acceptable to the Administrative Agent and be
received by the Administrative Agent not later than 11:00 a.m. (A) three
Business Days prior to any date of prepayment of Eurodollar Rate Loans and
(B) on the date of prepayment of Base Rate Loans; (ii) any prepayment of
Eurodollar Rate Loans shall be in a principal amount of $1,000,000 or a whole
multiple of $1,000,000 in excess thereof; and (iii) any prepayment of Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans
are to be prepaid, the Interest Period(s) of such Loans. The Administrative
Agent will promptly notify each Lender of its receipt of each such notice, and
of the amount of such Lender’s ratable portion of such prepayment. If such
notice is given by the Parent Borrower, the applicable Borrower shall make such
prepayment and the prepayment amount specified in such notice shall be due and
payable on the date specified therein, provided, however, that notwithstanding
anything to the contrary contained herein, any such prepayment notice may be
conditioned upon the effectiveness of other credit facilities or the closing of
one or more securities offerings or other transactions; provided, further, that,
the Parent Borrower must affirmatively rescind any such prepayment notice by a
subsequent written notice to the Administrative Agent, if the condition in an
original prepayment notice shall fail to be satisfied by the proposed effective
date of such prepayment, and upon the Administrative Agent’s receipt of such
rescinding notice, shall have no obligation to make any prepayment in respect of
such earlier prepayment notice. Any prepayment of a Eurodollar Rate Loan shall
be accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05.
(b)    Mandatory.
(i)    If for any reason the Total Outstandings at any time exceed the Line Cap
at such time, the Borrowers shall immediately prepay Loans and/or the Parent
Borrower shall Cash Collateralize the L/C Obligations (other than the L/C
Borrowings) in an aggregate amount equal to such excess. The Administrative
Agent may, at any time and


-66-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





from time to time after the initial deposit of such Cash Collateral, request
that additional Cash Collateral be provided in order to protect against the
results of further exchange rate fluctuations.
(ii)    Each prepayment of Loans pursuant to the foregoing Section 2.05(b)(i)
shall be applied in the following manner: first, ratably to the L/C Borrowings,
second, ratably to the outstanding Loans, and, third, to Cash Collateralize the
remaining L/C Obligations. Upon the drawing of any Letter of Credit that has
been Cash Collateralized, the funds held as Cash Collateral shall be applied
(without any further action by or notice to or from the Borrowers or any other
Loan Party) to reimburse the relevant L/C Issuer or the Lenders, as applicable.
(iii)    If for any reason the Consolidated Cash Balance exceeds $30,000,000 as
of the end of any Business Day, the Borrowers shall on or before 11:00 a.m. on
the next Business Day, prepay the Loans in an aggregate principal amount equal
to the lesser of (A) the then-remaining excess and (B) the amount of Loans.

Section 2.06    Termination or Reduction of Commitments.
(a)    Optional. The Parent Borrower may, upon notice to the Administrative
Agent, terminate the Aggregate Commitments or Letter of Credit Sublimit, or from
time to time permanently reduce the Aggregate Commitments or the Letter of
Credit Sublimit; provided that (i) any such notice shall be received by the
Administrative Agent not later than 10:00 a.m. three Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $5,000,000 or any whole multiple of $1,000,000 in excess
thereof, (iii) the Parent Borrower shall not terminate or reduce (A) the
Aggregate Commitments if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Outstandings would exceed the Line Cap, (B) the
Letter of Credit Sublimit if, after giving effect thereto, the Outstanding
Amount of L/C Obligations not fully Cash Collateralized hereunder would exceed
the Letter of Credit Sublimit, and (iv) if, after giving effect to any reduction
of the Aggregate Commitments, the Letter of Credit Sublimit exceeds the amount
of the Aggregate Commitments, the Letter of Credit Sublimit shall be
automatically reduced by the amount of such excess.
(b)    [Reserved].
(c)    Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
Letter of Credit Sublimit or the Commitments under this Section 2.06. Upon any
reduction of the Aggregate Commitments, the Commitment of each Lender shall be
reduced by such Lender’s Applicable Percentage of such reduction amount. All
fees accrued hereunder until the effective date of any termination of the
Aggregate Commitments shall be paid on the effective date of such termination.


-67-


US-DOCS\97384607.24

--------------------------------------------------------------------------------






Section 2.07    Repayment of Loans.
(a)    Each Borrower shall repay to the Lenders on the Maturity Date the
aggregate principal amount of all Loans outstanding on such date.
(b)    During any Cash Dominion Trigger Period, all funds that flow into a
Dominion Account shall immediately be applied to the Obligations, first to
unpaid accrued interest on Base Rate Loans, then to the unpaid principal of Base
Rate Loans, then to accrued interest on Eurodollar Loans and then, together with
such amounts, to the unpaid principal of the Eurodollar Loans in such manner as
to minimize amounts due under Section 3.05(a). The Loan Parties may retain
access to the funds in the Dominion Accounts until such time as (a) an Event of
Default has occurred and is continuing and the Administrative Agent has
delivered notice that it is exercising exclusive control over such Dominion
Account or (b) a Cash Dominion Trigger Period exists.

Section 2.08    Interest. %3. Subject to the provisions of Section 2.08(b),
(i) each Eurodollar Rate Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurodollar Rate for such Interest Period plus the Applicable Rate; and (ii) each
Base Rate Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate.
(a)    (1)    If any amount of principal of any Loan or L/C Borrowing is not
paid when due (without regard to any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, all outstanding Loans and L/C
Borrowings (whether or not overdue) shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws until such amount is paid in
full (after as well as before judgment).
(i)    If any amount (other than principal of any Loan or L/C Borrowing) payable
by any Borrower under any Loan Document is not paid when due (without regard to
any applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then such overdue amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws until such amount is paid in
full (after as well as before judgment).
(ii)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(b)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Notwithstanding anything else to the contrary contained
herein, interest hereunder shall be due no less frequently than quarterly.
Interest hereunder shall be due and payable in accordance with the terms hereof
before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.


-68-


US-DOCS\97384607.24

--------------------------------------------------------------------------------






Section 2.09    Fees. In addition to certain fees described in Sections 2.03(i)
and (j):
(a)    Commitment Fee. The Parent Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance with its Applicable Percentage, a
commitment fee equal to the Applicable Fee Rate times the actual daily amount by
which the Aggregate Commitments exceeds the Total Outstandings. The commitment
fee described in this Section 2.09(a) shall accrue at all times during the
relevant Availability Period, including at any time during which one or more of
the conditions in Article IV is not met, and shall be due and payable quarterly
in arrears on the first day of each January, April, July and October, commencing
with the first such date to occur after the Closing Date, and, in the case of
the commitment fee with respect to the Aggregate Commitments, on the last day of
the Availability Period. The commitment fee described in this Section 2.09(a)
shall be calculated quarterly in arrears.
(b)    Other Fees.
(i)    The Parent Borrower shall pay to the Arranger and the Administrative
Agent for their own respective accounts, in Dollars, fees in the amounts and at
the times specified in the Fee Letter or any other written agreement with
respect to fees in connection with the Fifth Amendment. Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever.
(ii)    The Parent Borrower shall pay to the Lenders, in Dollars, such fees as
shall have been separately agreed upon in writing in the amounts and at the
times so specified. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

Section 2.10    Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate. All computations of interest for Base Rate Loans (including
Base Rate Loans determined by reference to the Eurodollar Rate) shall be made on
the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed. All other computations of fees and interest shall be made on the basis
of a 360‑day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365‑day
year) or, in the case of interest in respect of Loans denominated in Alternative
Currencies as to which market practice differs from the foregoing, in accordance
with such market practice. Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid, provided that any Loan
that is repaid on the same day on which it is made shall, subject to
Section 2.12(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.
(a)    If, as a result of any restatement of or other adjustment to the
financial statements of the Parent Borrower or for any other reason, the Parent
Borrower or the Lenders determine that (i) the Consolidated Leverage Ratio as
calculated by the Parent Borrower as of any applicable date was inaccurate and
(ii) a proper calculation of the Consolidated Leverage Ratio would have resulted
in higher pricing for such period, each Borrower shall


-69-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





immediately and retroactively be obligated to pay to the Administrative Agent
for the account of the applicable Lenders or the L/C Issuers, as the case may
be, promptly on demand by the Administrative Agent (or, after the occurrence of
an actual or deemed entry of an order for relief with respect to any Borrower
under the Bankruptcy Code of the United States, automatically and without
further action by the Administrative Agent, any Lender or any L/C Issuer), an
amount equal to the excess of the amount of interest and fees that should have
been paid for such period over the amount of interest and fees actually paid for
such period. This paragraph shall not limit the rights of the Administrative
Agent, any Lender or any L/C Issuer, as the case may be, under
Section 2.03(c)(iii), 2.03(i) or 2.08(b) or under Article VIII. The Borrowers’
obligations under this paragraph shall survive the termination of the Aggregate
Commitments and the repayment of all other Obligations hereunder.

Section 2.11    Evidence of Debt. The Credit Extensions made by each Lender or
L/C Issuer shall be evidenced by one or more accounts or records maintained by
such Lender or such L/C Issuer, as applicable, and by the Administrative Agent
in the ordinary course of business. Such accounts or records maintained by the
Administrative Agent and each Lender or L/C Issuer, as applicable, shall be
conclusive absent manifest error of the amount of the applicable Credit
Extensions to the Borrowers and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrowers hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender or any L/C Issuer and the accounts and
records of the Administrative Agent in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error. Upon the request of any Lender to the Parent Borrower made through the
Administrative Agent, the Borrowers shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans to the Borrowers in addition to such accounts or records. Each Lender may
attach schedules to its Note and endorse thereon the date, Type (if applicable),
amount, and maturity of its Loans and payments with respect thereto.
(a)    In addition to the accounts and records referred to in Section 2.11(a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit. In the event of any conflict
between the accounts and records maintained by the Administrative Agent and the
accounts and records of any Lender in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error.

Section 2.12    Payments Generally; Administrative Agent’s Clawback.


-70-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





(a)    General. All payments to be made by the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrowers
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. If, for any reason, any Borrower is prohibited by any
Law from making any required payment hereunder in an Alternative Currency, such
Borrower shall make such payment in Dollars in the Dollar Equivalent of the
Alternative Currency payment amount. The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office. All payments received by the Administrative
Agent (i) after 2:00 p.m., in the case of payments in Dollars, or (ii) after the
Applicable Time specified by the Administrative Agent in the case of payments in
an Alternative Currency, shall in each case be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by any Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be. Each Borrower agrees that, during any Cash Dominion Trigger
Period, the Administrative Agent may (and, at the request of the Required
Lenders, the Administrative Agent shall) (A) cause each bank that maintains any
account subject to a Control Agreement or a Lockbox Agreement to transfer, on a
daily basis, all collected funds in any such account to a Dominion Account and
(B) apply any amounts on deposit in a Dominion Account to repay Loans whenever
any Loans are outstanding.
(b)    (1) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the applicable Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in immediately available funds with interest thereon, for
each day from and including the date such amount is made available to the
applicable Borrower to but excluding the date of payment to the Administrative
Agent, at (A) in the case of a payment to be made by such Lender, the greater of
the Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by such Borrower, the interest rate applicable to Base Rate
Loans. If the Borrowers and such Lender shall pay such interest to the
Administrative Agent for the


-71-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





same or an overlapping period, the Administrative Agent shall promptly remit to
such Borrower the amount of such interest paid by such Borrower for such period.
If such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrowers shall be without prejudice to any
claim the Borrowers may have against a Lender that shall have failed to make
such payment to the Administrative Agent.
(i)    Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuers hereunder that such Borrower will not make such
payment, the Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders the amount due. In such event,
if such Borrower has not in fact made such payment, then each of the Appropriate
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or such L/C Issuer, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.
A notice of the Administrative Agent to any Lender or the Borrowers with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.


-72-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to any
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to such Borrower by the Administrative Agent
because the conditions to the applicable Credit Extension set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.
(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Loans, to fund participations in Letters of Credit and to make payments
pursuant to Section 10.04(c) are several and not joint. The failure of any
Lender to make any Loan, to fund any such participation or to make any payment
under Section 10.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under
Section 10.04(c).
(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
(f)    Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.

Section 2.13    Sharing of Payments by Lenders. If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of (a) Revolving Facility Obligations due and payable to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Revolving
Facility Obligations due and payable to such Lender at such time to (ii) the
aggregate amount of the Revolving Facility Obligations due and payable to all
Lenders hereunder and under the other Loan Documents at such time) of payments
on account of the Revolving Facility Obligations due and payable to all Lenders
hereunder and under the other Loan Documents at such time obtained by all the
Lenders at such time or (b) Revolving Facility Obligations owing (but not due
and payable) to such Lender hereunder and under the other Loan Documents at such
time in excess of its ratable share (according to the proportion of (i) the
amount of such Revolving Facility Obligations owing (but not due and payable) to
such Lender at such time to (ii) the aggregate amount of the Revolving Facility
Obligations owing (but not due and payable) to all Lenders hereunder and under
the other Loan Parties at such time) of payment on account of the Revolving
Facility Obligations owing (but not due and payable) to all Lenders hereunder
and under the other Loan Documents at such time


-73-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





obtained by all of the Lenders at such time then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of Revolving Facility Obligations then due and payable to the Lenders or owing
(but not due and payable) to the Lenders, as the case may be, provided that:
(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii)    the provisions of this Section shall not be construed to apply to
(A) any payment made by or on behalf of any Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender) or (B) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or subparticipations in L/C Obligations to any
assignee or participant, other than to the Parent Borrower or any Subsidiary
thereof (as to which the provisions of this Section shall apply).
Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.

Section 2.14    Designated Borrower.
(a)    Effective as of the Fifth Amendment Effective Date, each of Quail Tools,
L.P.; Parker Drilling Arctic Operating, LLC; and Parker Drilling Offshore USA,
L.L.C. shall be a “Designated Borrower” hereunder and may receive Loans for its
account on the terms and conditions set forth in this Agreement; provided that
such Subsidiary shall be a Wholly-Owned Subsidiary of the Parent Borrower and
shall remain a Wholly-Owned Subsidiary of the Parent Borrower for as long as
such Subsidiary is a Designated Borrower; provided further that if such
Subsidiary is a Wholly-Owned Domestic Subsidiary of the Parent Borrower at the
time such Subsidiary becomes a Designated Borrower, such Subsidiary shall remain
a Wholly-Owned Domestic Subsidiary of the Parent Borrower for as long as such
Subsidiary is a Designated Borrower.
(b)    So long as no Default shall have occurred and is continuing or shall
result therefrom: the Parent Borrower may at any time, upon not less than
fifteen (15) Business Days’ notice from the Parent Borrower to the
Administrative Agent (or such shorter period as may be agreed by the
Administrative Agent in its sole discretion), designate any additional
Subsidiary of the Company that is not already a Designated Borrower (an
“Applicant Borrower”) as a Designated Borrower to receive Loans hereunder by
delivering to the


-74-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





Administrative Agent (which shall promptly deliver counterparts thereof to each
Lender) a duly executed notice and agreement in substantially the form of
Exhibit I (a “Designated Borrower Request and Assumption Agreement”); provided
that such Subsidiary shall be a Wholly-Owned Subsidiary of the Parent Borrower
and shall remain a Wholly-Owned Subsidiary of the Parent Borrower for as long as
such Subsidiary is a Designated Borrower; provided further that if such
Subsidiary is a Wholly-Owned Domestic Subsidiary of the Parent Borrower at the
time such Subsidiary becomes a Designated Borrower, such Subsidiary shall remain
a Wholly-Owned Domestic Subsidiary of the Parent Borrower for as long as such
Subsidiary is a Designated Borrower. Notwithstanding anything else to the
contrary in this Section 2.14(b), the parties hereto acknowledge and agree that
(x) prior to any Applicant Borrower becoming entitled to utilize the credit
facilities provided for herein each Lender shall have had 3 Business Days to
review such Applicant Borrower’s Designated Borrower Request and Assumption
Agreement and notify the Administrative Agent in writing of any objection to
such Applicant Borrower becoming a Designated Borrower on the basis of such
Lender (A) not being permitted to make any Loan to such Designated Borrower
under applicable Law or (B) not being able to commit or make such Loan to such
Designated Borrower because of adverse tax consequences for such Lender when
such Subsidiary of the Parent Borrower becomes a Designated Borrower and (y) the
Administrative Agent and the Lenders shall have received such supporting
resolutions, incumbency certificates, opinions of counsel, appraisals and field
exams, any documents or instruments required pursuant to Section 6.09 and other
documents or information (including, without limitation, information and
documentation of the type provided under Section 4.01(a)(xvii)), in each case,
in form, content and scope reasonably satisfactory to the Administrative Agent,
as may be required by the Administrative Agent in its sole discretion, and a
Note signed by such new Borrower to the extent any Lender so requires (such
deliverables collectively, the “Applicant Borrower Materials”). If (1) no Lender
objects to the addition of an Applicant Borrower as a Designated Borrower as set
forth in clause (x) of the preceding sentence and (2) the Administrative Agent
determines in its sole discretion that an Applicant Borrower shall be entitled
to receive Loans hereunder, then promptly following receipt of all the Applicant
Borrower Materials, the Administrative Agent shall send a notice in
substantially the form of Exhibit J (a “Designated Borrower Notice”) to the
Parent Borrower and the Lenders specifying the effective date upon which the
Applicant Borrower shall constitute a Designated Borrower for purposes hereof,
whereupon each of the Lenders agrees to permit such Designated Borrower to
receive Loans hereunder, on the terms and conditions set forth herein, and each
of the parties agrees that such Designated Borrower otherwise shall be a
Borrower for all purposes of this Agreement; provided that no Committed Loan
Notice or Letter of Credit Application may be submitted by or on behalf of such
Designated Borrower until the date five (5) Business Days after such effective
date.
(c)    The Obligations of the Parent Borrower and each Designated Borrower that
is a Subsidiary shall be joint and several in nature.  
(d)    Each Subsidiary of the Parent Borrower that is or becomes a “Designated
Borrower” pursuant to this Section 2.14 hereby irrevocably confirms the
appointment and


-75-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





powers of the Parent Borrower under Article XI and will become a Guarantor
pursuant to Section 6.09.
(e)    The Parent Borrower may from time to time, upon not less than fifteen
(15) Business Days’ notice from the Parent Borrower to the Administrative Agent
(or such shorter period as may be agreed by the Administrative Agent in its sole
discretion), terminate a Designated Borrower’s status as such, provided that (i)
there are no outstanding Loans payable by such Designated Borrower, or other
amounts payable by such Designated Borrower on account of any Loans made to it,
as of the effective date of such termination or (ii) if Total Outstandings
exceed the Line Cap at the time of such termination of status, the Borrowers
shall contemporaneously make such prepayments as are required hereunder. The
Administrative Agent will promptly notify the Lenders of any such termination of
a Designated Borrower’s status.
(f)    Any Lender may fulfill its Commitment hereunder in respect of any Loans
requested to be made hereunder by such Lender to a Designated Borrower not
organized under the laws of the United States, or any State thereof, by causing
an Affiliate of such Lender to act for such Lender to make such Loans to such
Designated Borrower in the place and stead of such Lender.

Section 2.15     LIBOR Successor Rate. Notwithstanding anything to the contrary
in this Agreement or any other Loan Documents, if the Administrative Agent
determines (which determination shall be conclusive absent manifest error), or
the Parent Borrower or Required Lenders notify the Administrative Agent (with,
in the case of the Required Lenders, a copy to Parent Borrower) that the Parent
Borrower or Required Lenders (as applicable) have determined, that:
(i)    adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or
(ii)    the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”), or
(iii)    syndicated loans currently being executed, or that include language
similar to that contained in this Section 2.15, are being executed or amended
(as applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,
then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Parent Borrower may amend this Agreement to replace
LIBOR with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated


-76-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





syndicated credit facilities for such alternative benchmarks (any such proposed
rate, a “LIBOR Successor Rate”), together with any proposed LIBOR Successor Rate
Conforming Changes and any such amendment shall become effective at 5:00 p.m.
(New York time) on the fifth Business Day after the Administrative Agent shall
have posted such proposed amendment to all Lenders and the Parent Borrower
unless, prior to such time, Lenders comprising the Required Lenders have
delivered to the Administrative Agent written notice that such Required Lenders
do not accept such amendment.
If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Parent
Borrower and each Lender.  Thereafter, (x) the obligation of the Lenders to make
or maintain Eurodollar Rate Loans shall be suspended, (to the extent of the
affected Eurodollar Rate Loans or Interest Periods), and (y) the Eurodollar Rate
component shall no longer be utilized in determining the Base Rate.  Upon
receipt of such notice, the Parent Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurodollar Rate Loans (to the
extent of the affected Eurodollar Rate Loans or Interest Periods) or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans (subject to the foregoing clause (y)) in the amount
specified therein.
Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

Section 2.16    Defaulting Lenders.
(a)    Amendments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 10.01.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payments of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer hereunder; third, to Cash
Collateralize the L/C Issuer’s Fronting Exposure with respect to such Defaulting
Lender in accordance with Section 2.03(g), fourth, as the Parent Borrower may
request (so long as no Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Parent Borrower, to be held in a
deposit account and released pro rata in order to (A) satisfy such Defaulting


-77-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





Lender’s potential future funding obligations with respect to Loans under this
Agreement and (B) Cash Collateralize the L/C Issuer’s future Fronting Exposure
with respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.03(g), sixth, to the
payment of any amounts owing to the Lenders, or the L/C Issuer as a result of
any final and nonappealable judgment of a court of competent jurisdiction
obtained by any Lender or the L/C Issuer against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default exists, to the payment of any amounts
owing to the Parent Borrower as a result of any final and nonappealable judgment
of a court of competent jurisdiction obtained by the Parent Borrower against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (y) such Loans were made or the related Letters of Credit
were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Obligations owed to, all Non‑Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Obligations owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations are held by the Lenders pro rata in accordance
with the Commitments hereunder without giving effect to Section 2.16(a)(iv). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.16(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.
(iii)    Certain Fees.
(A)    No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.09(a) for any period during which that Lender is a Defaulting Lender
(and the Parent Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender).
(B)    Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated face amount of
Letters of Credit for which it has provided Cash Collateral pursuant to
Section 2.03.
(C)    With respect to any fee payable under Section 2.09 or any Letter of
Credit Fee not required to be paid to any Defaulting Lender pursuant to
clause (A) or (B) above, the Parent Borrower shall (I) pay to each
Non‑Defaulting Lender that portion of any such


-78-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in L/C Obligations that has been reallocated to such
Non‑Defaulting Lender pursuant to clause (iv) below, (II) pay to the L/C Issuer
the amount of any such fee otherwise payable to such Defaulting Lender to the
extent allocable to such L/C Issuer’s Fronting Exposure to such Defaulting
Lender, and (III) not be required to pay the remaining amount of any such fee.
(iv)    Reallocation of Applicable Percentages to Reduce Fronting Exposure. All
or any part of such Defaulting Lender’s participation in L/C Obligations shall
be reallocated among the Non‑Defaulting Lenders in accordance with their
respective Applicable Percentages (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent that such reallocation does not
cause the aggregate Outstanding Amount of the Loans of such Non-Defaulting
Lender, plus such Non-Defaulting Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations to exceed such Non‑Defaulting Lender’s
Commitment. Subject to Section 10.23, no reallocation hereunder shall constitute
a waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender’s having become a Defaulting Lender, including
any claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.
(v)    Cash Collateral. If the reallocation described in clause (a)(iv) above
cannot, or can only partially, be effected, the Parent Borrower shall, without
prejudice to any right or remedy available to it hereunder or under applicable
Law, Cash Collateralize the L/C Issuer’s Fronting Exposure in accordance with
the procedures set forth in Section 2.03(g).
(b)    Defaulting Lender Cure. If the Parent Borrower, the Administrative Agent
and the L/C Issuers agree in writing that a Lender is no longer a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any Cash
Collateral), that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Letters of Credit to be held on a pro rata
basis by the Lenders in accordance with their Commitments (without giving effect
to Section 2.16(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Parent Borrower while that
Lender was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.


-79-


US-DOCS\97384607.24

--------------------------------------------------------------------------------






ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

Section 3.01    Taxes.
(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.


-80-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





(i)    Any and all payments by or on account of any obligation of any Borrower
hereunder or under any other Loan Document shall to the extent permitted by
applicable Laws be made free and clear of and without reduction or withholding
for any Taxes. If, however, applicable Laws require any Borrower or the
Administrative Agent to withhold or deduct any Tax, such Tax shall be withheld
or deducted in accordance with such Laws as determined in the good faith
discretion of such Borrower or the Administrative Agent, as the case may be,
upon the basis of the information and documentation to be delivered pursuant to
subsection (e) below.
(ii)    If any Borrower or the Administrative Agent shall be required by the
Code to withhold or deduct any Taxes, including both United States federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Borrower shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section) the Administrative Agent, Lender or L/C Issuer, as the case may
be, receives an amount equal to the sum it would have received had no such
withholding or deduction been made.
(iii)    If any Borrower or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Borrower or the Administrative Agent, as required by such
Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Borrower or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount so withheld or
deducted by it to the relevant Governmental Authority in accordance with such
Laws, and (C) to the extent that the withholding or deduction is made on account
of Indemnified Taxes, the sum payable by the applicable Borrower shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section) the Administrative Agent, Lender or L/C Issuer, as
the case may be, receives an amount equal to the sum it would have received had
no such withholding or deduction been made.
(b)    Payment of Other Taxes by the Borrowers. Without limiting the provisions
of subsection (a) above, each Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws.
(c)    Tax Indemnifications.
(i)    Without limiting the provisions of subsection (a) or (b) above, each
Borrower shall, and does hereby, jointly and severally indemnify the
Administrative Agent, each Lender and each L/C Issuer, and shall make payment in
respect thereof within 10 days


-81-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





after demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by the Administrative Agent, such Lender or
such L/C Issuer, as the case may be, and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. Each Borrower shall also, and does hereby, indemnify the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, for any amount which a Lender or L/C Issuer for any
reason fails to pay indefeasibly to the Administrative Agent as required by
clause (ii) of this subsection. A certificate as to the amount of any such
payment or liability delivered to the Parent Borrower by a Lender or L/C Issuer
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender or L/C Issuer, shall be conclusive absent
manifest error.
(ii)    Without limiting the provisions of subsection (a) or (b) above, each
Lender and L/C Issuer shall, and does hereby, severally indemnify, and shall
make payment in respect thereof within 10 days after demand therefor, the
Administrative Agent, against any and all Taxes and any and all related losses,
claims, liabilities, penalties, interest and expenses (including the fees,
charges and disbursements of any counsel) incurred by or asserted against the
Administrative Agent by any Governmental Authority as a result of the failure by
such Lender or such L/C Issuer, as the case may be, to deliver, or as a result
of the inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Lender or such L/C Issuer, as the case may be, to the
Administrative Agent pursuant to subsection (e). A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender and each L/C Issuer
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender or such L/C Issuer, as the case may be,
under this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii). The agreements in this clause (ii)
shall survive the resignation and/or replacement of the Administrative Agent,
any assignment of rights by, or the replacement of, a Lender or any L/C Issuer,
the termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all other Obligations.
(d)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Borrower to a Governmental Authority as provided in this Section 3.01, a
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of any return required by Laws to report such payment or other evidence
of such payment reasonably satisfactory to the Administrative Agent.
(e)    Status of Lenders; Tax Documentation.
(i)    Each Lender and L/C Issuer shall deliver to the Parent Borrower and to
the Administrative Agent, at the time or times prescribed by applicable Laws or
when reasonably requested by the Parent Borrower or the Administrative Agent,
such properly


-82-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





completed and executed documentation prescribed by applicable Laws or by the
taxing authorities of any jurisdiction and such other reasonably requested
information as will permit the Parent Borrower or the Administrative Agent, as
the case may be, to determine
(A)    whether or not payments made by any Borrower hereunder or under any other
Loan Document are subject to Taxes, withholding, or deduction and if applicable,
the required rate of withholding or deduction,
(B)    whether or not such Lender or L/C Issuer is subject to information
reporting requirements, and
(C)    such Lender’s or L/C Issuer’s entitlement to any available exemption
from, or reduction of, applicable Taxes in respect of all payments to be made to
such Lender or L/C Issuer by any Borrower pursuant to this Agreement or
otherwise to establish such Lender’s or L/C Issuer’s status for withholding Tax
purposes in the applicable jurisdictions.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 3.01(e)(ii)(A), (ii)(B) and (v) below) shall
not be required if in the Lender’s or L/C Issuer’s reasonable judgment such
completion, execution or submission would subject such Lender or L/C Issuer to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender or L/C Issuer.
(ii)    Without limiting the generality of the foregoing, if a Borrower is a
“United States person,” within the meaning of Section 7701(a)(30) of the Code,
(A)    any Lender or L/C Issuer that is a “United States person,” within the
meaning of Section 7701(a)(30) of the Code, shall deliver to the Parent Borrower
and the Administrative Agent on or prior to the date on which such Lender or L/C
Issuer becomes a Lender or L/C Issuer under this Agreement (and from time to
time thereafter upon reasonable request of the Parent Borrower or the
Administrative Agent) executed copies of IRS Form W‑9 certifying that such
Lender or L/C Issuer is exempt from United States federal backup withholding;
and
(B)    each Foreign Lender that is entitled under the Code or any applicable
treaty to an exemption from or reduction of withholding Tax with respect to
payments hereunder or under any other Loan Document shall deliver to the Parent
Borrower and the


-83-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
or L/C Issuer under this Agreement (and from time to time thereafter upon the
request of the Parent Borrower or the Administrative Agent, but only if such
Foreign Lender is legally entitled to do so), whichever of the following is
applicable:
(I)    in the case of a Foreign Lender claiming benefits of any income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W‑8BEN-E (or
W-8BEN, as applicable) establishing an exemption from, or reduction of United
States federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN-E (or W-8BEN, as applicable) establishing an exemption
from, or reduction of, United States federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty,
(II)    executed copies of IRS Form W‑8ECI,
(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit B-1 to the effect that such Foreign Lender
is not (A) a “bank” within the meaning of section 881(c)(3)(A) of the Code,
(B) a “10 percent shareholder” of a Borrower within the meaning of section
881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation” described in
section 881(c)(3)(C) of the Code (a “U.S. Compliance Certificate”) and
(y) executed copies of Internal Revenue Service Form W‑8BEN-E (or W-8BEN, as
applicable),
(IV)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W‑8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS
Form W-8BEN-E, a U.S. Compliance Certificate substantially in the form of
Exhibit B-2 or Exhibit B-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
B-4 on behalf of each such direct and indirect partner, or
(V)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Parent Borrower and the Administrative on or prior to the date on
which such Foreign Lender becomes a Lender or L/C Issuer under this Agreement
(and from time to time thereafter upon the reasonable request of the Parent
Borrower or the


-84-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





Administrative Agent), executed copies of any other form prescribed by
applicable Laws as a basis for claiming exemption from or a reduction in United
States federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable Laws to permit the Parent
Borrower or the Administrative Agent to determine the withholding or deduction
required to be made.
(iii)    Each Lender and L/C Issuer shall promptly update and deliver any such
form or certificate it previously delivered that has expired or become obsolete
or inaccurate in any respect or notify the Parent Borrower and the
Administrative Agent in writing of its legal inability to do so.
(iv)    Each Borrower shall promptly deliver to the Administrative Agent, any
Lender or any L/C Issuer, as the Administrative Agent, such Lender, or such L/C
Issuer shall reasonably request, on or prior to the Closing Date, and in a
timely fashion thereafter, such documents and forms required by any relevant
taxing authorities under the Laws of any jurisdiction, duly executed and
completed by such Borrower, as are required to be furnished by such Lender, such
L/C Issuer or the Administrative Agent under such Laws in connection with any
payment by the Administrative Agent or any Lender of Taxes or Other Taxes, or
otherwise in connection with the Loan Documents, with respect to such
jurisdiction.
(v)    If a payment made to any Lender or any L/C Issuer under any Loan Document
would be subject to withholding Tax imposed by FATCA if such Lender or L/C
Issuer were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender or L/C Issuer shall deliver to the Parent Borrower and
the Administrative Agent at the time or times prescribed by law and at such time
or times reasonably requested by the Parent Borrower or the Administrative Agent
such documentation prescribed by applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code), and such additional documentation
reasonably requested by the Parent Borrower or the Administrative Agent, in each
case, as may be necessary for the Borrowers and the Administrative Agent to
comply with their obligations under FATCA and to determine that such Lender or
L/C Issuer has complied with such Lender’s or L/C Issuer’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (v), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement. For purposes of determining
withholding Taxes imposed under FATCA, from and after the Closing Date, the
Parent Borrower and the Administrative Agent shall treat (and the Lenders and
L/C Issuers hereby authorize the Administrative Agent to treat) the Agreement as
not qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).
(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or an L/C Issuer, or have any obligation to pay to
any Lender or any L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such


-85-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





Lender or such L/C Issuer, as the case may be. If the Administrative Agent, any
Lender or any L/C Issuer determines, in its sole discretion, that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by any Borrower or with respect to which any Borrower has paid
additional amounts pursuant to this Section, it shall pay to such Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by such Borrower under this Section with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses and net of any loss or gain realized in the conversion of such funds
from or to another currency incurred by the Administrative Agent, such Lender or
any L/C Issuer, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that each Borrower, upon the request of the Administrative
Agent, such Lender or such L/C Issuer, agrees to repay the amount paid over to
such Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent, such Lender or
such L/C Issuer in the event the Administrative Agent, such Lender or such L/C
Issuer is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this subsection (f), in no event
will the Administrative Agent, any Lender or any L/C Issuer be required to pay
any amount to any Borrower pursuant to this subsection (f) the payment of which
would place the Administrative Agent, such Lender or such L/C Issuer in a less
favorable net after-Tax position than the Administrative Agent, such Lender or
such L/C Issuer would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This subsection shall not be construed to require the
Administrative Agent, any Lender or any L/C Issuer to make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to any Borrower or any other Person.
(g)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.

Section 3.02    Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to perform any of its
obligations hereunder or make, maintain or fund or charge interest with respect
to any Credit Extension, or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to the Parent Borrower through the Administrative Agent, any obligation of such
Lender to issue, make, maintain, fund or charge interest with respect to any
such Credit Extension or to convert Base Rate Loans to Eurodollar Rate Loans,
shall be suspended until such Lender notifies the Administrative Agent and the
Parent Borrower that the circumstances giving rise to such determination no
longer exist. Upon receipt of such notice, the Parent Borrower shall, upon
demand from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all such Eurodollar Rate Loans of such Lender to Base Rate
Loans,


-86-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such Eurodollar Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans. Upon any such prepayment or conversion, the Borrowers
shall also pay accrued interest on the amount so prepaid or converted.

Section 3.03    Inability to Determine Rates. If the Required Lenders determine
that for any reason in connection with any request for a Eurodollar Rate Loan or
a conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan, or
(c) the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Parent Borrower and each Lender. Thereafter, the obligation of the
Lenders to make or maintain Eurodollar Rate Loans shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Parent Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in the amount specified therein.

Section 3.04    Increased Costs.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate) or
any L/C Issuer;
(ii)    subject the Administrative Agent, any Lender or any L/C Issuer to any
Taxes (other than (A) Indemnified Taxes, (B) Taxes described in clauses
(b) through (d) of the definition of Excluded Taxes and (C) Connection Income
Taxes) on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or
(iii)    impose on any Lender or any L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or
such L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or such L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or such L/C Issuer, the Parent
Borrower will pay to such Lender or such L/C


-87-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





Issuer, as the case may be, such additional amount or amounts as will compensate
such Lender or such L/C Issuer, as the case may be, for such additional costs
incurred or reduction suffered.
(b)    Capital Requirements. If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such L/C Issuer’s capital or on
the capital of such Lender’s or such L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by such L/C Issuer, to a level below that which such Lender or
such L/C Issuer or such Lender’s or such L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
such L/C Issuer’s policies and the policies of such Lender’s or such L/C
Issuer’s holding company with respect to capital adequacy and liquidity), then
from time to time the Parent Borrower will pay to such Lender or such L/C
Issuer, as the case may be, such additional amount or amounts as will compensate
such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s holding
company for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender or L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or such
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Parent Borrower shall
be conclusive absent manifest error. The Parent Borrower shall pay such Lender
or such L/C Issuer, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that no Borrower shall be required
to compensate a Lender or L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or such L/C Issuer, as the case
may be, notifies the Parent Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such L/C Issuer’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).


-88-


US-DOCS\97384607.24

--------------------------------------------------------------------------------






Section 3.05    Compensation for Losses. Upon demand of any Lender (with a copy
to the Administrative Agent) from time to time, the Parent Borrower shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense incurred by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
(b)    any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by any Borrower;
(c)    any failure by any Borrower to make payment of drawing under any Letter
of Credit (or interest due thereon) denominated in an Alternative Currency on
its scheduled due date or any payment thereof in a different currency; or
(d)    any assignment of a Eurodollar Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by any Borrower
pursuant to Section 10.13;
excluding any loss of anticipated profits, but including any foreign exchange
losses and any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan, from fees payable to terminate the
deposits from which such funds were obtained or from the performance of any
foreign exchange contract. The Parent Borrower shall also pay any customary
administrative fees charged by such Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Parent Borrower (or the
applicable Designated Borrowers) to the Lenders under this Section 3.05, each
Lender shall be deemed to have funded each Eurodollar Rate Loan made by it at
the Eurodollar Base Rate used in determining the Eurodollar Rate for such Loan
by a matching deposit or other borrowing in the London interbank eurodollar
market for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded.

Section 3.06    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or any Borrower is required to pay any
additional amount to any Lender, any L/C Issuer, or any Governmental Authority
for the account of any Lender or any L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then, at the request of
Parent Borrower, such Lender or such L/C Issuer shall, as applicable, use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender or such L/C Issuer, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be, in
the future, or eliminate the need for the notice


-89-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





pursuant to Section 3.02, as applicable, and (ii) in each case, would not
subject such Lender or such L/C Issuer, as the case may be, to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender or
such L/C Issuer, as the case may be. The Parent Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender or any L/C Issuer in
connection with any such designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, and in each case, such Lender has declined or is unable to
designate a different Lending Office in accordance with Section 3.06(a), or if
any Lender is a Non‑Consenting Lender or a Defaulting Lender or otherwise gives
notice pursuant to Section 3.02, the Parent Borrower may replace such Lender in
accordance with Section 10.13.

Section 3.07    Survival. All of each Borrower’s obligations under this
Article III shall survive termination of the Aggregate Commitments, repayment of
all other Obligations hereunder, and resignation of the Administrative Agent.

Section 3.08    Keepwell. Each Loan Party that is a Qualified ECP Guarantor at
the time the Guaranty, or the grant of the security interest under any Loan
Document, by such Loan Party, becomes effective with respect to any Secured
Hedge Agreement, hereby jointly and severally, absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support as may be needed
by each other Loan Party from time to time to honor all of its obligations under
its Guaranty and the other Loan Documents in respect of such Secured Hedge
Agreement (but, in each case, only up to the maximum amount of such liability
that can be hereby incurred without rendering such Qualified ECP Guarantor’s
obligations and undertakings under this Section voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations and undertakings of each Qualified ECP
Guarantor under this Section shall remain in full force and effect until the
Obligations have been indefeasibly paid and performed in full. Each Qualified
ECP Guarantor intends this Section to constitute, and this Section shall be
deemed to constitute, a guarantee of the obligations of, and a “keepwell,
support, or other agreement” for the benefit of, each Secured Party for all
purposes of the Commodity Exchange Act.

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

Section 4.01    Conditions of Initial Credit Extension. The obligation of each
L/C Issuer and each Lender to make its initial Credit Extension hereunder is
subject to satisfaction of the following conditions precedent:
(a)    The Administrative Agent’s receipt of the following, each of which shall
be originals, telecopies or electronic copies (followed promptly by originals)
unless otherwise specified, each properly executed by a Responsible Officer of
the signing Loan Party, each dated the Closing Date (or, in the case of
certificates of governmental officials, a recent date


-90-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





before the Closing Date) and each in form and substance satisfactory to the
Arranger, Administrative Agent and each of the Lenders:
(i)    executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrower;
(ii)    a Note executed by PKD in favor of each Lender requesting a Note;
(iii)    executed counterparts of the Second Omnibus Amendment to Collateral
Documents, sufficient in number for distribution to the Administrative Agent,
each Lender and PKD, together with:
(A)    certificates representing the Pledged Equity Interests accompanied by
undated transfer powers executed in blank or, if any of the Pledged Equity
Interests shall be uncertificated securities (as defined in Article 8 of the
UCC), confirmation and evidence satisfactory to the Administrative Agent that
the security interest in such uncertificated securities has been transferred to
and perfected by the Administrative Agent for the benefit of the Secured Parties
in accordance with Section 9-106 of the Uniform Commercial Code, and instruments
evidencing the debt instruments pledged pursuant to the Collateral Documents, if
any, indorsed in blank;
(B)    proper financing statements in form appropriate for filing under the
Uniform Commercial Code of all jurisdictions that the Administrative Agent may
deem necessary or desirable in order to perfect the Liens created under the
Security Agreement, covering the Collateral described in the Security Agreement
(as amended, including, without limitation, by the Second Omnibus Amendment to
Collateral Documents);
(C)    copies of any other Uniform Commercial Code, judgment, tax lien,
intellectual property, or other searches reasonably requested by the
Administrative Agent with respect to the Collateral, together with copies of the
financing statements (or similar documents) disclosed by such searches, and
accompanied by evidence that any Liens indicated in any such financing statement
that are not permitted by Section 7.01 have been or contemporaneously will be
released or terminated (or otherwise provided for in a manner reasonably
acceptable to the Administrative Agent); and
(D)    evidence that all other action, recordings and filings that the
Administrative Agent may deem necessary or desirable in order to perfect the
Liens created under the Collateral Documents


-91-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





have been taken (including receipt of duly executed payoff letters, UCC‑3
termination statements and consent agreements) or arrangements therefor
satisfactory to the Administrative Agent shall have been made;
(iv)    the Fourth Mortgage Amendment, covering each of the Specified Barge Rigs
listed on Schedule 5.07(A) (other than Parker Drilling 30-B), duly executed by
the appropriate Loan Party, together with:
(A) evidence that counterparts of the Fourth Mortgage Amendment have been duly
executed, acknowledged and delivered and are in form suitable for filing or
recording with the United States Coast Guard and all other filing or recording
offices that the Administrative Agent may deem necessary or desirable in order
to create a valid first and subsisting Lien on the Specified Barge Rigs
described therein in favor of the Administrative Agent for the benefit of the
Secured Parties and that all filing, documentary, stamp, intangible and
recording taxes and fees have been paid (or arrangements for such payment
satisfactory to the Administrative Agent shall have been made); and
(B) evidence that all other action that the Administrative Agent may deem
necessary or desirable in order to create valid first and subsisting Liens on
the property described in the Mortgages has been taken, including delivery of an
abstract of title, certificate of ownership, copy of certificate of
documentation, and copy of certificate of financial responsibility (for each
jurisdiction where applicable) with respect to each Specified Barge Rig;
(v)    such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party or is to be a party;
(vi)    such documents, agreements and certifications as the Administrative
Agent may reasonably require to evidence that each Loan Party is duly organized
or formed, and that each of PKD and each Subsidiary Guarantor is validly
existing, in good standing and qualified to engage in business in each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect;
(vii)    a favorable opinion of Baker Botts L.L.P., counsel to the Loan Parties,
addressed to the Administrative Agent and each Lender, covering such customary
matters


-92-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





concerning the Loan Parties and the Loan Documents as the Required Lenders may
reasonably request;
(viii)    a favorable opinion of J. Edward Menger, deputy general counsel to the
Loan Parties, addressed to the Administrative Agent and each Lender, covering
such customary matters concerning the Loan Parties and the Loan Documents as the
Required Lenders may reasonably request;
(ix)    a certificate of a Responsible Officer of PKD either (1) attaching
copies of all consents (including, without limitation, from any Governmental
Authority, shareholder or other third-party), licenses and approvals required in
connection with the execution, delivery and performance by any Loan Party and
the validity against any Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect (except that the following consents do not need to be attached to such
certificate to the extent delivered to the Administrative Agent as attachments
to any other certificate delivered on the Closing Date: (A) any consents of a
member or partner of a Loan Party that is required with respect to the pledge of
equity under such Loan Party’s Organization Documents and (B) any resolutions by
each Loan Party’s governing body authorizing and approving the Loan Documents),
or (2) stating that no such consents, licenses or approvals are so required;
(x)    a certificate of a Responsible Officer certifying that there are (1) no
actions, suits, proceedings, claims or disputes pending or, to the knowledge of
the Borrower, threatened in writing or (2) ongoing, pending or threatened
investigation known to PKD, in each case, in any court or conducted before or by
any arbitrator or Governmental Authority, by or against PKD or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or the
extensions of credit contemplated hereby, or (b) either individually or in the
aggregate, if determined adversely, could reasonably be expected to have a
Material Adverse Effect;
(xi)    a certificate signed by a Responsible Officer of PKD certifying (A) that
the conditions specified in Sections 4.02(a) and (b) have been satisfied, and
(B) that there has been no event or circumstance since December 31, 2013 that
has had or could be reasonably expected to have, either individually or in the
aggregate, a Material Adverse Effect;
(xii)    copies of the Audited Financial Statements and unaudited interim
consolidated financial statements of PKD and its consolidated Subsidiaries for
each fiscal quarterly period ended subsequent to December 31, 2013 as to which
such financial statements are available, accompanied by a certificate of a
Responsible Officer of PKD;
(xiii)    projections of the revenues, expenses, and cash flows of the Borrower
covering the period from January 1, 2015 through December 31, 2019, prepared on
a quarterly basis for the fiscal year ending on December 31, 2015 and an annual
basis for each fiscal year December 31, 2016, December 31, 2017, December 31,
2018 and


-93-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





December 31, 2019 (the “Initial Projections”), prepared by a Responsible Officer
of PKD having responsibility over financial matters, all in form and substance
satisfactory to the Administrative Agent;
(xiv)    the Initial Appraisal Report;
(xv)    a certificate from the chief financial officer of PKD, in form and
substance reasonably satisfactory to the Administrative Agent, certifying that,
as of the Closing Date, the Loan Parties, on a consolidated basis, are, and
immediately after giving effect to the transactions contemplated by this
Agreement and the incurrence of all Indebtedness and obligations being incurred
in connection herewith will be, Solvent;
(xvi)    [reserved];
(xvii)    all documentation and other information with respect to the Loan
Parties required by regulatory authorities under applicable “know-your-customer”
and anti-money laundering rules and regulations, including without limitation
the USA Patriot Act;
(xviii)    evidence and documentation (including payoff letters, if applicable)
satisfactory to the Administrative Agent that, prior to or substantially
concurrently with the Closing Date, the 2015 Refinancing has occurred in a
manner and pursuant to documentation satisfactory to the Administrative Agent in
its reasonable discretion; and
(xix)    such other assurances, certificates (including a perfection
certificate, if requested), documents, reports (including any environmental
reports), consents or opinions as the Administrative Agent, the L/C Issuers, or
any Lender reasonably may require.
(b)    The Administrative Agent, Lenders and Arranger shall have received all
fees and other amounts due and payable on or prior to the Closing Date,
including, without limitation, all filing and recording fees and Taxes and, to
the extent invoiced prior to the Closing Date, reimbursement or payment of all
out-of-pocket expenses required to be reimbursed or paid by PKD hereunder
(including all such reasonable fees, charges and disbursements of counsel to the
Administrative Agent, paid directly to such counsel if requested by the
Administrative Agent).
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document (a draft of which such Lender has reviewed) or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.


-94-


US-DOCS\97384607.24

--------------------------------------------------------------------------------






Section 4.02    Conditions to all Credit Extensions. The obligation of each
Lender and of each L/C Issuer to make any Credit Extension is subject to the
following conditions precedent:
(a)    The representations and warranties of the Parent Borrower and each other
Loan Party contained in Article V or any other Loan Document, shall be true and
correct in all material respects (except for such representations and warranties
that have a materiality or Material Adverse Effect qualification, which shall be
true and correct in all respects) on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (except for such representations and warranties
that have a materiality or Material Adverse Effect qualification, which shall be
true and correct in all respects) as of such earlier date, and except that for
purposes of this Section 4.02, the representations and warranties contained in
Section 5.05(a) and (b) shall be deemed to refer to the most recent statements
furnished pursuant to Section 6.01(a) and (b), respectively.
(b)    No Default then exists, or would result from such proposed Credit
Extension or the application of the proceeds thereof.
(c)    In the case of any request for a Borrowing, the Administrative Agent
shall have received a Committed Loan Notice, and in the case of any request for
an L/C Credit Extension, the Administrative Agent and the applicable L/C Issuer
shall have received a Letter of Credit Application, in each case, in accordance
with the requirements hereof.
(d)    In the case of a Credit Extension in the form of any Letter of Credit to
be denominated in an Alternative Currency, there shall not have occurred any
change in national or international financial, political or economic conditions
or currency exchange rates or exchange controls which in the reasonable opinion
of the Administrative Agent or the applicable L/C Issuer would make it
impracticable for such Credit Extension to be denominated in the relevant
Alternative Currency.
(e)    In the case of a Credit Extension in the form of a Borrowing, at any time
and immediately after giving effect to such Borrowing (net of any concurrent use
of the proceeds of such Borrowing), the Consolidated Cash Balance shall not
exceed $30,000,000.
(f)    If the applicable Borrower is a Designated Borrower, then the conditions
of Section 2.14 to the designation of such Borrower as a Designated Borrower
shall have been met to the satisfaction of the Administrative Agent.
(g)    In the case of any request for a Borrowing, the Borrowers shall have
established Dominion Accounts in a manner satisfactory to the Administrative
Agent prior to such Borrowing, and in the case of any request for an L/C Credit
Extension, the Borrowers shall have established Dominion Accounts in a manner
satisfactory to the Administrative Agent prior to such L/C Credit Extension if
after giving effect to such L/C Credit Extension the outstanding L/C Obligations
are in excess of $12,500,000 in the aggregate.


-95-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





(h)    In the case of any request for a Borrowing, the Borrowers shall have
established Control Agreements and/or Lockbox Agreements in a manner
satisfactory to the Administrative Agent prior to such Borrowing, and in the
case of any request for an L/C Credit Extension, the Borrowers shall have
established Control Agreements and/or Lockbox Agreements in a manner
satisfactory to the Administrative Agent prior to such L/C Credit Extension if
after giving effect to such L/C Credit Extension the outstanding L/C Obligations
are in excess of $12,500,000 in the aggregate.
Each request for a Credit Extension submitted by any Borrower shall be deemed to
be a representation and warranty that the conditions specified in Sections
4.02(a), (b) and (e) have been satisfied on and as of the date of the applicable
Credit Extension.

ARTICLE V

REPRESENTATIONS AND WARRANTIES
The Borrowers represent and warrant to the Administrative Agent and the Lenders
that:

Section 5.01    Existence; Compliance with Law. Each Loan Party (a) is duly
organized or formed, validly existing and, as applicable, in good standing under
the laws of the jurisdiction of its organization or formation, (b) has the
requisite power and authority, and the legal right, to own and operate its
Property, to lease the Property it operates as lessee and to conduct the
business in which it is currently engaged, (c) is duly qualified and licensed
and, as applicable, in good standing under the laws of each jurisdiction where
its ownership, lease or operation of Property or the conduct of its business
requires such qualification except to the extent that the failure to be so
qualified could not reasonably be expected to have a Material Adverse Effect and
(d) is in compliance with all Requirements of Law except to the extent that the
failure to comply therewith could not, in the aggregate, reasonably be expected
to have a Material Adverse Effect.

Section 5.02    Power; Authorization; Enforceable Obligations. Each Loan Party
has the requisite power and authority to make, deliver and perform the Loan
Documents to which it is a party and, in the case of the Borrowers, to borrow
hereunder. Each Loan Party has taken all necessary corporate or other action to
authorize the execution, delivery and performance of the Loan Documents to which
it is a party and, in the case of the Borrowers, to authorize the borrowings on
the terms and conditions of this Agreement. No consent or authorization of,
filing with, notice to, approval or other act by or in respect of, any
Governmental Authority or any other Person is required in connection with
(a) the borrowings hereunder or the consummation of the 2015 Refinancing,
(b) the execution, delivery, performance, validity or enforceability against any
Loan Party of this Agreement or any of the other Loan Documents, (c) the grant
by any Loan Party of the Liens granted by it pursuant to the Collateral
Documents, (d) the perfection or maintenance of the Liens created under the
Collateral Documents (including the first priority nature thereof) or (e) the
exercise by the Administrative Agent or any Lender of its rights under the Loan
Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents, except, in each case, (i) consents, authorizations,
filings and notices described in Schedule 5.02, which consents, authorizations,
filings and notices have been obtained or made and are in full force and effect
(except as noted on Schedule 5.02), (ii) the filings referred to in
Section 5.18, (iii) in the case of any authorization,


-96-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





approval, action, notice or filing from or with a Person other than a
Governmental Authority, the failure to have could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect and (iv) for
matters that may be required after the Closing Date in the ordinary course of
conducting the business of PKD or any Subsidiary thereof. Each Loan Document has
been duly executed and delivered on behalf of each Loan Party that is a party
thereto. This Agreement constitutes, and each other Loan Document upon execution
will constitute, a legal, valid and binding obligation of each Loan Party that
is a party thereto, enforceable against each such Loan Party in accordance with
its terms, except as enforceability may be limited by applicable Debtor Relief
Laws and by general equitable principles (whether enforcement is sought by
proceedings in equity or at law).

Section 5.03    No Legal Bar. The execution, delivery and performance of this
Agreement and the other Loan Documents, the issuance of Letters of Credit, the
borrowings hereunder and the use of the proceeds thereof will not violate any
Requirement of Law nor any material Contractual Obligation of PKD or any of its
Subsidiaries, including, without limitation, arising under any of the Indentures
or other material debt instrument, and will not result in, or require, the
creation or imposition of any Lien on any of their respective properties or
revenues pursuant to any Requirement of Law or any such Contractual Obligation
(other than the Liens created by the Collateral Documents). No Requirement of
Law or Contractual Obligation applicable to PKD or any of its Subsidiaries
could, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

Section 5.04    No Material Litigation. No litigation, investigation, claim or
proceeding of or before any arbitrator or Governmental Authority is pending or,
to the knowledge of the Parent Borrower after due and diligent investigation,
threatened by or against PKD or any of its Subsidiaries or against any of their
respective properties or revenues that (a) purport to directly affect or pertain
to this Agreement or any other Loan Document or any of the transactions
contemplated hereby or thereby, or (b) except as specifically disclosed in
Schedule 5.04, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect, and there has been no adverse change in the
status, or financial effect on any Loan Party or any Subsidiary thereof, of the
matters described in Schedule 5.04.


-97-


US-DOCS\97384607.24

--------------------------------------------------------------------------------






Section 5.05    Financial Statements; No Material Adverse Effect. %3. The
Audited Financial Statements, reported on by and accompanied by an unqualified
report from an independent certified public accounting firm of national
reputation, present fairly in all material respects the consolidated financial
condition of PKD and its Subsidiaries as at December 31, 2012 and December 31,
2013, as applicable, and the consolidated results of its operations and its
consolidated cash flows for the respective fiscal years then ended.
(a)    The unaudited consolidated balance sheet of PKD and its Subsidiaries at
September 30, 2014, and the related unaudited consolidated statements of income
and cash flows for the period ended on such date, present fairly in all material
respects the consolidated financial condition of PKD and its Subsidiaries as at
such date, and the consolidated results of its operations and its consolidated
cash flows for the quarterly period then ended (subject to the absence of
footnotes and normal year-end audit adjustments).
(b)    All such financial statements described in subsections (a) and (b) of
this Section, including the related schedules and notes thereto, have been
prepared in accordance with GAAP applied consistently throughout the periods
involved (except as approved by the applicable accounting firm and disclosed
therein). As of the Closing Date, PKD and its Subsidiaries do not have any
material Guarantees, contingent liabilities and liabilities for taxes (except
for any such tax liabilities to taxing authorities outside of the United States
which are not, in the aggregate, material to PKD and its Subsidiaries taken as a
whole) or any long-term leases or unusual forward or long-term commitments,
including, without limitation, any interest rate or foreign currency swap or
exchange transaction or other obligation in respect of derivatives, that are not
reflected in the unaudited consolidated balance sheet of PKD and its
Subsidiaries at September 30, 2014, and the related unaudited consolidated
statements of income and cash flows for the period ended on such date, and which
should be so reflected in accordance with GAAP. During the period from
December 31, 2013 to and including the Closing Date, there has been no
Disposition by PKD or any of its Subsidiaries of any material part of its
business or Property, except as reflected in the financial statements described
in subsections (a) and (b) of this Section which were delivered prior to the
Closing Date.
(c)    Since December 31, 2016 there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.
(d)    The Projections which have been furnished to the Administrative Agent
and/or the Lenders have been prepared in good faith based upon reasonable
assumptions at the time such Projections were prepared, it being understood by
the Lenders that such Projections are as to future events and are not to be
viewed as facts, that such Projections are subject to significant uncertainties
and contingencies, many of which are beyond PKD’s control, that no assurance can
be given by PKD that any of such Projections will be realized and that actual
results during the period or periods covered by such Projections may differ
significantly from the projected results and such differences may be material.

Section 5.06    No Default. Neither any Loan Party nor any Subsidiary thereof is
in default under or with respect to any of its Contractual Obligations in any
respect that could, either


-98-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default or Event of Default has occurred and is continuing or
would result from the consummation of the transactions contemplated by this
Agreement or any other Loan Document.

Section 5.07    Ownership of Property; Liens. Each Loan Party has good record
and marketable title in fee simple to, or a valid leasehold interest in, all its
material real property, and good title to, or a valid leasehold interest in, all
its other material Property, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, and none of such Property is subject to any Lien except Liens
permitted by Section 7.01. Schedule 5.07 sets forth a complete and accurate
list, as of the Fifth Amendment Effective Date, of all land rigs and barge rigs
located and operating in the continental United States, Alaska or Gulf of Mexico
waters subject to U.S. state or federal jurisdiction owned by each Loan Party
and each of its Subsidiaries, showing as of the Fifth Amendment Effective Date
the record owner and registration number as presented on any certificate of
title or contained in the official records of the National Vessel Documentation
Center of the United States Coast Guard, as applicable.

Section 5.08    Intellectual Property. Each Loan Party owns, or is licensed to
use, all material Intellectual Property necessary for the conduct of its
business as currently conducted; no material claim has been asserted and is
pending by any Person challenging or questioning the use of any such
Intellectual Property or the validity or effectiveness of any such Intellectual
Property, nor does PKD know of any valid basis for any such claim; and the use
of such Intellectual Property by PKD and its Subsidiaries does not infringe on
the rights of any Person in any material respect.

Section 5.09    Taxes. Each of PKD and each of its Subsidiaries has filed or
caused to be filed all material Federal, state and other Tax returns and reports
that are required to be filed and has paid all Taxes shown to be due and payable
on said returns or on any assessments made against it or any of its Property and
all other material Taxes, fees or other charges imposed on it or any of its
Property by any Governmental Authority (other than any the amount or validity of
which are currently being contested in good faith by appropriate proceedings
diligently conducted in each case, with respect to which adequate reserves in
conformity with GAAP have been provided on the books of PKD or its Subsidiaries,
as the case may be); and no tax Lien has been filed (except as permitted by
Section 7.01(a)), and, to the knowledge of the Parent Borrower, no claim is
being asserted, with respect to any such tax, fee or other charge (other than
any such Liens and claims in favor of taxing authorities outside of the United
States which are not, in the aggregate, material to PKD and its Subsidiaries
taken as a whole). Neither PKD nor any Subsidiary thereof is party to any tax
sharing agreement.

Section 5.10    Federal Regulations. No part of the proceeds of any Loans or
drawings under any Letter of Credit will be used in violation of Regulation U
issued by the FRB as now and from time to time hereafter in effect or for any
purpose that violates the provisions of the regulations of the FRB. No Loan
Party is engaged or will engage, principally or as one of its important
activities, in the business of purchasing or carrying margin stock (within the
meaning of Regulation U issued by the FRB).

Section 5.11    Labor Matters. There are no strikes or other labor disputes
against PKD or any of its Subsidiaries pending or, to the knowledge of the
Parent Borrower, threatened that


-99-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





(individually or in the aggregate) could reasonably be expected to have a
Material Adverse Effect. Hours worked by and payment made to employees of PKD
and its Subsidiaries have not been in violation of the Fair Labor Standards Act
or any other applicable Requirement of Law dealing with such matters that
(individually or in the aggregate) could reasonably be expected to have a
Material Adverse Effect. All payments due from PKD or any of its Subsidiaries on
account of employee health and welfare insurance that (individually or in the
aggregate) could reasonably be expected to have a Material Adverse Effect if not
paid have been paid or accrued as a liability on the books of PKD or the
relevant Subsidiary.

Section 5.12    ERISA Compliance. %3. Each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other Federal or
state Laws, except where such non‑compliance has not had and could not
reasonably be expected to have a Material Adverse Effect. The base prototype
plan document which each Plan that is intended to qualify under Section 401(a)
of the Code uses an opinion letter from the IRS, or an application for such a
letter is currently being processed by the IRS with respect thereto and, to the
knowledge of the Parent Borrower, nothing has occurred which would prevent, or
cause the loss of, such qualification. Except to the extent the failure to do so
could not reasonably be expected to have a Material Adverse Effect, PKD and each
ERISA Affiliate have made all required contributions to each Plan subject to
Section 412 of the Code, and no application for a funding waiver or an extension
of any amortization period pursuant to Section 412 of the Code has been made
with respect to any Plan.
(a)    There are no pending or, to the knowledge of the Parent Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
(b)    Except to the extent such event could not reasonably be expected to have
a Material Adverse Effect: (i) No ERISA Event has occurred or is reasonably
expected to occur; (ii) no Pension Plan has any Unfunded Pension Liability;
(iii) neither PKD nor any ERISA Affiliate has incurred, or reasonably expects to
incur, any liability under Title IV of ERISA with respect to any Pension Plan
(other than premiums due and not delinquent under Section 4007 of ERISA);
(iv) neither PKD nor any ERISA Affiliate has incurred, or reasonably expects to
incur, any liability (and no event has occurred which, with the giving of notice
under Section 4219 of ERISA, would result in such liability) under Section 4201
or 4243 of ERISA with respect to a Multiemployer Plan; and (v) neither PKD nor
any ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or 4212(c) of ERISA.
(c)    With respect to each scheme or arrangement mandated by a government other
than the United States (a “Foreign Government Scheme or Arrangement”) and with
respect to each employee benefit plan maintained or contributed to by any Loan
Party or any Subsidiary of any Loan Party that is not subject to United States
law (a “Foreign Plan”), each Foreign Plan is in compliance in all material
respects with the provisions of the applicable law or terms of the applicable
Foreign Government Scheme or Arrangement and no Foreign


-100-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





Benefit Event has occurred or is reasonably expected to occur, except where such
non‑compliance or occurrence has not had and could not reasonably be expected to
have a Material Adverse Effect.
(d)    The Parent Borrower represents and warrants as of the Fifth Amendment
Effective Date that PKD, and its Subsidiaries, is not and will not be using
“plan assets” (within the meaning of 29 CFR § 2510.3-101, as modified by Section
3(42) of ERISA) of one or more Benefit Plans in connection with the Loans, the
Letters of Credit or the Commitments.

Section 5.13    Investment Company Act; Other Regulations. No Loan Party is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended. No Loan
Party is subject to regulation under any Requirement of Law (other than
Regulation X of the FRB) which limits its ability to incur Indebtedness.

Section 5.14    Subsidiaries. The Subsidiaries listed on Schedule 5.14
constitute all of the Subsidiaries of PKD at the Closing Date and as of the
Fifth Amendment Effective Date. Schedule 5.14 sets forth as of the Closing Date
and as of the Fifth Amendment Effective Date the name and jurisdiction of
incorporation and, in the case of each Loan Party, the U.S. taxpayer
identification number of each such Subsidiary and, as to each, the percentage of
each class of Equity Interest owned by each Loan Party. All of the outstanding
Equity Interests in the Subsidiaries of PKD have been validly issued, and (to
the extent applicable) fully paid and non‑assessable. All of the outstanding
Pledged Equity Interests that are Collateral are owned free and clear of all
Liens except those created under the Collateral Documents and, if and when the
same are executed and delivered, the Senior Notes Refinancing Documents. As of
the Closing Date, PKD does not directly or indirectly own any Equity Interest in
any corporation, limited partnership or limited liability company (or other
business entity) other than those specifically disclosed in Schedule 5.14.
Schedule 5.14 identifies as of the Closing Date and as of the Fifth Amendment
Effective Date each Material Subsidiary, Immaterial Subsidiary, Project Finance
Subsidiary and Excluded Subsidiary.
(a)    As of the Closing Date and as of the Fifth Amendment Effective Date,
there are no outstanding subscriptions, options, warrants, calls, rights or
other agreements or commitments (other than Equity Interests granted to
employees and/or directors) of any nature relating to any Equity Interests of
PKD or any Subsidiary, except as disclosed on Schedule 5.14.

Section 5.15    Use of Proceeds. The proceeds of the Loans, and the Letters of
Credit, shall be used for the (i) retirement of certain indebtedness in relation
to the Existing Credit Agreement and (ii) to provide liquidity for capital
expenditures, working capital and for ongoing general corporate purposes for PKD
and its Subsidiaries not in contravention of any Law.


-101-


US-DOCS\97384607.24

--------------------------------------------------------------------------------






Section 5.16    Environmental Matters. Other than as set forth on Schedule 5.16
and exceptions to any of the following that could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect:
(a)    PKD and its Subsidiaries: (i) are, and within the period of all
applicable statutes of limitation have been, in compliance with all applicable
Environmental Laws; (ii) hold all Environmental Permits (each of which is in
full force and effect) required for any of their current or intended operations
or for any property owned, leased, licensed or otherwise operated by any of
them; (iii) are, and within the period of all applicable statutes of limitation
have been, in compliance with all of their Environmental Permits; and
(iv) reasonably believe that: each of their Environmental Permits will be timely
renewed and complied with, without material expense; any additional
Environmental Permits that may be required of any of them will be timely
obtained and complied with, without material expense; and compliance with any
Environmental Law that is or is expected to become applicable to any of them
will be timely attained and maintained, without material expense.
(b)    Hazardous Materials are not present at, on, under, in, or about any real
property now or formerly owned, leased, licensed or operated by PKD or any of
its Subsidiaries, or at any other location (including, without limitation, any
location to which Hazardous Materials have been sent for re‑use or recycling or
for treatment, storage, or disposal) which could reasonably be expected to
(i) give rise to liability of PKD or any of its Subsidiaries under any
applicable Environmental Law or otherwise result in costs to PKD or any of its
Subsidiaries, or (ii) interfere with PKD’s or any of its Subsidiaries’ continued
operations, or (iii) impair the fair saleable value of any real property owned
or leased by PKD or any of its Subsidiaries.
(c)    There is no judicial, administrative, or arbitral proceeding (including
any notice of violation or alleged violation) under or relating to any
Environmental Law to which PKD or any of its Subsidiaries is, or to the
knowledge of PKD or any of its Subsidiaries will be, named as a party that is
pending or, to the knowledge of PKD or any of its Subsidiaries, threatened in
writing.
(d)    Neither PKD nor any of its Subsidiaries has received any written request
for information, or been notified that it is a potentially responsible party
under or relating to the CERCLA or any similar Environmental Law, or with
respect to any Hazardous Material.
(e)    Neither PKD nor any of its Subsidiaries has entered into or agreed to any
consent decree, order, or settlement or other agreement, or is subject to any
judgment, decree, or order or other agreement, in any judicial, administrative,
arbitral, or other forum for dispute resolution, relating to compliance with or
liability under any Environmental Law.
(f)    Neither PKD nor any of its Subsidiaries has assumed or retained, by
contract or operation of law, any liabilities of any kind, fixed or contingent,
known or unknown, under any Environmental Law or with respect to any Hazardous
Material other than indemnity obligations in the ordinary course of business.


-102-


US-DOCS\97384607.24

--------------------------------------------------------------------------------






Section 5.17    Accuracy of Information, etc. No written statement or
information contained in this Agreement, any other Loan Document or any other
document, certificate or written statement furnished to the Administrative Agent
or the Lenders or any of them, by or on behalf of any Loan Party for use in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or the other Loan Documents or delivered hereunder or under any other
Loan Document (in each case, as modified or supplemented by other information so
furnished), contained as of the date such statement, information, document or
certificate was so furnished, any untrue statement of a material fact or omitted
to state a material fact necessary in order to make the statements contained
herein or therein, taken as a whole, not materially misleading in light of the
circumstances under which made; provided that with respect to the Projections,
the Parent Borrower only makes the representation and warranty set forth in
Section 5.05(e).

Section 5.18    Collateral Documents. The provisions of the Collateral Documents
are effective to create in favor of the Administrative Agent, for the benefit of
the Secured Parties, a legal, valid and enforceable Lien on all right, title and
interest of the respective Loan Parties in the Collateral described therein and
proceeds thereof. As applicable to Loan Parties on the Closing Date, when
financing statements in appropriate form are filed in the offices specified on
Schedule 5.18, the Security Agreement shall constitute a fully perfected Lien
on, and security interest in, all right, title and interest of the Loan Parties
in such Collateral (other than the Specified Barge Rigs covered by a Mortgage)
and the proceeds thereof, as security for the Secured Obligations (as defined in
the Security Agreement), in each case prior and superior in right to any other
Person (except Liens permitted by Section 7.01), to the extent such security
interest can be perfected by any filing of UCC financing statements. When any
Mortgage is filed for recording in the National Vessel Documentation Center of
the United States Coast Guard located in Falling Waters, West Virginia, such
Mortgage shall constitute a fully perfected Lien on, and security interest in,
all right, title and interest of the Loan Parties in the Specified Barge Rigs
and such other Collateral described therein and the proceeds thereof, as
security for the Secured Obligations (as defined in the applicable Mortgage), in
each case prior and superior in right to any other Person (except Liens
permitted by Section 7.01).

Section 5.19    Solvency. As of the Fifth Amendment Effective Date, the Loan
Parties, on a consolidated basis, are, and immediately after giving effect to
the incurrence of all Indebtedness and obligations being incurred in connection
herewith will be, Solvent.

Section 5.20    Insurance. The properties of PKD and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of PKD, in such amounts with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where PKD or the applicable Subsidiary
operates, except to the extent that reasonable self-insurance meeting the same
standards is maintained with respect to such risks, and which insurance meets
the requirements of the Mortgages.

Section 5.21    OFAC/Sanctions. Except as described on Schedule 5.21, no Loan
Party, nor, to the knowledge of any Loan Party, any Related Party, is an
individual or entity that is, or is owned or controlled by any individual or
entity that is (i) currently the subject or target of any Sanctions, (ii)
included on OFAC’s List of Specially Designated Nationals, HMT’s Consolidated


-103-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





List of Financial Sanctions Targets and the Investment Ban List, or
(iii) located, organized or residing in any Designated Jurisdiction. No Loan or
Letter of Credit, nor the proceeds from any Loan or Letter of Credit, has been
used, directly or indirectly, to lend, contribute, provide or has otherwise made
available to fund any activity or business in any Designated Jurisdiction or to
fund any activity or business of any Person located, organized or residing in
any Designated Jurisdiction or who is the subject of any Sanctions, or in any
other manner that will result in any violation by any Person (including any
Lender, the Arranger, the Administrative Agent or the L/C Issuer) of Sanctions.

Section 5.22    Anti-Corruption Laws. Except as previously disclosed by Parent
Borrower and its Subsidiaries in public filings, the Loan Parties have conducted
their businesses in compliance with the United States Foreign Corrupt Practices
Act of 1977, the UK Bribery Act 2010, and other similar applicable
anti-corruption legislation in other jurisdictions in all material respects and
have instituted and maintained policies and procedures designed to promote and
achieve compliance with such laws.

Section 5.23    EEA Financial Institution. No Loan Party is an EEA Financial
Institution.

ARTICLE VI

AFFIRMATIVE COVENANTS
Until the Termination Date, the Parent Borrower shall, and shall (except in the
case of the covenants set forth in Sections 6.01, 6.02, and 6.03) cause each
Subsidiary (other than any Immaterial Subsidiary) to:


-104-


US-DOCS\97384607.24

--------------------------------------------------------------------------------






Section 6.01    Financial Statements; Borrowing Base Certificate. Deliver to the
Administrative Agent (which shall promptly furnish to each Lender), in form and
detail reasonably satisfactory to the Administrative Agent and the Required
Lenders:
(a)    as soon as available, but in any event within 90 days after the end of
each fiscal year of PKD, a copy of the audited consolidated balance sheet of PKD
and its consolidated Subsidiaries as at the end of such year and the related
audited consolidated statements of income and of cash flows for such year,
setting forth in each case in comparative form the figures as of the end of and
for the previous year, reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit, by independent certified public accountants of nationally recognized
standing;
(b)    as soon as available, but in any event not later than 45 days after the
end of each of the first three quarterly periods of each fiscal year of PKD, the
unaudited consolidated balance sheet of PKD and its consolidated Subsidiaries as
at the end of such quarter and the related unaudited consolidated statements of
income and of cash flows for such quarter and the portion of the fiscal year
through the end of such quarter, setting forth in each case in comparative form
the figures as of the end of and for the corresponding period in the previous
year, certified by a Responsible Officer of the Parent Borrower as being fairly
stated in all material respects (subject to normal year‑end audit adjustments
and the absence of footnotes); and
(c)    if a Financial Reporting Trigger Period is in effect, as soon as
available, but in any event not later than 30 days after the end of each month
not coinciding with the end of a fiscal quarter, the unaudited consolidated
balance sheet of PKD and its consolidated Subsidiaries as at the end of such
month and the related unaudited consolidated statement of income for such month
and the portion of the fiscal year through the end of such month, setting forth
in each case in comparative form the figures as of the end of and for the
corresponding period in the previous fiscal year;
(d)    a Borrowing Base Certificate prepared as of the end of the applicable
period and accompanied by such supporting detail and documentation as is
contemplated by the Borrowing Base Certificate and/or as shall be reasonably
requested by the Administrative Agent (in a form and detail satisfactory to the
Administrative Agent), as soon as available, but in any event (i) not later than
25 days after the end of each month and (ii) when a Weekly BBC Trigger Period is
in effect, not later than 3 Business Days after the end of each week. All
calculations of Availability in any Borrowing Base Certificate shall originally
be made by the Parent Borrower and certified by a Responsible Officer of the
Parent Borrower, provided that the Administrative Agent may from time to time
review and adjust any such calculation (A) to reflect its reasonable estimate of
declines in value of any Collateral, due to collections received in the Dominion
Accounts or otherwise; and (B) to the extent the calculation is not made in
accordance with this Agreement or does not accurately reflect the Availability
Reserve;
all such financial statements to be complete and correct in all material
respects and to be prepared in reasonable detail and in accordance with GAAP
applied consistently


-105-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





throughout the periods reflected therein and with prior periods (except as
approved by such accountants or officer, as the case may be, and disclosed
therein);
As to any information contained in materials furnished pursuant to
Section 6.02(e), the Parent Borrower shall not be separately required to furnish
such information under clause (a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Parent Borrower to furnish the
information and materials described in Section 6.01(a) and (b) above at the
times specified therein.


-106-


US-DOCS\97384607.24

--------------------------------------------------------------------------------






Section 6.02    Certificates; Other Information. Deliver to the Administrative
Agent (which shall promptly furnish to each Lender), or, in the case of
clause (g), to the relevant Lender (and/or Administrative Agent if making such
request itself), in form and detail reasonably satisfactory to the
Administrative Agent and the Required Lenders:
(a)    concurrently with the delivery of the financial statements referred to in
Section 6.01(a), a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default,
except as specified in such certificate (it being understood that such
certificate shall be limited to the items that independent certified public
accountants are permitted to cover in such certificates pursuant to their
professional standards and customs of the profession);
(b)    concurrently with the delivery of any financial statements pursuant to
Section 6.01, a duly completed and executed Compliance Certificate; provided
that, it is understood such Compliance Certificate shall, among other
provisions, contain certifications of a Responsible Officer of the Parent
Borrower stating that such Responsible Officer has obtained no knowledge of any
Default or Event of Default except as specified in such certificate; provided,
further that the Compliance Certificate delivered with respect to the fiscal
quarter ended September 30, 2015 shall give effect to the information contained
in the appraisal report delivered pursuant to Section 6.12.
(c)    as soon as available, and in any event no later than 45 days after the
end of each fiscal year of PKD, a detailed consolidated budget for the following
fiscal year (including a projected consolidated balance sheet of PKD and its
Subsidiaries as of the end of the following fiscal year, and the related
consolidated statements of projected cash flow, projected changes in financial
position and projected income), and, as soon as available, significant
revisions, if any, of such budget and projections with respect to such fiscal
year (collectively and together with the Initial Projections, the
“Projections”), which Projections shall in each case be accompanied by a
certificate of a Responsible Officer stating that such Projections comply with
the representations set forth in Section 5.05(e);
(d)    no later than three (3) Business Days prior to the effectiveness thereof,
copies of substantially final drafts of any proposed amendment, supplement,
waiver or other modification with respect to the Indentures;
(e)    within five days after the same are sent, copies of all financial
statements and reports that PKD sends to the holders of any class of its debt
securities or public equity securities and, within five days after the same are
filed, copies of all financial statements and reports that PKD may make to, or
file with, the SEC;
(f)    promptly, at the Parent Borrower’s expense, to the Administrative Agent,
such other reports, statements and reconciliations with respect to the Borrowing
Base or the Collateral as the Administrative Agent shall from time to time
reasonably request;


-107-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





(g)    promptly, such additional financial and other information as any Lender
through the Administrative Agent or the Administrative Agent itself may from
time to time reasonably request;
(h)    concurrently with the delivery of a Borrowing Base Certificate, detailed
agings of Accounts and a detailed listing of the Quail Rental Assets (together
with a reconciliation to its general ledger), prepared as of the end of the
applicable period; and
(i)    promptly upon the Administrative Agent’s request (A) copies of customer
statements and credit memos, remittance advices and reports, and copies of
deposit slips and bank statements, and (B) a statement of the outstanding loans
and payments made, and Accounts owing to, Affiliates, in each case, as of the
last day of the immediately preceding period.
Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(e) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Parent Borrower posts such documents, or provides a link thereto on PKD’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Parent Borrower’s behalf on an
Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (i)  if so
requested by the Administrative Agent or any Lender, the Parent Borrower shall
deliver paper copies of such documents to the Administrative Agent or such
Lender until a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender and (ii) the Parent Borrower shall notify
the Administrative Agent and each Lender (by telecopier or electronic mail) of
the posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. If so
requested by the Administrative Agent or any Lender, the Parent Borrower shall
be required to provide paper copies of the Compliance Certificates required by
Section 6.02(b) to the Administrative Agent. Except for such Compliance
Certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Parent Borrower
with any such request for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.
The Parent Borrower hereby acknowledges that (a) the Administrative Agent and/or
the Arranger will make available to the Lenders and the L/C Issuers materials,
projections and/or information provided by or on behalf of the Parent Borrower
hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on SyndTrak, ClearPar, IntraLinks or a substantially similar electronic
transmission system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non‑public information with respect to any of the Parent Borrower or its
respective Affiliates, or the respective securities of any of the foregoing, and
who may be engaged in investment and other market-related activities with
respect to such Persons’ securities. The Parent Borrower hereby agrees that it
will use commercially reasonable efforts to identify that portion of the
Borrower Materials that may be


-108-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





distributed to the Public Lenders and that (i) all such Borrower Materials that
are to be made available to Public Lenders shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (ii) by marking Borrower Materials
“PUBLIC,” the Parent Borrower shall be deemed to have authorized the
Administrative Agent, the Arranger, the L/C Issuers and the Lenders to treat the
Borrower Materials as not containing any material non‑public information
(although it may be sensitive and proprietary) with respect to the Parent
Borrower or their respective securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent the Borrower
Materials constitute Information, they shall be treated as set forth in
Section 10.07); (iii) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (iv) the Administrative Agent and the Arranger shall be
entitled to treat the Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.”

Section 6.03    Notices. Promptly notify the Administrative Agent (which shall
promptly furnish such notice to each Lender) of:
(a)    the occurrence of any Default or Event of Default;
(b)    any (i) default or event of default under any Contractual Obligation of
PKD or any of its Subsidiaries that could reasonably be expected to have a
Material Adverse Effect or (ii) litigation, investigation or proceeding which
may exist at any time between PKD or any of its Subsidiaries and any
Governmental Authority that, if adversely determined, could reasonably be
expected to have a Material Adverse Effect;
(c)    any litigation, investigation by a third-party (excluding, for the
avoidance of doubt, any internal investigations) or proceeding affecting PKD or
any of its Subsidiaries (i) in which the amount involved is $10,000,000 or more
and not covered by insurance or (ii) in which injunctive or similar relief is
sought which, if granted, could reasonably be expected to have a Material
Adverse Effect;
(d)    as soon as possible and in any event within 10 days after the Parent
Borrower knows or has reason to know of the occurrence of any ERISA Event or
Foreign Benefit Event that has had or could reasonably be expected to have a
Material Adverse Effect;
(e)    any development or event that has had or could reasonably be expected to
have a Material Adverse Effect; and
(f)    the Parent Borrower having knowledge that a transaction described in
Section 7.06(b) is reasonably anticipated.
Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Parent Borrower setting forth details of the
occurrence referred to therein and stating what action the Parent Borrower or
relevant Subsidiary has taken and proposes to take with respect thereto. Each
notice pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.


-109-


US-DOCS\97384607.24

--------------------------------------------------------------------------------






Section 6.04    Conduct of Business and Maintenance of Existence, etc. (a)
(i) Preserve, renew and keep in full force and effect its legal existence
(except as otherwise permitted under this Agreement) and (ii) take all
reasonable action to maintain all rights, privileges and franchises useful and
necessary in the normal conduct of its business, except, in each case, as
otherwise permitted by Section 7.04 and except, in the case of the foregoing
clause (ii), to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (b) comply with all Contractual
Obligations and Requirements of Law, except to the extent that failure to comply
therewith could not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.

Section 6.05    Maintenance of Property; Insurance. (a) Keep all material
Property and systems useful and necessary in its business in good working order
and condition, ordinary wear and tear excepted, and (b) maintain with
financially sound and reputable insurance companies insurance on all its
Property in at least such amounts and against at least such risks (but including
in any event public liability and product liability) as are usually insured
against in the same general area by companies engaged in the same or a similar
business. The Parent Borrower shall furnish certificates, policies and
endorsements to Administrative Agent as Administrative Agent shall reasonably
require as proof of such insurance, and, if the Parent Borrower fails to do so,
Administrative Agent is authorized, but not required, to obtain such insurance
at the expense of the Parent Borrower. All policies shall provide for at least
thirty (30) days prior written notice to Administrative Agent of any
cancellation or reduction of coverage and that Administrative Agent may act as
attorney-in-fact for the Parent Borrower in obtaining, and at any time an Event
of Default exists or has occurred and is continuing, adjusting, settling,
amending and canceling such insurance. The Parent Borrower shall cause
Administrative Agent to be named as a loss payee and an additional insured (but
without any liability for any premiums) under such insurance policies and the
Parent Borrower shall obtain non‑contributory lender’s loss payable endorsements
to all insurance policies in form and substance satisfactory to Administrative
Agent. Such lender’s loss payable endorsements shall specify that the proceeds
of such insurance shall be payable to Administrative Agent, for the ratable
benefit of the Secured Parties, as its interests may appear and further specify
that Administrative Agent shall be paid regardless of any act or omission by the
Parent Borrower or any of its Affiliates. The Administrative Agent, at its
option, may apply any insurance proceeds received by Administrative Agent at any
time while any Event of Default shall have occurred and be continuing to the
cost of repairs or replacement of Collateral and/or, to payment of the
Obligations, whether or not then due, in any order and in such manner as
Administrative Agent may determine or hold such proceeds as cash collateral for
the Obligations.

Section 6.06    Inspection of Property; Books and Records; Discussions. (a) Keep
proper books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) permit the
Administrative Agent and any Lender (accompanied by any other Lender that so
elects) to visit and inspect any of its properties and examine and make
abstracts from any of its books and records at any reasonable time, upon
reasonable prior notice, and to discuss the business, operations, properties and
financial and other condition of the Parent Borrower and its Subsidiaries with
officers and employees of the Parent Borrower and its Subsidiaries and with its
independent certified public accountants (it being understood that all such
notices shall be given through the Administrative Agent and shall be coordinated
with any other such notices to the extent


-110-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





reasonably possible), in each case no more often than twice in any calendar year
in the aggregate for the Administrative Agent and all Lenders and, in the sole
discretion of the Administrative Agent, an additional inspection for a total of
three times in any calendar year unless an Event of Default shall have occurred
and be continuing, in which case there shall be no limit on the number of such
inspections by the Administrative Agent or Lenders. The chief financial officer
(or other Responsible Officer) of the Parent Borrower and/or his or her designee
shall be afforded the opportunity to be present at any meeting of the
Administrative Agent or the Lenders and such accountants.

Section 6.07    Environmental Laws. Comply in all respects with, and take all
reasonable action to ensure compliance in all respects by all tenants and
subtenants, if any, with, all applicable Environmental Laws, and obtain and
comply in all respects with and maintain, and take all reasonable action to
ensure that all tenants and subtenants obtain and comply in all respects with
and maintain, any and all licenses, approvals, notifications, registrations or
permits required by applicable Environmental Laws, except to the extent that any
failures to so comply or maintain could not, in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

Section 6.08    Payment of Obligations. Pay and discharge as the same shall
become due and payable, all its obligations and liabilities, including (a) all
material tax liabilities, assessments and governmental charges or levies upon it
or its properties or assets, unless the same are being contested in good faith
by appropriate proceedings diligently conducted and adequate reserves in
accordance with GAAP are being maintained by PKD or such Subsidiary; (b) all
other lawful claims which, if unpaid, would by law become a Lien upon its
property; and (c) all Indebtedness, as and when due and payable, but subject to
any subordination provisions contained in any instrument or agreement evidencing
such Indebtedness, in each case, where non‑payment thereof could reasonably be
expected to, individually or in the aggregate, have a Material Adverse Effect.

Section 6.09    Additional Collateral; Additional Guarantors. With respect to
any Specified Personal Property acquired after the Closing Date as to which the
Administrative Agent, for the benefit of the Secured Parties, does not have a
perfected Lien, promptly following such acquisition (i) execute and deliver to
the Administrative Agent such amendments or supplements to the Security
Agreement or Mortgages or such other documents as the Administrative Agent
reasonably deems necessary to grant to the Administrative Agent, for the benefit
of the Secured Parties, a Lien in such Property, (ii) take all actions necessary
or advisable to grant to the Administrative Agent, for the benefit of the
Secured Parties, a perfected first priority Lien in such Property, subject to
Permitted Liens, including without limitation, the filing of UCC financing
statements (or equivalent documentation) in such jurisdictions as may be
required by the Security Agreement or by Law or as may be requested by the
Administrative Agent and the recording of such amendment or supplement with the
United States Coast Guard, if applicable, and (iii) if reasonably requested by
the Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.
(a)    With respect to any new Material Subsidiary (other than an Excluded
Subsidiary or a Project Finance Subsidiary) created or acquired after the
Closing Date (which, for the purposes of this paragraph, shall include (1) any
existing Material Subsidiary that


-111-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





ceases to be an Excluded Subsidiary and a Project Finance Subsidiary and (2) any
existing Subsidiary (that is not an Excluded Subsidiary or a Project Finance
Subsidiary) that ceases to be an Immaterial Subsidiary), by the Parent Borrower
or any other Loan Parties, promptly following such creation or acquisition,
(i) cause such Subsidiary (A) to become a party to the Guaranty and the Security
Agreement (or enter into other similar documents in form and substance
satisfactory to the Administrative Agent), (B) in the case of any such
Subsidiary owning a Specified Barge Rig, to execute and deliver a new Mortgage
or an amendment to any existing Mortgage to include as covering such Specified
Barge Rig, and (C) in the case of any Domestic Subsidiary (or any Foreign
Subsidiary that becomes a Designated Borrower), to take such actions necessary
or advisable to grant to the Administrative Agent, for the benefit of the
Secured Parties, a perfected first priority Lien in the Collateral described in
the Security Agreement (or other similar document referred to in (i)(A) above)
or the applicable Mortgage (or amendment to an existing Mortgage), as the case
may be, with respect to such Subsidiary (subject to Permitted Liens), including,
without limitation, the filing of UCC financing statements (or equivalent
documentation) in such jurisdictions as may be required by the Security
Agreement or by law or as may be reasonably requested by the Administrative
Agent and the recording of such Mortgage or amendment to a Mortgage with the
United States Coast Guard, if applicable, and (ii) if reasonably requested by
the Administrative Agent deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.

Section 6.10    Intercreditor Agreement. Prior to, or substantially concurrently
with, the occurrence of any Senior Notes Refinancing Transaction, the Parent
Borrower shall have delivered to the Administrative Agent a fully executed and
effective Intercreditor Agreement (or, if applicable, a supplement thereto, in
form and substance satisfactory to the Administrative Agent), with respect to
any Existing Senior Notes that are refinancing into secured Refinancing Debt.

Section 6.11     Cash Management Systems. Schedule 6.11 sets forth all deposit
accounts maintained by the Loan Parties as of the Fifth Amendment Effective
Date, including all Dominion Accounts. Within 30 days after the opening by the
Parent Borrower or any other Loan Party of any deposit account, securities
account, lockbox account, concentration account, collection account or
disbursement account, in each case other than any Immaterial Account or Excluded
Account, in the United States, the Parent Borrower shall deliver to the
Administrative Agent a schedule (a “Supplemental Account Identification
Schedule”) which provides, in respect of each such account opened since the
Closing Date (i) the name and location of each bank and securities intermediary
at which the Parent Borrower or such Loan Party maintains a deposit account,
securities account, lockbox account, concentration account, collection account
or disbursement account in the United States and (ii) the account number and
account name or other relevant descriptive data with respect to each such
account and such other information with respect to each such account as the
Administrative Agent shall reasonably request.
(a)    On or before the date which is 30 days after the delivery of any
Supplemental Account Identification Schedule, or such longer period as agreed to
by the Administrative Agent, cause to be delivered to the Administrative Agent a
Control Agreement


-112-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





and/or a Lockbox Agreement with respect to each account described in such
Supplemental Account Identification Schedule which the Administrative Agent
reasonably requires in its sole discretion to be subject to such an agreement,
in each case duly executed and delivered by the Parent Borrower or the relevant
Loan Party and by the bank or securities intermediary that maintains such
account. The applicable Loan Party shall be the sole account holder of each
deposit account, securities account, lockbox account, concentration account,
collection account or disbursement account on Schedule 6.11 or a Supplemental
Account Identification Schedule and shall not allow any other Person (other than
Administrative Agent) to have control over a deposit account, securities
account, lockbox account, concentration account, collection account or
disbursement account or any property deposited therein, except for Liens
permitted under Section 7.01(h) or Section 7.01(q)(ii).
(b)    Borrowers shall maintain Dominion Accounts pursuant to lockbox or other
arrangements reasonably acceptable to Administrative Agent. On or before the
earlier of (i) the date on which any Borrowing is made and (ii) thirty (30) days
after the Fifth Amendment Effective Date (or such later date agreed upon by the
Administrative Agent in its sole discretion), each applicable Loan Party shall
obtain an agreement (in form and substance satisfactory to Administrative Agent)
from each lockbox servicer and Dominion Account bank, establishing
Administrative Agent's control over and Lien in the lockbox or Dominion Account,
which may be exercised by Administrative Agent during any Cash Dominion Trigger
Period, requiring immediate deposit of all remittances received in the lockbox
to a Dominion Account, and waiving offset rights of such servicer or bank,
except for customary administrative charges. If a Dominion Account is not
maintained with Bank of America, Administrative Agent may, during any Cash
Dominion Trigger Period, require immediate transfer of all funds in such account
to a Dominion Account maintained with Bank of America. Administrative Agent and
Lenders assume no responsibility to any Borrower for any lockbox arrangement or
Dominion Account, including any claim of accord and satisfaction or release with
respect to any Payment Items accepted by any depositary bank.
(c)    Each Borrower shall (i) request in writing and otherwise take such
reasonable steps to ensure that all Account Debtors forward payment directly to
lockboxes and Dominion Accounts maintained pursuant to and in accordance with
Section 6.11(c), and (ii) deposit or cause to be deposited promptly, and in any
event no later than the first Business Day after the date of receipt thereof,
all cash, checks, drafts or other similar items of payment relating to or
constituting payments made in respect of any and all Collateral (whether or not
otherwise delivered to a lockbox) into one or more Dominion Accounts. All Net
Cash Proceeds of the sale, Net Loss Proceeds relating to or other disposition of
any Collateral shall be deposited directly into a Dominion Account or an account
subject to a Lockbox Agreement.

Section 6.12    Inspection and Appraisal of Collateral.
(a)At any time upon the Administrative Agent’s request, permit the
Administrative Agent (or its designee) to conduct two (2) field examinations in
any calendar year to ensure the adequacy of Borrowing Base Collateral and
related reporting and control systems, and prepared on a basis reasonably
satisfactory to the Administrative Agent, such field examinations to include,


-113-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





without limitation, information required by applicable Laws; provided that,
notwithstanding the foregoing, in the sole discretion of the Administrative
Agent, the Parent Borrower (and the other Borrowers, as applicable) shall permit
the Administrative Agent to conduct an additional field exam for a total of
three (3) in any calendar year. The Parent Borrower shall reimburse the
Administrative Agent for all reasonable charges, costs and expenses (including a
per diem field examination charge and out of pocket expenses) related thereto
with respect the field examinations during each calendar year made pursuant to
the immediately preceding sentence; provided, that when an Event of Default has
occurred and is continuing, there shall be no limitation on the number or
frequency of field examinations that shall be at the sole expense of the Parent
Borrower; and
(b)At any time upon the Administrative Agent’s request, promptly provide the
Administrative Agent with appraisals of the Quail Rental Assets not more
frequently than two (2) times in any calendar year from an appraiser selected
and engaged by the Administrative Agent, and prepared on a basis reasonably
satisfactory to the Administrative Agent, such appraisals to include, without
limitation, information required by applicable Laws; provided that,
notwithstanding the foregoing, in the sole discretion of the Administrative
Agent, the Parent Borrower (and the other Borrowers, as applicable) shall
provide the Administrative Agent with an additional appraisal of the Quail
Rental Assets for a total of three (3) in any calendar year. The Parent Borrower
shall reimburse the Administrative Agent for all reasonable charges, costs and
expenses related thereto with respect to the appraisals made during each
calendar year pursuant to the immediately preceding sentence; provided, that
when an Event of Default has occurred and is continuing, there shall be no
limitation on the number or frequency of appraisals that shall be at the sole
expense of the Parent Borrower.

Section 6.13    Casualty and Condemnation; Disposition Outside the Ordinary
Course of Business. (a) Furnish to the Administrative Agent written notice
promptly, and in any event within five (5) Business Days of the occurrence, of
any Casualty Event affecting Collateral other than Borrowing Base Collateral
reasonably expected by the Parent Borrower to result in Net Loss Proceeds in
excess of $5,000,000, (b) ensure that the Net Loss Proceeds of any such event
(whether in the form of insurance proceeds or otherwise) are collected and
applied in accordance with the applicable provisions of the Loan Documents, (c)
furnish to the Administrative Agent written notice promptly, and in any event
within five (5) Business Days of the occurrence, of any Significant Casualty
Event involving Borrowing Base Collateral and (d) furnish to the Administrative
Agent written notice promptly, and in any event within five (5) Business Days of
the occurrence, of any Disposition outside the Ordinary Course of Business that
relates to any Borrowing Base Collateral.

Section 6.14    Anti-Corruption Laws; Sanctions. Except as previously disclosed
by PKD and its Subsidiaries in public filings, ensure that PKD and its
Subsidiaries have conducted their businesses in compliance with the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other
similar applicable anti-corruption legislation in other jurisdictions in all
material respects and have instituted and maintained policies and procedures
designed to promote and achieve compliance with such Laws.

Section 6.15    Further Assurances; Post-Closing Deliveries. (a) Deliver all of
the Collateral Documents, and any other document, instrument, agreement,
recording or filing listed


-114-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





on Schedule 6.15 within the timeframe indicated therein, (b) deliver all of the
Collateral Documents, and any other document, instrument, agreement, recording
or filing listed on Schedule 6.15(b) within the timeframe indicated therein
after the Fifth Amendment Effective Date and (c) from time to time execute and
deliver, or cause to be executed and delivered, such additional instruments,
certificates or documents, and take such actions, as the Administrative Agent
may reasonably request for the purposes of implementing or effectuating the
provisions of this Agreement and the other Loan Documents, or of more fully
perfecting or renewing the rights of the Administrative Agent and the Lenders
with respect to the Collateral (or with respect to any additions thereto or
replacements or proceeds thereof or with respect to any other property or assets
hereafter acquired by any Loan Party which may be deemed to be part of the
Collateral) pursuant hereto or thereto. The Parent Borrower agrees to execute,
deliver and cause to be recorded such amendments to the Mortgages as the Hedge
Banks or Cash Managements Banks may reasonably request to secure the Obligations
under the Secured Hedge Agreements and Secured Cash Management Agreements,
respectively, by the Mortgages. Upon the exercise by the Administrative Agent or
any Lender of any power, right, privilege or remedy pursuant to this Agreement
or the other Loan Documents which requires any consent, approval, recording,
qualification or authorization of any Governmental Authority, the Parent
Borrower will execute and deliver, or will cause the execution and delivery of,
all applications, certifications, instruments and other documents and papers
that the Administrative Agent or such Lender may be required to obtain from the
Parent Borrower or any of its Subsidiaries for such governmental consent,
approval, recording, qualification or authorization.

ARTICLE VII

NEGATIVE COVENANTS
Until the Termination Date, the Parent Borrower shall not, nor shall it permit
any Subsidiary (other than any Immaterial Subsidiary) to, directly or
indirectly:


-115-


US-DOCS\97384607.24

--------------------------------------------------------------------------------






Section 7.01    Liens. Create, incur, assume or suffer to exist any Lien upon
any of its Property, assets or revenues, whether now owned or hereafter
acquired, other than the following:
(a)    Liens for taxes, assessments or governmental charges or claims not yet
due or which are being contested in good faith by appropriate proceedings
diligently conducted, provided that adequate reserves with respect thereto are
maintained on the books of PKD or its Subsidiaries, as the case may be, in
conformity with GAAP;
(b)    Landlords’, carriers’, warehousemen’s, mechanics’, repairmen’s,
laborers’, seamen’s, preferred maritime and materialmen’s liens or other like
Liens arising in the ordinary course of business which are not overdue for a
period of more than 30 days or that are being contested in good faith by
appropriate proceedings;
(c)    pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation;
(d)    deposits to secure the payment or performance of bids, tenders,
government contracts, trade contracts (other than for borrowed money), leases,
statutory or regulatory obligations, surety and appeal bonds, performance bonds,
insurance obligations and other obligations of a like nature incurred in the
ordinary course of business;
(e)    easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, are not
substantial in amount and which do not in any case materially detract from the
value of the Property subject thereto or materially interfere with the ordinary
conduct of the business of PKD or any of its Subsidiaries;
(f)    Liens in existence on the date hereof listed on Schedule 7.01(f),
securing Indebtedness permitted by Section 7.03(d), provided that no such Lien
is spread to cover any additional Property after the Closing Date other than all
or part of the same property or assets (plus improvements, accessions, proceeds
or distributions and directly related general intangibles in respect thereof)
that secured or, under the written arrangements under which the original Lien
arose, could secure the Indebtedness;
(g)    Liens securing Indebtedness of PKD or any other Subsidiary incurred
pursuant to Section 7.03(c) incurred for the purpose of financing all or any
part of the acquisition purchase price or cost of construction, design, repair,
replacement, installation, or improvement of property, plant or equipment used
in the business of PKD or such Subsidiary (whether through the direct purchase
of such assets or the Equity Interests of the Person owning such assets (but no
other material assets)), provided that (i) such Liens shall be created prior to
or within 120 days after such acquisition, construction or other event,
(ii) such Liens do not at any time encumber any Property other than the Property
financed by such Indebtedness (plus improvements, accessions, proceeds or
distributions and directly related general intangibles in respect thereof) and
(iii) the amount of Indebtedness secured thereby is not increased;


-116-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





(h)    Liens created pursuant to the Collateral Documents;
(i)    any interest or title of a lessor under any lease entered into by PKD or
any other Subsidiary in the ordinary course of its business and covering only
the assets so leased;
(j)    Liens not otherwise permitted by this Section 7.01 so long as the
aggregate outstanding principal amount of the obligations secured thereby does
not exceed (as to PKD and all Subsidiaries) $20,000,000 at any one time and the
maturity of the obligations secured thereby is at least 91 days after the
Maturity Date; provided that no such Lien shall extend to or cover any Borrowing
Base Collateral, or Equity Interests comprising Collateral;
(k)    judgment Liens not giving rise to an Event of Default under
Section 8.01(h);
(l)    Liens upon specific items of inventory or other goods of PKD or any
Subsidiary securing such Person’s obligations in respect of banker’s acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment, or storage of such inventory or other goods;
(m)    Liens securing reimbursement obligations with respect to commercial
letters of credit that encumber documents and other property or assets relating
to such letters of credit and products and proceeds thereof;
(n)    Liens on assets of Excluded Subsidiaries to secure Indebtedness and
related obligations of such Excluded Subsidiary; provided that the Indebtedness
is permitted by the terms of Section 7.03(c), (d), (f) or (g) of this Agreement
to be incurred by such Excluded Subsidiary;
(o)    Liens on Property of a Person existing at the time such Person is merged
with or into or consolidated with PKD or any Subsidiary of PKD or otherwise
becomes a Subsidiary of PKD; provided that such Liens were in existence prior to
the contemplation of such merger or consolidation or such Person becoming a
Subsidiary of PKD and do not extend to any assets other than those of such
Person;
(p)    Liens on Property existing at the time of acquisition of the Property by
PKD or any Subsidiary of PKD; provided that such Liens were in existence prior
to the contemplation of such acquisition and do not extend to any assets other
than such acquired property (plus improvements, accessions, proceeds or
distributions and directly related general intangibles in respect thereof);
(q)    (i) Liens securing Refinancing Debt incurred to refinance Indebtedness
that was previously so secured; provided that (x) no such Lien is on Collateral
and (y) any such Lien is limited to all or part of the same property or assets
(plus improvements, accessions, proceeds or distributions and related general
intangibles in respect thereof) that secured the Indebtedness being refinanced,
and (ii) Liens securing Refinancing Debt incurred to refinance


-117-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





Existing Senior Notes pursuant to the Senior Notes Refinancing Transactions;
provided that any such Lien on the Collateral shall be subject to the
Intercreditor Agreement;
(r)    Liens that secure Non‑Recourse Debt that encumber the Property financed
by such Indebtedness (plus improvements, accessions, proceeds or distributions
and directly related general intangibles in respect thereof);
(s)    Liens on the assets of any Project Finance Subsidiary;
(t)    Liens on and pledges of the Equity Interests of any joint venture or
Project Finance Subsidiary owned by PKD or any Subsidiary of PKD to the extent
securing Indebtedness or other obligations of such joint venture or Project
Finance Subsidiary;
(u)    Liens arising from the deposit of funds or securities in trust for the
purpose of defeasing Indebtedness;
(v)    Liens permitted under the Mortgages;
(w)    Liens on Property or assets under construction (and related rights) in
favor of the contractor or developer;
(x)    Liens arising under the Senior Notes Indentures in favor of the trustee
for its own benefit and similar Liens in favor of other trustees, agents and
representatives arising under instruments governing Indebtedness permitted to be
incurred under this Agreement, provided that such Liens are solely for the
benefit of the trustees, agents or representatives in their capacities as such
and not for the benefit of the holders of such Indebtedness;
(y)    bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by PKD or any Subsidiary, in each case granted in the ordinary course
of business in favor of the bank or banks with which such accounts are
maintained, securing amounts owing to such bank with respect to cash management
and operating account arrangements, including those involving pooled accounts
and netting arrangements; provided that, unless such Liens are non‑consensual
and arise by operation of law, in no case shall any such Liens secure (either
directly or indirectly) the repayment of any Indebtedness; and
(z)    maritime liens for crew wages or for salvage and general average and
similar liens, each of which is in respect of obligations that are not
delinquent for a period of more than 30 days or are being contested in good
faith by appropriate proceedings;
provided, however, that nothing in this Section 7.01 shall in and of itself
constitute or be deemed to constitute an agreement or acknowledgment by the
Administrative Agent or any Lender that any Indebtedness subject to or secured
by any Lien, right or other interest permitted under subsections (a) through (z)
above ranks in priority to any Obligation.


-118-


US-DOCS\97384607.24

--------------------------------------------------------------------------------






Section 7.02    Minimum Liquidity. Permit Liquidity to be less than $30,000,000
at any time.


-119-


US-DOCS\97384607.24

--------------------------------------------------------------------------------






Section 7.03    Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:
(a)    Indebtedness of any Loan Party pursuant to any Loan Document;
(b)    Indebtedness (i) of PKD to any Subsidiary (other than an Excluded
Subsidiary or a Project Finance Subsidiary) and of any other Loan Party to PKD
or any other Subsidiary (other than an Excluded Subsidiary or a Project Finance
Subsidiary) and (ii) of any Subsidiary to any Loan Party or other Subsidiary;
(c)    Indebtedness (including, without limitation, in respect of Capitalized
Leases and Synthetic Lease Obligations) secured by Liens permitted by
Section 7.01(g), (i) of PKD or any of its Subsidiaries (excluding Foreign
Subsidiaries and Project Finance Subsidiaries) in an aggregate principal amount
not to exceed the greater of $50,000,000 and 5.00% of Consolidated Tangible
Assets at any one time outstanding and (ii) of any Foreign Subsidiaries
(excluding Project Finance Subsidiaries), in an aggregate principal amount not
to exceed $150,000,000 at any time outstanding; provided that, with respect to
this clause (ii), as of the date of incurrence of such Indebtedness and
immediately after giving effect thereto, the Consolidated Senior Secured
Leveraged Ratio calculated for the four consecutive fiscal periods most recently
ended would not exceed 1.00:1.00;
(d)    Indebtedness outstanding on the date hereof and listed on
Schedule 7.03(d);
(e)    Guarantees of PKD or any Subsidiary in respect of Indebtedness permitted
under this Section 7.03 (excluding (A) Guarantees of Indebtedness permitted
under Section 7.03(h) and (i) and (B) Guarantees by PKD or any other Loan Party
of Indebtedness permitted by Section 7.03(c)(ii));
(f)    Indebtedness represented by agreements of PKD or any Subsidiary providing
for indemnification, adjustment of purchase price, or similar obligations, in
each case, incurred or assumed in connection with the Disposition of any
business, assets, or Equity Interests of PKD or any Subsidiary; provided that
the maximum aggregate liability in respect of all such Indebtedness shall at no
time exceed the gross proceeds actually received by PKD and its Subsidiaries in
connection with such Disposition;
(g)    any Indebtedness (the “Refinancing Debt”) issued in exchange for, or the
Net Cash Proceeds of which are to be used to redeem, refinance, replace,
defease, discharge, refund, renew, extend or otherwise retire for value, any
Indebtedness referred to in clauses (c), (d) or (m) or any Refinancing Debt
incurred pursuant to this Section 7.03(g), without any shortening of the
maturity of any principal amount of the Indebtedness refinanced (the “Refinanced
Indebtedness”) or to pay premiums, fees or expenses payable in connection with
any such refinancing, refunding, renewal or extension; provided that any
Existing Senior Notes that become Refinanced Indebtedness pursuant to the Senior
Notes Refinancing Transactions shall no longer constitute Senior Notes for
purposes of Section 7.03(m) but shall be Refinancing Debt for purposes of
Section 7.03. The proceeds of the Refinancing Debt shall be used


-120-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





substantially concurrently with the incurrence thereof to redeem, refinance,
replace, defease, discharge, renew, extend, refund or otherwise retire for value
the Refinanced Indebtedness, unless the Refinanced Indebtedness is not then due
and is not redeemable or prepayable at the option of the obligor thereof or is
redeemable or prepayable only with notice, in which case such proceeds shall be
held in a segregated account of the obligor of the Refinanced Indebtedness until
the Refinanced Indebtedness becomes due or redeemable or prepayable or such
notice period lapses and then shall be used to refinance the Refinanced
Indebtedness;
(h)    Non‑Recourse Debt;
(i)    Project Financing incurred by Project Finance Subsidiaries;
(j)    Subordinated Debt, provided that, (i) as of the date of incurrence of
such Indebtedness and immediately after giving effect thereto, the Consolidated
Leverage Ratio calculated for the four consecutive fiscal periods most recently
ended would not exceed 3.00:1.00 and (ii) the maturity of such Subordinated Debt
shall be at least 91 days after the Maturity Date;
(k)    Convertible Debt, provided that, as of the date of incurrence of such
Indebtedness and immediately after giving effect thereto, the Consolidated
Leverage Ratio calculated for the four consecutive fiscal periods most recently
ended would not exceed 3.00:1.00;  
(l)    additional unsecured Indebtedness of PKD or any of its Subsidiaries
(other than Immaterial Subsidiaries) in an aggregate principal amount (for PKD
and all such Subsidiaries) not to exceed $100,000,000 at any one time
outstanding, as long such Indebtedness: (i) has a scheduled maturity occurring
after the Maturity Date, (ii) contains terms (including covenants and events of
default) no more restrictive, taken as a whole, to PKD and its Subsidiaries than
those contained in this Agreement, and (iii) has no scheduled amortization
occurring prior to the Maturity Date;
(m)    the Senior Notes, provided that any Existing Senior Notes that become
Refinanced Indebtedness pursuant to the Senior Notes Refinancing Transactions
shall not constitute Senior Notes under this clause (m) immediately after giving
effect to the Senior Notes Refinancing Transaction pursuant to which such
Existing Senior Notes became Refinanced Indebtedness, but shall be Refinancing
Debt under clause (g) for purposes of Section 7.03; and
(n)    Indebtedness in respect of Swap Contracts permitted under Section 7.13
and Cash Management Agreements;
provided that, notwithstanding anything else to the contrary herein or in any
other Loan Document, no Subsidiary of a Borrower or any Loan Party shall
Guarantee any senior notes or Refinancing Debt of a Borrower unless such
Subsidiary is or shall become a Loan Party hereunder.


-121-


US-DOCS\97384607.24

--------------------------------------------------------------------------------






Section 7.04    Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all its Property
or business except that:
(a)    any Subsidiary of PKD may be merged or consolidated with or into PKD
(provided that PKD shall be the continuing or surviving Person), with or into
any other Borrower (provided that a Borrower shall be the continuing or
surviving Person) or with or into any other Loan Party (provided that (i) a Loan
Party shall be the continuing or surviving Person or (ii) simultaneously with
such transaction, the continuing or surviving Person shall become a Loan Party
and the Parent Borrower shall comply with Section 6.09 in connection therewith);
(b)    any Subsidiary may merge with any other Subsidiary (or any Person that
becomes a Subsidiary contemporaneously with such merger) so long as, (x) in the
case of any merger involving a Guarantor, the surviving Person shall be (or
shall contemporaneously become) a Guarantor or (y) in the case of any merger
involving a Borrower, the surviving Person shall be (or shall contemporaneously
become) a Borrower;
(c)    any Subsidiary of PKD (other than a Borrower) may Dispose of any or all
of its assets (upon voluntary liquidation or otherwise) to PKD or any Subsidiary
(so long as, in the case of any such Disposition by a Guarantor, the Subsidiary
to whom such assets are disposed of is a Guarantor) and may be dissolved
following such Disposition;
(d)    any Excluded Subsidiary or Immaterial Subsidiary may Dispose of any or
all of its assets and may be dissolved following such Disposition;
(e)    the Equity Interests of any Excluded Subsidiary or Immaterial Subsidiary
may be Disposed of or issued to any other Person; and
(f)    PKD and any Subsidiary may merge or consolidate with any other Person
(other than PKD or any Subsidiary) provided that, with respect to each merger or
consolidation made pursuant to this Section 7.04(f):
(i)    no Default exists or would result therefrom;
(ii)    the merger or consolidation is not hostile;
(iii)    the lines of business of the Person to be (or the property of which is
to be) so purchased or otherwise acquired shall be substantially the same lines
of business as one or more of the principal businesses of PKD and its
Subsidiaries in the ordinary course;
(iv)    the requirements of Section 6.09 are satisfied;
(v)    PKD or such Subsidiary shall be the survivor (or, with respect to any
Subsidiary Guarantor, such merger or consolidation shall be made to effect a
Disposition permitted by Section 7.05, other than pursuant to Section 7.05(a));
and


-122-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





(vi)    the Parent Borrower shall have delivered to the Administrative Agent, at
least five Business Days prior to the date on which any such merger or
consolidation is to be consummated (or such shorter period of time as may be
agreed to by the Administrative Agent in its sole discretion), a certificate of
a Responsible Officer, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that all of the requirements set forth in this
Section 7.04(f) have been satisfied or will be satisfied on or prior to the date
on which such merger or consolidation is consummated;
provided, further, that, for avoidance of doubt, any such merger or
consolidation that would result in a Change of Control shall cause a Default
under Section 8.01(k); provided further that if such merger or consolidation is
with a Borrower, then prior to including the assets of such Person in the
Borrowing Base (i) the Administrative Agent shall consent to including any such
Accounts or Quail Rental Assets in calculating the Borrowing Base, (ii) the
Administrative Agent shall receive an appraisal from an appraiser selected and
engaged by the Administrative Agent and prepared on a basis reasonably
satisfactory to the Administrative Agent, such appraisal to include, without
limitation, information required by applicable Laws, (iii) the Administrative
Agent (or its designee) shall conduct field exams to ensure the adequacy of the
proposed Borrowing Based Collateral and related reporting and control systems,
and prepared on a basis reasonably satisfactory to the Administrative Agent,
such field examination to include, without limitation, required by applicable
Laws and (iv) the Administrative Agent shall receive any other document or
information in form, content and scope reasonably satisfactory to the
Administrative Agent, as may be required by the Administrative Agent in its sole
discretion.


-123-


US-DOCS\97384607.24

--------------------------------------------------------------------------------






Section 7.05    Disposition of Property. Dispose of (i) any Specified Rig, (ii)
any Eligible Domestic Accounts Receivable or (iii) any Eligible Rental
Equipment, in each case whether now owned or hereafter acquired, or issue or
Dispose of any Equity Interest of any Person that directly or indirectly owns
any of the foregoing, except:
(a)    Dispositions permitted by Section 7.04;
(b)    the Disposition of obsolete or worn out property, or property that is no
longer used or useful in such Person’s business, in the ordinary course of
business;
(c)    the Disposition of inventory or other assets in the ordinary course of
business or consistent with past practice;
(d)    Dispositions of cash or Cash Equivalents;
(e)    the sale or issuance of (i) PKD’s Equity Interests (other than
Disqualified Stock), including the Series A Preferred Stock, or (ii) any
Subsidiary’s Equity Interests to the Parent Borrower or any other Loan Party;
(f)    transfers of assets between or among the Parent Borrower and the other
Loan Parties;
(g)    any Dispositions constituted by the granting of Liens permitted by
Section 7.01;
(h)    any lease of drill pipe by Quail Tools to a customer located outside of
the United States and any subsequent sale to such customer of any such drill
pipe;
(i)    any sale by PKD or any Subsidiary to its customers of drill pipe, tools,
and associated drilling equipment utilized in connection with a drilling
contract for the employment of a drilling rig in the ordinary course of business
and consistent with past practice;
(j)    Dispositions of Property described on Schedule 7.05(j); and
(k)    any other Disposition of Property with a fair market value not to exceed
$25,000,000 per calendar year, so long as immediately after giving effect
thereto and any substantially concurrent repayment of the Obligations, Liquidity
is not less than $30,000,000 on a pro forma basis;
provided, that, notwithstanding the foregoing, this Section 7.05 shall not
permit PKD or any of its Subsidiaries to Dispose of a Borrower.

Section 7.06    Restricted Payments. (i) Declare or pay any dividend on, or make
any payment on account of, or set apart assets for a sinking or other analogous
fund for, the purchase, redemption, defeasance, retirement or other acquisition
of, any Equity Interests of PKD or any Subsidiary, whether now or hereafter
outstanding, or make any other distribution in respect thereof,


-124-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





either directly or indirectly, whether in cash or property or in obligations of
PKD or any Subsidiary, or enter into any derivatives or other transaction with
any financial institution, commodities or stock exchange or clearinghouse (a
“Derivatives Counterparty”) obligating PKD or any Subsidiary to make payments to
such Derivatives Counterparty as a result of any change in market value of any
such Equity Interests or (ii) Invest in Project Finance Subsidiaries
(collectively, “Restricted Payments”), except that:
(a)    any Subsidiary may make Restricted Payments to the holders of its Equity
Interests on a pro rata basis, or a more favorable basis to any such holder
which is a Loan Party or a Subsidiary of a Loan Party;
(b)    (i) PKD may make Restricted Payments in the form of common stock of PKD
and (ii) PKD may make cash payments in lieu of the issuance of fractional
shares; provided that, with respect to a transaction under this Section
7.06(b)(ii), (A) no Default or Event of Default shall have occurred and be
continuing prior to or immediately after giving effect to any such cash
payments, (B) immediately upon the consummation of any cash payments for
fractional shares, such fractional shares must be retired and (C) the
Administrative Agent may, in its Permitted Discretion, establish a reserve (the
“Fractional Shares Reserve”) in respect of such planned or potential
transactions, for purposes of calculating the Borrowing Base;
(c)    PKD may make Restricted Payments in the form of Equity Interests (other
than Disqualified Stock) in connection with the conversion, redemption, or
repurchase of the Convertible Debt, and in connection therewith may make payment
in cash in lieu of fractional shares;
(d)    on or after March 31, 2019, so long as no Event of Default has occurred
and is continuing or would be caused thereby, PKD or any Subsidiary may
repurchase, redeem, or otherwise acquire or retire any Equity Interests of PKD
or any Subsidiary held by any existing or former director, officer or employee
of PKD or any Subsidiary (or their transferees, estates or beneficiaries)
pursuant to any employment agreement, equity subscription agreement, stock
option agreement, or similar agreement, provided, that the aggregate amount of
payments under this paragraph subsequent to the date hereof (net of any proceeds
received by PKD subsequent to the date hereof in connection with resales of any
common stock or common stock options so purchased) shall not exceed $5,000,000
in any 12 month period;
(e)    PKD may acquire Equity Interests in connection with the exercise of stock
options or stock appreciation rights by way of cashless exercise or in
connection with the satisfaction of withholding tax obligations;
(f)    PKD may make any Restricted Payment in exchange for, or in an amount not
to exceed, the net cash proceeds of a substantially concurrent sale (other than
to a Subsidiary of PKD) of, Equity Interests of PKD (other than Disqualified
Stock), or from the substantially concurrent contribution of common equity
capital to PKD, with a sale and contribution being deemed substantially
concurrent if such Restricted Payment occurs not more than 120 days after such
sale or contribution; provided that immediately before and after


-125-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





giving effect to any Restricted Payment under this Section 7.06(f), PKD is in
compliance with Section 7.02;
(g)    [reserved];
(h)    [reserved];
(i)    PKD may make the payment of any dividend or consummate any irrevocable
redemption within 60 days after the date of declaration of the dividend or the
giving of the redemption notice, as the case may be, if at the date of
declaration or notice, the dividend or redemption payment would have complied
with the provisions of this Agreement; provided that immediately before and
after giving effect to any Restricted Payment under this Section 7.06(i), PKD is
in compliance with Section 7.02;
(j)    PKD or any Subsidiary may make Investments in Project Finance
Subsidiaries not to exceed $25,000,000 outstanding in the aggregate (measured on
the date each such Investment was made and without giving effect to subsequent
changes in value) for all such Investments on or after the date hereof, it being
understood that if such Project Finance Subsidiary repays such Investment in
full in cash or if the Borrower shall sell such Project Finance Subsidiary in
full for cash, such Investment will no longer be outstanding for purposes hereof
to the extent of such cash received; provided that immediately before and after
giving effect to any Restricted Payment under this Section 7.06(j), PKD is in
compliance with Section 7.02; and
(k)    only to the extent of dividends paid on Series A Preferred Stock, other
Restricted Payments not to exceed $35,000,000 in the aggregate on or after the
Closing Date so long as no Default or Event of Default shall have occurred and
be continuing or shall result therefrom.
Furthermore, for the avoidance of doubt, payments made (i) for the purpose of
matching contributions of employees’ 401(k) Plan contributions (including
payments made to third-parties for the purpose of permitting such third-parties
to acquire Equity Interests of PKD to be delivered to employees for the purpose
of such contributions) and (ii) pursuant to PKD’s Long-Term Incentive Plan, as
amended and restated, shall not be considered Restricted Payments.

Section 7.07    Modifications of Debt Instruments, etc. (a) Amend, modify or
otherwise change, or consent or agree to any amendment, modification, waiver or
other change to, any of the terms of the Convertible Debt, the Senior Notes or
any Refinancing Debt to the extent that any such amendment, modification, waiver
or other change would shorten the maturity or increase the amount of any payment
of principal thereof, increase the interest rate or shorten the date for payment
of interest thereon or make any covenant or other restriction applicable to PKD
or any of its Subsidiaries materially more restrictive, provided that the
forgoing restrictions shall not apply to the Senior Notes Refinancing
Transactions; provided, further that, for the avoidance of doubt, the foregoing
restrictions shall apply to any amendment, modification or other change to, or
agreement to amend, modify, waive or otherwise change, Existing Senior Notes
that have become Refinanced


-126-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





Indebtedness pursuant to a Senior Notes Refinancing Transaction or (b) amend its
Organization Documents in any manner adverse to the Administrative Agent or the
Lenders.

Section 7.08    Transactions with Affiliates. Enter into any transaction,
including, without limitation, any purchase, sale, lease or exchange of
Property, the rendering of any service or the payment of any management,
advisory or similar fees, with any Affiliate (other than the Parent Borrower or
any other Loan Party or  in the case of any Excluded Subsidiary, any other
Excluded Subsidiary) unless such transaction is (a) otherwise permitted under
this Agreement, and (b) upon fair and reasonable terms no less favorable to the
Parent Borrower or such Subsidiary, as the case may be, than it would obtain in
a comparable arm’s length transaction with a Person that is not an Affiliate,
except for transactions permitted by the following sentence. This Section 7.08
shall not apply to the following transactions: (i) any employment agreement
entered into by PKD or any of its Subsidiaries in the ordinary course of
business and consistent with past practices, (ii) payment of reasonable
directors’ fees to Persons who are not otherwise Affiliates of PKD, (iii) sales
of Equity Interests of PKD to Affiliates of PKD, (iv) any Restricted Payment
otherwise permitted under Section 7.06 or any Investment, (v) indemnification
agreements with, and payments made, to officers, directors, and employees of PKD
or any Subsidiary pursuant to charter, bylaw, statutory, or contractual
provisions, (vi) the performance of obligations of PKD or any Subsidiary under
the terms of any agreement to which PKD or any Subsidiary is a party as of the
date of this Agreement, and any amendments, modifications, supplements,
extensions, or renewals of such agreements; provided that any such amendments,
modifications, supplements, extensions, or renewals of such agreements are not
materially more disadvantageous, taken as a whole, to the Administrative Agent
and the Lenders than the terms of such agreements as in effect on the date of
this Agreement, (vii) any issuance of securities, or other payments, awards or
grants in cash, securities or otherwise pursuant to, or the funding of,
employment arrangements or stock option or stock ownership plans approved by the
board of directors of PKD, (viii) loans or advances to employees in the ordinary
course of business and consistent with past practices, but in any event not to
exceed $2,000,000 in the aggregate outstanding at any one time,
(ix) transactions entered into by a Person prior to the time such Person becomes
a Subsidiary or is merged or consolidated into PKD or a Subsidiary (provided
such transaction is not entered into in contemplation of such event), (x) any
transaction in which PKD or any of its Subsidiaries, as the case may be,
delivers to the Administrative Agent a letter from an accounting, appraisal or
investment banking firm of national standing stating that such transaction is
fair to PKD or such Subsidiary from a financial point of view or that such
transaction meets the requirements of the first sentence of this paragraph,
(xi) dividends and distributions to PKD and its Subsidiaries by any Affiliate,
(xii) (a) guarantees of performance by PKD and its Subsidiaries of Subsidiaries
in the ordinary course of business, except for guarantees of Indebtedness;
(xiii) any transaction where the only consideration paid by PKD or Subsidiary is
Equity Interests of PKD (other than Disqualified Stock); and (xiv) transactions
between PKD or any Subsidiary and any Person, a director of which is also a
director of PKD or any direct or indirect parent company of PKD, and such
director is the sole cause for such Person to be deemed an Affiliate of PKD or
any Subsidiary; provided, however, that such director shall abstain from voting
as a director of PKD or such direct or indirect parent company, as the case may
be, on any matter involving such other Person.


-127-


US-DOCS\97384607.24

--------------------------------------------------------------------------------






Section 7.09    Changes in Fiscal Periods. Permit the fiscal year of PKD to end
on a day other than December 31 or change PKD’s method of determining fiscal
quarters.

Section 7.10    Negative Pledge Clauses. Enter into or suffer to exist or become
effective any agreement that prohibits or limits the ability of the Parent
Borrower or any of its Material Subsidiaries (other than Excluded Subsidiaries
and Project Finance Subsidiaries) to create, incur, assume or suffer to exist
any Lien upon any of its Property or revenues, whether now owned or hereafter
acquired, to secure the Obligations or, in the case of any Guarantor, its
obligations under the Guaranty, other than (a) this Agreement and the other Loan
Documents, (b) the Indentures or any indenture or similar instrument governing
any Refinancing Debt, (c) any agreements governing any purchase money Liens or
Capitalized Leases or other secured Indebtedness otherwise permitted hereby (in
which case, any prohibition or limitation shall only be effective against the
assets financed thereby or securing such Indebtedness), (d) customary
non-assignment provisions in any contract or lease entered into in the ordinary
course of business and consistent with past practices, (e) applicable law or any
applicable rule, regulation, or order of any Governmental Authority,
(f) provisions with respect to the disposition or distribution of assets or
property in joint venture agreements, asset sale agreements, stock sale
agreements, and other similar agreements, (g) restrictions on cash or other
deposits or net worth imposed by customers under contracts entered into in the
ordinary course of business, (h) any agreement in effect at the time such
Subsidiary becomes a Subsidiary of Parent Borrower, so long as such agreement
was not entered into in connection with or in contemplation of such Person
becoming a Subsidiary of Parent Borrower and is not applicable to any Person, or
the properties or assets of any Person, other than such Subsidiary or such
Subsidiary’s properties and assets, and (i) any instrument governing
Indebtedness assumed in connection with any acquisition of any Person or asset
and not incurred in contemplation of such acquisition, which encumbrance or
restriction is not applicable to any Person, or the properties or assets of any
Person, other than the Person or the properties or assets of the Person so
acquired.

Section 7.11    Restrictions on Subsidiary Distributions. Enter into or suffer
to exist or become effective any consensual encumbrance or restriction on the
ability of any Subsidiary (other than Excluded Subsidiaries and Project Finance
Subsidiaries) to (a) make Restricted Payments in respect of any Equity Interests
of such Subsidiary held by, or pay any Indebtedness owed to, the Parent Borrower
or any other Subsidiary (it being understood that (i) the priority of any
preferred equity in receiving dividends or liquidating distributions prior to
dividends or liquidating distributions being paid on common equity shall not be
deemed a restriction on the ability to make distributions on Equity Interests
and (ii) the subordination of loans or advances made to PKD or any Subsidiary to
other Indebtedness incurred by PKD or any Subsidiary shall not be deemed a
restriction on the ability to pay loans or advances), (b) make Investments in
PKD or any other Loan Party or (c) transfer any of its assets to PKD or any
other Loan Party, except for such encumbrances or restrictions existing under or
by reason of (i) any restrictions existing under the Loan Documents, (ii) any
restrictions with respect to a Subsidiary imposed pursuant to an agreement that
has been entered into in connection with the Disposition of all or substantially
all of the Equity Interests or assets of such Subsidiary, (iii) any restrictions
imposed pursuant to agreements governing any purchase money Liens or Capitalized
Leases or other secured Indebtedness otherwise permitted hereby (in which case,
any prohibition or limitation shall only be effective as to transfers of the
assets financed thereby or securing such Indebtedness), (iv) customary
non-assignment provisions


-128-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





in any contract or lease entered into in the ordinary course of business and
consistent with past practices, (v) applicable law or any applicable rule,
regulation, or order of any Governmental Authority, (vi) provisions with respect
to the disposition or distribution of assets or property in joint venture
agreements, asset sale agreements, stock sale agreements, and other similar
agreements, provided that such provisions apply only to the assets subject to
such agreements, (vii) restrictions on cash or other deposits or net worth
imposed by customers under contracts entered into in the ordinary course of
business, (viii) any agreement in effect at the time such Subsidiary becomes a
Subsidiary of Parent Borrower, so long as such agreement was not entered into in
connection with or in contemplation of such Person becoming a Subsidiary of
Parent Borrower and is not applicable to any Person, or the properties or assets
of any Person, other than such Subsidiary or such Subsidiary’s properties and
assets, and (ix) any instrument governing Indebtedness assumed in connection
with any acquisition of any Person or asset and not incurred in contemplation of
such acquisition, which encumbrance or restriction is not applicable to any
Person, or the properties or assets of any Person, other than the Person or the
properties or assets of the Person so acquired.

Section 7.12    Lines of Business. Enter into any material business except for
those businesses directly relating to the oil services industry in which PKD and
its Subsidiaries have previously engaged or are engaged on the Closing Date or
that are incidental or reasonably related thereto or that are a reasonable
extension thereof, as determined in good faith by the Parent Borrower or
applicable Subsidiary.

Section 7.13    Swap Contracts. Enter into any Swap Contract other than Swap
Contracts entered into in the ordinary course of business, and not for
speculative purposes, to protect against changes in interest rates or foreign
exchange rates.

Section 7.14    Anti-Corruption Laws. (a) Directly or indirectly use the
proceeds of any Credit Extension for any purpose which would breach the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010 and other
similar applicable anti-corruption legislation in other jurisdictions in any
material respects. (b) Cause or permit any of the funds of any Loan Party that
are used to repay the Loans to be derived from any unlawful activity with the
result that the making of the Loans would be in violation of any Law.

Section 7.15    Sanctions. Directly or indirectly, use the proceeds of any
Credit Extension, or lend, contribute or otherwise make available such proceeds
to any subsidiary, joint venture partner or other individual, entity or other
Person, for the purpose of funding any activities of or business with any
individual, entity or other Person, or in any country or territory, in a manner
that will result in a violation of applicable Sanctions, or in any other manner
that will result in a violation by any individual, entity or other Person
(including any individual, entity or other Person participating in the
transaction, whether as underwriter, advisor, investor, Lender, Arranger,
Administrative Agent, L/C Issuer or otherwise) of applicable Sanctions.

Section 7.16    Prepayment, etc. of Senior Notes and Certain Indebtedness. Make
any optional prepayment, repurchase, redemption, defeasance, exchange or any
other voluntary payment or retirement in respect of any (a) Senior Notes, (b)
Indebtedness issued pursuant to Section 7.03(g) or (c) Indebtedness issued
pursuant to Section 7.03(l); provided, however, if the prepayment, repurchase,
redemption, defeasance, exchange or other voluntary payment or retirement is
made


-129-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





(x) within one year of the stated maturity of such indebtedness or (y) from the
proceeds from or issuance of a substantially concurrent (i) incurrence of
Indebtedness under Section 7.03(g) or (ii) issuance of Equity Interests of PKD,
such optional prepayment, repurchase, redemption, defeasance, exchange or other
voluntary payment or retirement shall be permitted (in each case with an
incurrence or issuance and a prepayment, repurchase, redemption, defeasance,
exchange or other voluntary payment or retirement being deemed substantially
concurrent if such repurchase, redemption, defeasance, exchange or other
voluntary payment or retirement occurs not more than 120 days after such
incurrence or issuance); provided that, notwithstanding the foregoing, no
optional prepayment, repurchase, redemption, defeasance, exchange or other
voluntary prepayment or retirement shall be permitted under this Section 7.16
(i) with the proceeds of any Loan or (ii) if immediately before and after giving
effect to any such transaction, PKD is not in compliance with Section 7.02.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES


-130-


US-DOCS\97384607.24

--------------------------------------------------------------------------------






Section 8.01    Events of Default. Any of the following shall constitute an
Event of Default:
(a)    Non‑Payment. The Parent Borrower or any other Loan Party fails to (i) pay
when and as required to be paid herein, and in the currency required hereunder,
any amount of principal of any Loan or any L/C Obligation or deposit any funds
as Cash Collateral in respect of L/C Obligations, or (ii) pay within three
Business Days after the same becomes due, any interest on any Loan or on any L/C
Obligation, any fee due hereunder, or any other amount payable hereunder or
under any other Loan Document; or
(b)    Specific Covenants. (i) Any Loan Party shall default in the observance or
performance of any agreement contained in Section 6.04(a)(i) or (ii) (with
respect to (A) the Parent Borrower or (B) any other Borrower so long as such
Person is a Borrower hereunder), Section 6.03(a), Section 6.11 or Article VII,
or in Article IV of the Security Agreement, (ii) any Loan Party shall default in
the observance or performance of any agreement contained in Section 6.01(d), and
such default shall continue unremedied for a period of (A) during a Weekly BBC
Trigger Period, 3 days or (B) at any other time, 5 days, (iii) any Loan Party
shall default in the observance or performance of any agreement contained in
Section 6.01 (other than Section 6.01(d)), Section 6.09(a)(i), Section 6.09(b)
or Section 6.12 and such default shall continue unremedied for a period of 10
days or (iv) the Parent Borrower shall default in the observance or performance
of the obligations under Section 6.10; or
(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Sections 8.01(a) or (b) above or (d)
below) contained in any Loan Document on its part to be performed or observed
and such failure continues for 30 days after the earlier to occur of (i) written
notice thereof from the Administrative Agent to the Parent Borrower (which
notice may be given by the Administrative Agent and will be given at the request
of the Required Lenders) or (ii) a Responsible Officer of the Parent Borrower or
any other Loan Party otherwise becoming aware of such default or any “Event of
Default” under any Loan Document (other than this Agreement) shall occur and
continue to exist beyond any applicable grace period set forth in such Loan
Document; or
(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Parent Borrower or any other Loan Party herein, in any other Loan Document, or
in any document delivered in connection herewith or therewith shall be incorrect
or misleading in any material respect when made or deemed made; or
(e)    Cross‑Default. (i) PKD or any Subsidiary (A) fails to make any payment
when due (whether by scheduled maturity, required prepayment, acceleration,
demand, or otherwise) in respect of any Indebtedness or Guarantee (other than
Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than the Threshold Amount, or (B) fails to observe or
perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to


-131-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which PKD or any Subsidiary is the Defaulting Party (as defined
in such Swap Contract) or (B) any Termination Event (as so defined) under such
Swap Contract as to which PKD or any Subsidiary is an Affected Party (as so
defined) and, in either event, the Swap Termination Value owed by PKD or such
Subsidiary as a result thereof is greater than the Threshold Amount; provided,
however, this clause (e) shall not apply to (i) voluntary prepayments and
redemptions, (ii) the conversion of Convertible Debt or the payment thereof
pursuant to clause (f) of the definition thereof, (iii) any Non‑Recourse Debt or
Project Financing or (iv) any repurchase or redemption of Indebtedness in
connection with a change of control offer or asset sale offer or other similar
mandatory prepayment; or
(f)    Insolvency Proceedings, Etc. Any Loan Party or any of its Subsidiaries
(other than any Immaterial Subsidiary) institutes or consents to the institution
of any proceeding under any Debtor Relief Law, or makes an assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or
(g)    Inability to Pay Debts; Attachment. (i) PKD or any Subsidiary (other than
any Immaterial Subsidiary) becomes unable or admits in writing its inability or
fails generally to pay its debts as they become due, or (ii) any writ or warrant
of attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 60 days after its issue or levy; or
(h)    Judgments. One or more judgments or decrees shall be entered against PKD
or any of its Subsidiaries involving, for PKD and its Subsidiaries taken as a
whole, a liability (not paid or fully covered by independent third party
insurance as to which the relevant insurance company has acknowledged coverage)
in an aggregate amount in excess of the Threshold Amount, and all such judgments
or decrees shall not have been paid, vacated, discharged, stayed or bonded
pending appeal by the earlier of (i) the date which 60 days from the entry
thereof and (ii) the date on which the relevant judgment creditor(s) has begun
to enforce such judgment(s) or decree(s); or


-132-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





(i)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of PKD under Title IV of ERISA to the Pension Plan, Multiemployer
Plan or the PBGC in an aggregate amount that could reasonably be expected to
have a Material Adverse Effect, (ii) PKD or any ERISA Affiliate fails to pay
when due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan in an aggregate amount that could reasonably be
expected to have a Material Adverse Effect or (iii) a Foreign Benefit Event
occurs which has resulted or could reasonably be expected to result in liability
of PKD or one of its Subsidiaries in an aggregate amount that could reasonably
be expected to have a Material Adverse Effect; or
(j)    Invalidity of Loan Documents. Any Loan Document (including, for the
avoidance of doubt, the Intercreditor Agreement if and when the same has been
executed and delivered by the parties thereto), at any time after its execution
and delivery and for any reason other than as expressly permitted hereunder or
thereunder or the occurrence of the Termination Date, ceases to be in full force
and effect; or any Loan Party contests in any manner the validity or
enforceability of any Loan Document (including, for the avoidance of doubt, the
Intercreditor Agreement if and when the same has been executed and delivered by
the parties thereto); or any Loan Party denies that it has any or further
liability or obligation under any Loan Document (including, for the avoidance of
doubt, the Intercreditor Agreement if and when the same has been executed and
delivered by the parties thereto), or purports to revoke, terminate or rescind
any Loan Document (including, for the avoidance of doubt, the Intercreditor
Agreement if and when the same has been executed and delivered by the parties
thereto); or
(k)    Change of Control. There occurs any Change of Control; or
(l)    Collateral Documents. Any Collateral Document after delivery thereof
shall for any reason (other than pursuant to the terms thereof) cease to create
a valid and perfected first priority Lien (subject to Liens permitted by
Section 7.01) on (i) the Collateral consisting of Accounts or Quail Rental
Assets of the type included in the Borrowing Base or (ii) other Collateral
purported to be covered thereby having an aggregate fair market value in excess
of $5,000,000, that is purported to be covered thereby unless such occurrence
results solely from action of the Administrative Agent or any Lender (or any
failure of the Administrative Agent or any Lender to file or record any
financing statements (or amendments or continuations thereof), intellectual
property security agreements (or amendments, restatements or supplements
thereto) and/or mortgages (or amendments, restatements or supplements thereto))
and involves no Default by the Parent Borrower or any other Loan Party hereunder
or under any Collateral Document.


-133-


US-DOCS\97384607.24

--------------------------------------------------------------------------------






Section 8.02    Remedies Upon Event of Default. If any Event of Default occurs
and is continuing, the Administrative Agent shall, at the request of, or may,
with the consent of, the Required Lenders, take any or all of the following
actions:
(a)    declare the commitment of each Lender to make Loans and any obligation of
each L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Parent Borrower;
(c)    require that the Parent Borrower Cash Collateralize the L/C Obligations
(in an amount equal to the then Outstanding Amount thereof; provided, however,
that the Administrative Agent or applicable L/C Issuer may, at any time and from
time to time after the initial deposit of Cash Collateral, request that
additional Cash Collateral be provided in order to protect against the results
of exchange rate fluctuations and the Parent Borrower shall deposit such
additional Cash Collateral); and


(d)    exercise on behalf of itself, the Lenders and the L/C Issuers all rights
and remedies available to it, the Lenders and the L/C Issuers under the Loan
Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Parent Borrower under the Bankruptcy Code
of the United States, the obligation of each Lender to make Loans and any
obligation of each L/C Issuer to make L/C Credit Extensions shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, and
the obligation of the Parent Borrower to Cash Collateralize the L/C Obligations
as aforesaid shall automatically become effective, in each case without further
act of the Administrative Agent or any Lender.

Section 8.03    Application of Funds. After the exercise of remedies provided
for in Section 8.02 (or after the Loans have automatically become immediately
due and payable and the L/C Obligations have automatically been required to be
Cash Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III but excluding any principal, interest and Letter of Credit Fees)
payable to the Administrative Agent in its capacity as such;


-134-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuers
(including fees and time charges for attorneys who may be employees of any
Lender or any L/C Issuer) arising under the Loan Documents and amounts payable
under Article III), ratably among them in proportion to the respective amounts
described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents, ratably among the Lenders and the
L/C Issuers in proportion to the respective amounts described in this clause
Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under Secured
Hedge Agreements and Secured Cash Management Agreements, ratably among the
Lenders, the L/C Issuers, the Hedge Banks and the Cash Management Banks in
proportion to the respective amounts described in this clause Fourth held by
them;
Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
face amount of Letters of Credit;
Sixth, to payment of all other Obligations ratably among the Secured Parties;
and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Parent Borrower or as otherwise required by Law.
Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn face amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above. Excluded Swap
Obligations with respect to any Guarantor shall not be paid with amounts
received from such Guarantor, but appropriate adjustments shall be made with
respect to payments from other Loan Parties to preserve the allocation to the
Obligations otherwise set forth above in this Section.
Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable Cash Management Bank or Hedge Bank, as the case
may be. After the Fifth Amendment Effective Date, a Secured Party Designation
Notice shall be required. Each Cash Management Bank or Hedge Bank not a party to
the Credit Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the


-135-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





Administrative Agent pursuant to the terms of Article IX hereof for itself and
its Affiliates as if a “Lender” party hereto.

ARTICLE IX

ADMINISTRATIVE AGENT

Section 9.01    Appointment and Authority. %3. Each of the Lenders and the L/C
Issuers hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents (including,
for the avoidance of doubt, the Intercreditor Agreement) and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof (including, for the avoidance of doubt, the execution and delivery of
the other Loan Documents (including the Intercreditor Agreement)), together with
such actions and powers as are reasonably incidental thereto. The provisions of
this Article, other than the final sentence of Section 9.10, are solely for the
benefit of the Administrative Agent, the Lenders and the L/C Issuers, and the
Parent Borrower shall not have rights as a third-party beneficiary of any of
such provisions. It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to the Agents is not intended to connote any fiduciary or other implied (or
express) obligations arising under agency doctrine of any applicable Law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.
(a)    The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents (including, for the avoidance of doubt, the Intercreditor
Agreement), and each of the Lenders (including in its capacities as a potential
Cash Management Bank and a potential Hedge Bank and on behalf of each of its
Affiliates that is or may be a Cash Management Bank or Hedge Bank) and each L/C
Issuer hereby irrevocably appoints and authorizes the Administrative Agent to
act as the agent of such Lender and such L/C Issuer for purposes of acquiring,
holding and enforcing any and all Liens on Collateral granted by any of the Loan
Parties to secure any of the Obligations, together with such powers and
discretion as are reasonably incidental thereto. In furtherance thereon, each of
the Lenders (including in its capacities as a potential Cash Management Bank and
a potential Hedge Bank and on behalf of each of its Affiliates that is or may be
a Cash Management Bank or Hedge Bank) and each L/C Issuer hereby irrevocably
appoints and authorizes the Administrative Agent (or any sub‑agent of the
Administrative Agent appointed pursuant to Section 9.05), as “collateral agent”
to act as trustee on their behalf solely for the purpose of acting as mortgagee
under Mortgages and holding the first preferred mortgage interest in each
Specified Rig granted to the Administrative Agent, as “collateral agent”, as
trustee pursuant to the respective Mortgage. The Administrative Agent hereby
accepts such trust and declares that, as trustee, it will hold each Mortgage for
the sole use and benefit of the Lenders and each L/C Issuer and shall, on behalf
of the trust created hereby, perform its obligations hereunder, but only upon
the terms and conditions of this Agreement. In connection with all of the
foregoing, the Administrative Agent, as “collateral agent” and any co‑agents,
sub‑agents and attorneys-in-fact appointed by the Administrative Agent pursuant
to Section 9.05 for purposes of holding


-136-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





or enforcing any Lien on the Collateral (or any portion thereof) granted under
the Collateral Documents, or for exercising any rights and remedies thereunder
at the direction of the Administrative Agent), shall be entitled to the benefits
of all provisions of this Article IX and Article X (including Section 10.04(c),
as though such co‑agents, sub‑agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.

Section 9.02    Rights as a Lender. The Person serving as the Administrative
Agent, Syndication Agent or a Documentation Agent, as applicable, hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Administrative Agent,
Syndication Agent or a Documentation Agent, as applicable, and the term “Lender”
or “Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Administrative Agent,
Syndication Agent or Documentation Agent, as applicable, hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with PKD or any Subsidiary or
other Affiliate thereof as if such Person were not the Administrative Agent,
Syndication Agent or Documentation Agent, as applicable, hereunder and without
any duty to account therefor to the Lenders.


-137-


US-DOCS\97384607.24

--------------------------------------------------------------------------------






Section 9.03    Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents, and each Agent’s duties hereunder shall be administrative
in nature. Without limiting the generality of the foregoing, the Administrative
Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to PKD or any of its Affiliates that is
communicated to or obtained by the Person serving as the Administrative Agent or
any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by a final nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent by the
Parent Borrower, a Lender or an L/C Issuer.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.


-138-


US-DOCS\97384607.24

--------------------------------------------------------------------------------






Section 9.04    Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, extension, renewal or
increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the applicable L/C Issuer, the Administrative Agent
may presume that such condition is satisfactory to such Lender or such L/C
Issuer unless the Administrative Agent shall have received notice to the
contrary from such Lender or such L/C Issuer prior to the making of such Loan or
the issuance of such Letter of Credit. The Administrative Agent may consult with
legal counsel (who may be counsel for the Parent Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

Section 9.05    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub‑agents appointed by the
Administrative Agent. The Administrative Agent and any such sub‑agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub‑agent and to the Related Parties of the
Administrative Agent and any such sub‑agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. No Agent shall be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final
nonappealable judgment that such Agent acted with gross negligence or willful
misconduct in the selection of such sub-agents.

Section 9.06    Resignation of Administrative Agent.
(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders, the L/C Issuers and the Parent Borrower. Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, in
consultation with the Parent Borrower, to appoint a successor, which shall be a
bank with an office in the United States, or an Affiliate of any such bank with
an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to) on behalf of the Lenders and the L/C Issuers,
appoint a successor Administrative Agent meeting the qualifications set forth
above, provided that in no event shall any such successor Administrative Agent
be a Defaulting Lender . Whether or not a successor has been appointed, such
resignation shall become effective in accordance with such notice on the
Resignation Effective Date (except that in the case of any collateral security
held by the Administrative Agent on


-139-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





behalf of the Lenders or the L/C Issuer under any of the Loan Documents, the
retiring or removed Administrative Agent shall continue to hold such collateral
security until such time as a successor Administrative Agent is appointed).
(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Parent
Borrower and such Person remove such Person as Administrative Agent and, in
consultation with the Parent Borrower, appoint a successor. If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring or removed Administrative Agent shall continue to
hold such collateral security until such time as a successor Administrative
Agent is appointed).
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring or removed Administrative Agent shall continue to
hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent (other than as provided
in Section 3.01(g) and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by the Parent Borrower to a successor Administrative Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Parent Borrower and such successor. After the retiring or removed Administrative
Agent’s resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 10.04 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them (i) while the retiring or removed Administrative Agent
was acting as Administrative Agent and (ii) after such resignation or removal
for as long as any of them continues to act in any capacity hereunder or under
the other Loan Documents, including (a) acting as collateral


-140-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





agent or otherwise holding any collateral security on behalf of any of the
Lenders and (b) in respect of any actions taken in connection with transferring
the agency to any successor Administrative Agent.
(d)    Any resignation or removal by Bank of America as Administrative Agent
pursuant to this Section shall also constitute its resignation as L/C Issuer. If
Bank of America resigns as an L/C Issuer, it shall retain all the rights,
powers, privileges and duties of the L/C Issuer hereunder with respect to all
Letters of Credit outstanding as of the effective date of its resignation as L/C
Issuer and all L/C Obligations with respect thereto, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c). Upon the appointment by the
Parent Borrower of a successor L/C Issuer hereunder (which successor shall in
all cases be a Lender other than a Defaulting Lender) and the acceptance by such
successor L/C Issuer of the rights, duties and obligations of such capacity
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer, (b) the
retiring L/C Issuer shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents, and (c) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

Section 9.07    Non‑Reliance on Administrative Agent and Other Lenders. Each
Lender and each L/C Issuer acknowledges that it has, independently and without
reliance upon the Administrative Agent, any other Agent or any other Lender or
any of their Related Parties and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent, any other
Agent or any other Lender or any of their Related Parties and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.

Section 9.08    No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the “Bookrunners” or “Arrangers” or the Agents listed
on the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or an L/C Issuer hereunder.


-141-


US-DOCS\97384607.24

--------------------------------------------------------------------------------






Section 9.09    Administrative Agent May File Proofs of Claim; Credit Bidding.
In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Parent Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise.
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.03(i) and (j), 2.09 and 10.04) allowed in such judicial
proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuers, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Sections 2.09 and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer or in any such proceeding.
The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States, including under Sections 363, 1123 or 1129 of the Bankruptcy Code of the
United States, or any similar Laws in any other jurisdictions to which a Loan
Party is subject, or (b) at any other sale or foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable Law.  In connection with any such credit bid and
purchase, the Obligations owed to the Secured Parties shall be entitled to be,
and shall be, credit bid on a ratable basis (with Obligations with respect to
contingent or


-142-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





unliquidated claims receiving contingent interests in the acquired assets on a
ratable basis that would vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) in the asset or assets so purchased (or in
the Equity Interests or debt instruments of the acquisition vehicle or vehicles
that are used to consummate such purchase).  In connection with any such bid (i)
the Administrative Agent shall be authorized to form one or more acquisition
vehicles to make a bid, (ii) to adopt documents providing for the governance of
the acquisition vehicle or vehicles (provided that any actions by the
Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in Section 10.01),
(iii) the Administrative Agent shall be authorized to assign the relevant
Obligations to any such acquisition vehicle pro rata by the Lenders, as a result
of which each of the Lenders shall be deemed to have received a pro rata portion
of any Equity Interests and/or debt instruments issued by such an acquisition
vehicle on account of the assignment of the Obligations to be credit bid, all
without the need for any Secured Party or acquisition vehicle to take any
further action, and (iv) to the extent that Obligations that are assigned to an
acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of debt credit bid by the
acquisition vehicle or otherwise), such Obligations shall automatically be
reassigned to the Lenders pro rata and the Equity Interests and/or debt
instruments issued by any acquisition vehicle on account of the Obligations that
had been assigned to the acquisition vehicle shall automatically be cancelled,
without the need for any Secured Party or any acquisition vehicle to take any
further action.

Section 9.10    Collateral and Guaranty Matters. Each of the Lenders (including
in its capacities as a potential Cash Management Bank and a potential Hedge Bank
and for on behalf of each of its Affiliates that is or may be a Cash Management
Bank or Hedge Bank) and each L/C Issuer irrevocably authorize the Administrative
Agent, at its option and in its discretion, to (a) upon request therefor from
the Parent Borrower, release any Collateral described on Schedule 7.05(j) from
the Liens created by the Collateral Documents, (b) release any and all
Collateral from the Liens created by the Collateral Documents, subordinate any
Lien on any and all such Collateral and/or release any and all Guarantors (other
than any Borrower) from their respective obligations under the Guaranty at any
time and from time to time in accordance with the provisions of the Collateral
Documents and Section 10.21, (c) execute and deliver, and take any action
referred to in Section 10.21 to evidence any such release or subordination and
(d) enter into any amendments of the Collateral Documents dated on and as of
even date herewith deemed reasonably necessary or appropriate by the
Administrative Agent in order to evidence the amendment and restatement of the
Existing Credit Agreement, the extension, renewal and continuation of the
Obligations secured by such Collateral Documents and for any other related
purpose.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Borrower (other than PKD) or Subsidiary Guarantor from its obligations under
the Guaranty pursuant to Section 9.10 or Section 10.21. The Administrative Agent
shall not be responsible for or have a duty to ascertain or inquire into any


-143-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





representation or warranty regarding the existence, value or collectability of
the Collateral, the existence, priority or perfection of the Administrative
Agent’s Lien thereon, or any certificate prepared by any Loan Party in
connection therewith, nor shall the Administrative Agent be responsible or
liable to the Lenders for any failure to monitor or maintain any portion of the
Collateral. In addition, the Administrative Agent will have no obligation to
conduct any independent evaluation or appraisal of the assets or liabilities of
the Parent Borrower, or any other party, or opine or advise on any related
Solvency issues.

Section 9.11    Secured Cash Management Agreements and Secured Hedge Agreements.
No Cash Management Bank or Hedge Bank that obtains the benefits of Section 8.03,
the Guaranty or any Collateral by virtue of the provisions hereof or of the
Guaranty or any Collateral Document shall have any right to notice of any action
or to consent to, direct or object to any action hereunder or under any other
Loan Document or otherwise in respect of the Collateral (including the release
or impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Cash Management Agreements and Secured Hedge Agreements
unless the Administrative Agent has received written notice of such Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Cash Management Bank or Hedge Bank, as the case may
be.
Section 9.12. Lender ERISA Representation.
(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, the Arrangers and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrowers or any other Loan Party, that at least one of the following is and
will be true:
(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,
(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,
(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset


-144-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





Manager made the investment decision on behalf of such Lender to enter into,
participate in, administer and perform the Loans, the Letters of Credit, the
Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or
(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b) In addition, unless sub-clause (i) in the immediately preceding clause (a)
is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and the Arrangers and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrowers or any other
Loan Party, that:
(i) none of the Administrative Agent or the Arrangers or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),
(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),
(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),
(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and


-145-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





(v) no fee or other compensation is being paid directly to the Administrative
Agent or the Arrangers or any their respective Affiliates for investment advice
(as opposed to other services) in connection with the Loans, the Letters of
Credit, the Commitments or this Agreement.
(c) The Administrative Agent and the Arrangers hereby informs the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the Letters of
Credit, the Commitments and this Agreement, (ii) may recognize a gain if it
extended the Loans, the Letters of Credit or the Commitments for an amount less
than the amount being paid for an interest in the Loans, the Letters of Credit
or the Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

ARTICLE X

MISCELLANEOUS

Section 10.01    Amendments, Etc. Any provision of the Loan Documents may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed by (I) in the case of this Agreement, the Parent Borrower and the
Required Lenders and acknowledged by the Administrative Agent, and (II) in the
case of any other Loan Document, each party thereto and the Administrative Agent
(with the consent of the Required Lenders, or otherwise in accordance with the
express terms thereof or pursuant to any Loan Document), and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:
(a)    waive any condition set forth in Section 4.01 (other than
Section 4.01(b)), or, in the case of the initial Credit Extension, Section 4.02,
without the written consent of each Lender;
(b)    without limiting the generality of clause (a) above, waive any condition
set forth in Section 4.02 as to any Credit Extension without the written consent
of the Required Lenders;
(c)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
(d)    postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding mandatory prepayments) of principal, interest, fees or
other


-146-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





amounts due to the Lenders (or any of them) hereunder or under such other Loan
Document without the written consent of each Lender entitled to such payment;
(e)    reduce or forgive the principal of, or the rate of interest specified
herein on, any Loan or L/C Borrowing, or (subject to clause (iii) of the second
proviso to this Section 10.01) any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby; provided, however, that only the consent of the
Required Lenders shall be necessary (i) to amend the definition of “Default
Rate” or to waive any obligation of the Parent Borrower to pay interest or
Letter of Credit Fees at the Default Rate or (ii) to change the manner of
computation of any financial ratio (including any change in any applicable
defined term) used in determining the Applicable Rate even if the effect of such
amendment would be to reduce the interest rate on any Loan or L/C Borrowing or
to reduce any fee payable hereunder;
(f)    change the definition of “Applicable Percentage”, Section 2.12(a),
Section 2.12(f), Section 2.13 or Section 8.03 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender affected thereby;
(g)    amend Section 1.06 or the definition of “Alternative Currency” without
the written consent of each L/C Issuer;
(h)    change (i) any provision of this Section 10.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder, without the written consent of each Lender;
(i)    release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender
(except any such release in accordance with a transaction permitted under the
Loan Documents);
(j)    release all or substantially all of the value of the Guaranty without the
written consent of each Lender (except any such release in accordance with a
transaction permitted under the Loan Documents); or
(k)    amend the penultimate paragraph of Section 9.09 without the written
consent of each Lender;
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuers under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it
(and, notwithstanding anything to the contrary contained herein, any term of any
Issuer Document may be amended, waived or otherwise modified with only the
consent of only the applicable L/C Issuer and the Parent Borrower); (ii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document and (iii) the Fee Letter may be amended, or rights or


-147-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





privileges thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that (x) the Commitment of such Lender may not be increased or extended,
nor the principal owed to such Lender reduced or the final maturity thereof
extended, without the consent of such Lender and (y) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender more adversely than other affected
Lenders shall require the consent of such Defaulting Lender.
If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders (a “Non‑Consenting
Lender”), the Parent Borrower may replace such Non‑Consenting Lender in
accordance with Section 10.13; provided that such amendment, waiver, consent or
release can be effected as a result of the assignment contemplated by such
Section (together with all other such assignments required by the Parent
Borrower to be made pursuant to this paragraph).

Section 10.02    Notices; Effectiveness; Electronic Communication.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(i)    if to the Parent Borrower, the Administrative Agent, or Bank of America
as an L/C Issuer, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and
(ii)    if to any other Lender or L/C Issuer, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e‑mail, FpML messaging and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent,
provided that the foregoing


-148-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





shall not apply to notices to any Lender or any L/C Issuer pursuant to
Article II if such Lender or such L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent, any L/C Issuer or
the Parent Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e‑mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e‑mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e‑mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON‑INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Parent Borrower, any Lender, any L/C
Issuer or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of the Parent
Borrower’s or the Administrative Agent’s transmission of Borrower Materials or
notices through the Platform, any other electronic platform or electronic
messaging service, or through the Internet, except to the extent that such
losses, claims, damages, liabilities or expenses are determined by a court of
competent jurisdiction by a final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Agent Party; provided,
however, that in no event shall any Agent Party have any liability to the Parent
Borrower, any Lender, any L/C Issuer or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).
(d)    Change of Address, Etc. Each of the Parent Borrower, the Administrative
Agent and Bank of America as an L/C Issuer may change its address (including its
address for electronic communications), telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender or


-149-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





L/C Issuer may change its address (including its address for electronic
communications), telecopier or telephone number for notices and other
communications hereunder by notice to the Parent Borrower, the Administrative
Agent and the other L/C Issuers. In addition, each Lender and each L/C Issuer
(other than Bank of America) agrees to notify the Administrative Agent from time
to time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non‑public information with respect to PKD or its securities for purposes of
United States Federal or state securities laws.
(e)    Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic or electronic notices, Committed
Loan Notices or Letter of Credit Applications) purportedly given by or on behalf
of the Parent Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Parent Borrower shall
indemnify the Administrative Agent, each L/C Issuer, each Lender and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Parent Borrower. All telephonic notices to and other
telephonic communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

Section 10.03    No Waiver; Cumulative Remedies; Enforcement. No failure by any
Lender, any L/C Issuer or the Administrative Agent to exercise, and no delay by
any such Person in exercising, any right, remedy, power or privilege hereunder
or under any other Loan Document shall operate as a waiver thereof; nor shall
any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided, and provided under each other Loan Document, are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Secured Parties; provided, however, that the foregoing shall not prohibit
(a) the Administrative Agent from exercising


-150-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





on its own behalf the rights and remedies that inure to its benefit (solely in
its capacity as Administrative Agent) hereunder and under the other Loan
Documents, (b) each L/C Issuer from exercising the rights and remedies that
inure to its benefit (solely in its capacity as an L/C Issuer) hereunder and
under the other Loan Documents, (c) any Lender from exercising setoff rights in
accordance with Section 10.08 (subject to the terms of Section 2.13), or (d) any
Lender from filing proofs of claim or appearing and filing pleadings on its own
behalf during the pendency of a proceeding relative to any Loan Party under any
Debtor Relief Law; and provided, further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.13, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.

Section 10.04    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Borrowers shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, the Arranger and
their Affiliates (including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent and the Arranger), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by each L/C Issuer in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all out-of-pocket expenses incurred by the Administrative
Agent, the Arranger, any Lender or any L/C Issuer (including the fees, charges
and disbursements of any counsel for the Administrative Agent, the Arranger, any
Lender or any L/C Issuer), and shall pay all fees and time charges for attorneys
who may be employees of the Administrative Agent, the Arranger any Lender or any
L/C Issuer, in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with Loans made or Letters
of Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit. Without limiting the foregoing, the Parent Borrower agrees to
pay all costs, fees and expenses contemplated by Section 6.12.
(b)    Indemnification by the Borrowers. The Borrowers shall indemnify the
Administrative Agent (and any sub‑agent thereof), each other Agent, the
Arranger, each Lender and each L/C Issuer, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee), and shall indemnify and hold
harmless each Indemnitee from all fees and time charges and disbursements for
attorneys who may be employees of any Indemnitee, incurred by any Indemnitee or
asserted against


-151-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





any Indemnitee by any third party or by the Borrowers or any other Loan Party
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, or the consummation of
the transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub‑agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by any L/C Issuer to honor a demand for payment under a Letter of Credit
if the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
any Borrower or any of its Subsidiaries, or any Environmental Liability related
in any way to any Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Parent Borrower or any other Loan Party or
any of the Parent Borrower’s or such Loan Party’s directors, shareholders or
creditors, and regardless of whether any Indemnitee is a party thereto, IN ALL
CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses (x) are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Parent Borrower or any other Loan Party
against an Indemnitee for breach in bad faith of such Indemnitee’s obligations
hereunder or under any other Loan Document, if the Parent Borrower or such other
Loan Party has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction. This Section 10.04(b)
shall not apply with respect to Taxes other than any Taxes that represent
losses, claims, damages, liabilities or related expenses arising from any
non-Tax claim.
(c)    Reimbursement by Lenders. To the extent that any Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub‑agent
thereof), each other Agent, any L/C Issuer or any Related Party of any of the
foregoing (and without limiting any Borrower’s obligation to do so), each Lender
severally agrees to pay to the Administrative Agent (or any such sub‑agent),
such other Agent, such L/C Issuer or such Related Party, as the case may be,
such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub‑agent), any other
Agent or any L/C Issuer in its capacity as such, or against any Related Party of
any of the foregoing acting for the Administrative Agent (or any such
sub‑agent), any other Agent or any L/C Issuer in connection with such capacity;
and provided further that the obligation to indemnify the L/C Issuers hereunder
shall be limited solely to the Lenders.


-152-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





The obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Borrowers shall assert, and hereby waives, any claim against
any Indemnitee, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.
(e)    Payments. All amounts due under this Section shall be payable not later
than thirty days after written demand therefor (or such later time as the
applicable payee shall agree to in writing in its sole discretion).
(f)    Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent and each L/C Issuer, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

Section 10.05    Payments Set Aside. To the extent that any payment by or on
behalf of any Borrower is made to the Administrative Agent, any L/C Issuer or
any Lender, or the Administrative Agent, any L/C Issuer or any Lender exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect, in the applicable currency of
such recovery or payment. The obligations of the Lenders and the L/C Issuers
under clause (b) of the preceding sentence shall survive the payment in full of
the Obligations and the termination of this Agreement.


-153-


US-DOCS\97384607.24

--------------------------------------------------------------------------------






Section 10.06    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Borrower may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent and each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection (f)
of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuers and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations) at the time
owing to it); provided that any such assignment shall be subject to the
following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Parent
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed);


-154-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





provided, however, that concurrent assignments to members of an Assignee Group
and concurrent assignments from members of an Assignee Group to a single
Eligible Assignee (or to an Eligible Assignee and members of its Assignee Group)
will be treated as a single assignment for purposes of determining whether such
minimum amount has been met.
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Parent Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Parent Borrower shall be deemed to have consented to any such assignment unless
it shall object thereto by written notice to the Administrative Agent within 10
Business Days after having received notice thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of any Commitment if such assignment is to a Person that is not a Lender with a
Commitment, an Affiliate of such Lender or an Approved Fund with respect to such
Lender; and
(C)    the consent of each L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding).
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
(v)    No Assignment to Parent Borrower or Defaulting Lender. No such assignment
shall be made to the Parent Borrower or any of the Parent Borrower’s Affiliates


-155-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





or Subsidiaries or to any Defaulting Lender or any of a Defaulting Lender’s
Affiliates or Subsidiaries.
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of a natural person).
(vii)    Merrill Lynch. Notwithstanding anything to the contrary herein, Merrill
Lynch, Pierce, Fenner & Smith Incorporated may, without notice to the Parent
Borrower, assign its rights and obligations under this Agreement to any other
registered broker-dealer wholly-owned by Bank of America Corporation to which
all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, each Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.


-156-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at the Administrative Agent’s Office a
copy (or the equivalent thereof in electronic form) of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts (and
stated interest) of the Loans and L/C Obligations owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive absent manifest error, and the Borrowers, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Parent Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of a natural person, or
the Parent Borrower or any of the Parent Borrower’s Affiliates or Subsidiaries
or to any Defaulting Lender or any of a Defaulting Lender’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations) owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrowers, the Administrative Agent, the Lenders and the L/C
Issuers shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Parent Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.01 (subject to the requirements and limitations
therein, including the requirements under Section 3.01(e) (it being understood
that the documentation required under Section 3.01(e) shall be delivered to the
participating Lender)), 3.04 and 3.05 to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to subsection (b) of this
Section. To the extent permitted by Law, each Participant also shall be entitled
to the benefits of Section 10.08 as though it were a Lender, provided such
Participant agrees to be subject to Section 2.13 as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a nonfiduciary agent of the Parent Borrower, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any commitments, loans,
letters of


-157-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





credit or its other obligations under any Loan Document) except to the extent
that such disclosure is necessary to establish that such commitment, loan,
letter of credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.
(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Parent Borrower’s prior written consent.
(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or other
central bank having jurisdiction over such Lender; provided that no such pledge
or assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
(g)    Resignation as L/C Issuer after Assignment. Notwithstanding anything to
the contrary contained herein, if at any time Bank of America acting as an L/C
Issuer or other Lender that has issued a then-outstanding Letter of Credit
assigns all of its Commitment and Loans pursuant to subsection (b) above, Bank
of America or such other Lender, as applicable, may, (i) upon 30 days’ notice to
the Parent Borrower and the Lenders, resign as an L/C Issuer. In the event of
any such resignation as L/C Issuer, the Parent Borrower shall be entitled to
appoint from among the Lenders a successor L/C Issuer hereunder; provided,
however, that no failure by the Parent Borrower to appoint any such successor
shall affect the resignation of Bank of America or such other assigning Lender
as L/C Issuer, as the case may be. If Bank of America or such other assigning
Lender resigns as an L/C Issuer, it shall retain all the rights, powers,
privileges and duties of an L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as an L/C Issuer
and all L/C Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c)). Upon the appointment of a successor L/C
Issuer, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer, and (b) the
successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to Bank of America or such other retiring L/C
Issuer, as the case may be, to effectively assume the obligations of Bank of
America or such other retiring L/C Issuer, as the case may be, with respect to
such Letters of Credit.


-158-


US-DOCS\97384607.24

--------------------------------------------------------------------------------






Section 10.07    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the other Agents, the Lenders and the L/C Issuers agrees
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
trustees, advisors, independent auditors, legal counsel and representatives (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it or its Related Parties
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal or administrative process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
any of the Borrowers or their obligations hereunder, (g) with the consent of the
Parent Borrower, (h) for purposes of establishing a “due diligence” defense or
(i) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section, (y) becomes available to the
Administrative Agent, any other Agent, any Lender, any L/C Issuer or any of
their respective Affiliates (and the successors and assigns of the foregoing) on
a nonconfidential basis from a source other than the Parent Borrower or (z) is
independently developed by the Administrative Agent, any other Agent, any
Lender, any L/C Issuer or any of their respective Affiliates (and the successors
and assigns of the foregoing). In addition, the Administrative Agent and the
Lenders may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry and service providers to the Agents and the Lenders in connection with
the administration of this Agreement, the other Loan Documents, and the
Commitments.
For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any other Agent, any
Lender or any L/C Issuer on a nonconfidential basis prior to disclosure by any
Loan Party or any Subsidiary thereof, provided that, in the case of information
received from a Loan Party or any such Subsidiary after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
Each of the Administrative Agent, the other Agents, the Lenders and the L/C
Issuers acknowledges that (a) the Information may include material non‑public
information concerning the Parent Borrower or a Subsidiary, as the case may be,
(b) it has developed compliance procedures regarding the use of material
non‑public information and (c) it will handle such material non‑public


-159-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





information in accordance with applicable Law, including United States Federal
and state securities Laws.

Section 10.08    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender, each L/C Issuer and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, such L/C Issuer or any such Affiliate to or for the
credit or the account of the Parent Borrower or any other Loan Party against any
and all of the obligations of the Parent Borrower or any other Loan Party now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or such L/C Issuer, irrespective of whether or not such Lender or such
L/C Issuer shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Parent Borrower or such Loan Party
may be contingent or unmatured or are owed to a branch or office of such Lender
or such L/C Issuer different from the branch or office holding such deposit or
obligated on such indebtedness; provided, that (x) in the event that any
Defaulting Lender shall exercise any such right of setoff hereunder, (i) all
amounts so set off shall be paid over immediately to the Administrative Agent
for further application in accordance with the provisions of Section 2.16 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and (ii) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff and (y) no Lender, L/C Issuer or any such
Affiliate shall set off against a Dominion Account without the Administrative
Agent’s prior consent. The rights of each Lender, such L/C Issuer and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender, such L/C Issuer or
their respective Affiliates may have. Each Lender and each L/C Issuer agrees to
notify the Parent Borrower and the Administrative Agent promptly after any such
setoff and application, provided that the failure to give such notice shall not
affect the validity of such setoff and application.

Section 10.09    Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non‑usurious
interest permitted by applicable Law (the “Maximum Rate”). If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the Parent Borrower. In
determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

Section 10.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which


-160-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





shall constitute an original, but all of which when taken together shall
constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or other electronic imaging means
(e.g., “.pdf” or “.tiff”) shall be effective as delivery of a manually executed
counterpart of this Agreement.

Section 10.11    Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect until the Termination Date.

Section 10.12    Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


-161-


US-DOCS\97384607.24

--------------------------------------------------------------------------------






Section 10.13    Replacement of Lenders. If any Lender requests compensation
under Section 3.04, or if the Parent Borrower is required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, and in each case, such Lender has declined or is
unable to designate a different Lending Office in accordance with Section
3.06(a), if any Lender is a Non‑Consenting Lender or a Defaulting Lender, or if
any other circumstance exists hereunder that gives the Parent Borrower the right
to replace a Lender as a party hereto, then the Parent Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 10.06), all of its interests, rights and obligations under this
Agreement and the related Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:
(a)    the Parent Borrower shall have paid (or caused a Designated Borrower to
pay) to the Administrative Agent the assignment fee specified in
Section 10.06(b);
(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Parent Borrower or applicable Designated Borrower (in the case of all other
amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
(d)    such assignment does not conflict with applicable Laws; and
(e)    in connection with any such replacement, if any such Non‑Consenting
Lender or Defaulting Lender does not execute and deliver to the Administrative
Agent a duly executed Assignment and Assumption reflecting such replacement
within five (5) Business Days of the date on which the assignee Lender executes
and delivers such Assignment and Assumption to such Non‑Consenting Lender or
Defaulting Lender, then such Non‑Consenting Lender or Defaulting Lender shall be
deemed to have executed and delivered such Assignment and Assumption without any
action on the part of the Non‑Consenting Lender or Defaulting Lender.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Parent Borrower to require such assignment and
delegation cease to apply.


-162-


US-DOCS\97384607.24

--------------------------------------------------------------------------------






Section 10.14    Governing Law; Jurisdiction; Etc.
(a)    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b)    SUBMISSION TO JURISDICTION. THE PARENT BORROWER IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER,
THE L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR
PROCEEDING SHALL BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE PARENT BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
(c)    WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF


-163-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE
LAW.

Section 10.15    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 10.16    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Parent Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent and the Arranger
are arm’s-length commercial transactions between the Parent Borrower and its
Affiliates, on the one hand, and the Administrative Agent and the Arranger, on
the other hand, (B) the Parent Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C) the
Parent Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent and the Arranger each is
and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Parent Borrower or any of its Affiliates,
or any other Person and (B) neither the Administrative Agent nor the Arranger
has any obligation to the Parent Borrower or any of its Affiliates with respect
to the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; and (iii) the Administrative Agent
and the Arranger and their respective Affiliates may be engaged in a broad range
of transactions that involve interests that differ from those of the Parent
Borrower and its Affiliates, and neither the Administrative Agent nor the
Arranger has any obligation to disclose any of such interests to the Parent
Borrower or its Affiliates. To the fullest extent permitted by law, the Parent
Borrower hereby waives and releases any claims that it may have against the
Administrative Agent and the Arranger with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

Section 10.17    Electronic Execution of Assignments and Certain Other
Documents. The words “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
any Assignment and Assumption, any amendment or other modification hereof


-164-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





(including waivers and consents), amendments or other modifications, Committed
Loan Notices, or Letter of Credit Applications) shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary neither the Administrative Agent, the L/C Issuer nor any Lender is
under any obligation to agree to accept electronic signatures in any form or in
any format unless expressly agreed to by the Administrative Agent, the L/C
Issuer or such Lender pursuant to procedures approved by it and provided further
without limiting the foregoing, upon the request of any party, any electronic
signature shall be promptly followed by such manually executed counterpart.

Section 10.18    USA PATRIOT Act. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Parent Borrower and each other Loan Party
that pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L.
107‑56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies the Parent Borrower and
each other Loan Party, which information includes the name and address of each
Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Act. The Parent Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

Section 10.19    Judgment Currency. If, for the purposes of obtaining judgment
in any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Parent Borrower in respect of any such sum due from it to the Administrative
Agent or any Lender hereunder or under the other Loan Documents shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
that in which such sum is denominated in accordance with the applicable
provisions of this Agreement (the “Agreement Currency”), be discharged only to
the extent that on the Business Day following receipt by the Administrative
Agent or such Lender, as the case may be, of any sum adjudged to be so due in
the Judgment Currency, the Administrative Agent or such Lender, as the case may
be, may in accordance with normal banking procedures purchase the Agreement
Currency with the Judgment Currency. If the amount of the Agreement Currency so
purchased is less than the sum originally due to the Administrative Agent or any
Lender from the Parent Borrower in the Agreement Currency, the Parent Borrower
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent or such Lender, as the case may be, against
such loss. If the amount of the Agreement Currency so purchased is greater than
the sum originally due to the Administrative Agent or any Lender in such
currency,


-165-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





the Administrative Agent or such Lender, as the case may be, agrees to return
the amount of any excess to the Parent Borrower (or to any other Person who may
be entitled thereto under applicable law).

Section 10.20    Assignment and Reallocation of Commitments, Etc. (a) On the
Closing Date, each of the Existing Lenders (including each Exiting Lender) under
the Existing Credit Agreement hereby sells, assigns, transfers and conveys to
the Lenders hereunder, and each of the Lenders hereunder hereby purchases and
accepts, so much of the aggregate commitments under, and loans and
participations in letters of credit outstanding under, the Existing Credit
Agreement such that, immediately after giving effect to the effectiveness of
this Agreement (including any increase of the commitments effectuated hereby),
the relevant Commitments of each Lender, shall be as set forth on Schedule 2.01
hereto (it being understood that (i) if any Letters of Credit are outstanding
under the Existing Credit Agreement as of the Closing Date, then each of the
Lenders shall have purchased and accepted from the Existing Lenders, a
participation in such outstanding Letters of Credit based on its respective
Applicable Percentage and (ii) the Parent Borrower has repaid the Existing Term
Loans and all obligations owing in connection therewith with the proceeds of
Loans made hereunder). The foregoing assignments, transfers and conveyances are
without recourse to any Existing Lender and without any warranties whatsoever by
the Administrative Agent, the L/C Issuer or any Existing Lender as to title,
enforceability, collectability, documentation or freedom from liens or
encumbrances, in whole or in part, other than that the warranty of any such
Existing Lender that it has not previously sold, transferred, conveyed or
encumbered such interests. The Existing Lenders and the Lenders shall, if
appropriate, make all appropriate adjustments in payments under the Existing
Credit Agreement, the “Notes” and the other “Loan Documents” thereunder for
periods prior to the adjustment date among themselves, but in no event shall any
such adjustment of Eurodollar Rate Loans (i) constitute a payment or prepayment
of all or a portion of any Eurodollar Rate Loans or (ii) entitle any Lender to
any reimbursement under Section 3.05 hereof or Section 3.05 of the Existing
Credit Agreement. As of the Closing Date, any “Note” under the Existing Credit
Agreement issued to any Existing Lender that is also a Lender shall be deemed
for all purposes superseded and replaced by the Note (if any) issued to such
Lender under this Agreement, without further action required by any payee
thereof, and all “Notes” under the Existing Credit Agreement shall be of no
further force and effect.
(b)    On the Closing Date, the Existing Credit Agreement shall be amended and
restated in its entirety by this Agreement, and the Existing Credit Agreement
shall thereafter be of no further force and effect, except that the Parent
Borrower, the Administrative Agent and the Lenders agree that (i) the incurrence
by the Parent Borrower of the “Obligations” in respect of the “Facilities” (in
each case as defined in the Existing Credit Agreement), whether or not such
“Obligations” are contingent as of the Closing Date, shall continue to exist
under and be evidenced by this Agreement and the other Loan Documents, (ii)
except as expressly stated herein or amended, the other Loan Documents are
ratified and confirmed as remaining unmodified and in full force and effect with
respect to all Obligations and (iii) the provisions of the Existing Credit
Agreement pertaining to indemnity and reimbursement of costs and expenses shall
continue to be in full force and effect for periods prior to the Closing Date
with such obligations under those provisions surviving hereafter. This Agreement
is not in any way intended to constitute a


-166-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





novation of the obligations and liabilities existing under the Existing Credit
Agreement or evidence payment of all or any portion of such obligations and
liabilities. Each Exiting Lender consents to the amendment and restatement of
the Existing Credit Agreement contemplated by this Agreement and is signatory
hereto solely for purposes of effectuating (i) such amendment and restatement
and (ii) the assignments and reallocations contemplated by Section 10.20(a).
(c)    This amendment and restatement is limited as written and is not a consent
to any other amendment, restatement or waiver, whether or not similar and,
except as expressly provided herein or in any other Loan Document, all terms and
conditions of the Loan Documents remain in full force and effect unless
specifically amended hereby or by any other Loan Document.

Section 10.21    Release of Collateral and Loan Parties.
(a)    Any Lien on any Collateral granted to or held by the Administrative Agent
under any Loan Document shall automatically be released, terminated and
discharged in full (as used in this Section 10.21, “released”) without the need
for any further action by any Person: (i) upon the Termination Date, (ii) with
respect to any such Lien, in the event that any asset constituting Collateral
is, or is to be, Disposed of as part of, or in connection with, any transaction
not prohibited hereunder or under any other Loan Document or (iii) if approved,
authorized or ratified in writing in accordance with Section 10.01.
(b)    The Administrative Agent, as applicable, shall, without the need for any
further action by any Person, subordinate any Lien on any property granted to or
held by the Administrative Agent under any Loan Document to the holder of any
Lien on such property that is permitted by Section 7.01(g), (r) or (t).
(c)    Any Loan Party (other than PKD) shall be automatically released from its
obligations under the Guaranty and Collateral Documents upon (i) such Person
ceasing to be a Subsidiary as a result of a transaction permitted hereunder or
otherwise in accordance with the terms hereof and (ii) written notice received
by the Administrative Agent executed by a Responsible Officer of the Parent
Borrower describing the circumstances giving rise to such claim for release. In
addition, (i)  if a Subsidiary Guarantor has become an Excluded Subsidiary or
(ii) if a Subsidiary Guarantor ceases to be a Material Subsidiary, in each case,
as a result of a transaction permitted hereunder or otherwise in accordance with
the terms hereof, then automatically upon the receipt by the Administrative
Agent of written notice from a Responsible Officer of the Parent Borrower
(providing sufficient factual detail supporting a claim for release consistent
with this sentence) such Subsidiary Guarantor shall be released from the
Guaranty.
(d)    In the case of any release or subordination described in this Section
10.21, the Administrative Agent shall, at the Borrowers’ expense, execute and
deliver to the relevant Borrower such documents or evidence of such release or
subordination as such Borrower may reasonably request to evidence the release or
subordination of such item of Collateral from


-167-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





the assignment and security interest granted under the Collateral Documents, or
to substantiate its interest in such item, in each case in accordance with the
terms of the Loan Documents and this Section 10.21.
(e)    Upon the occurrence of the Closing Date, Parker-VSE, LLC is hereby
automatically released as a Subsidiary Guarantor and its obligations under the
Guaranty and the Security Agreement shall be of no further force and effect
thereafter. The Parent Borrower represents that, as of the Closing Date,
Parker-VSE, LLC has less than $10,000 of assets.

Section 10.22    ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

Section 10.23    Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

ARTICLE XI

THE PARENT BORROWER

Section 11.01    Appointment; Nature of Relationship. PKD is hereby appointed by
each of the Borrowers as its contractual representative (herein referred to as
the “Parent Borrower”)


-168-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





hereunder and under each other Loan Document, and each Borrower irrevocably
authorizes the Parent Borrower to act as the contractual representative of such
Borrower with the rights and duties expressly set forth herein and in the other
Loan Documents. The Parent Borrower agrees to act as such contractual
representative upon the express conditions contained in this Article XI.
Additionally, each Borrower hereby appoints the Parent Borrower as its agent to
receive all of the proceeds of the Loans, at which time the Parent Borrower
shall promptly disburse such Loans to the appropriate Borrower. The
Administrative Agent and the Lenders, and their respective officers, directors,
agents or employees, shall not be liable to the Parent Borrower or any Borrower
for any action taken or omitted to be taken by the Parent Borrower or any
Borrower pursuant to this Section 11.01. For the avoidance of doubt, each Loan
Party hereby appoints the Parent Borrower to act as its agent for all purposes
of this Agreement, the other Loan Documents and all other documents and
electronic platforms entered into in connection herewith and agrees that (a) the
Parent Borrower may execute such documents and provide such authorizations on
behalf of such Loan Party as the Parent Borrower deems appropriate in its sole
discretion and each Loan Party shall be obligated by all of the terms of any
such document and/or authorization executed on its behalf, (b) any notice or
communication delivered by the Administrative Agent, L/C Issuer or a Lender to
the Parent Borrower shall be deemed delivered to each Loan Party and (c) the
Administrative Agent, L/C Issuer or the Lenders may accept, and be permitted to
rely on, any document, authorization, instrument or agreement executed by the
Parent Borrower on behalf of each of the Loan Parties.

Section 11.02    Powers. The Parent Borrower shall have and may exercise such
powers under the Loan Documents as are specifically delegated to the Parent
Borrower by the terms of each thereof, together with such powers as are
reasonably incidental thereto. The Parent Borrower shall have no implied duties
to any Borrower, or any obligation to the Lenders to take any action thereunder
except any action specifically provided by the Loan Documents to be taken by the
Parent Borrower.

Section 11.03    Employment of Agents. The Parent Borrower may execute any of
its duties as the Parent Borrower hereunder and under any other Loan Document by
or through authorized officers.

Section 11.04    No Successor Parent Borrower. The Parent Borrower may not
resign from its capacity as Parent Borrower under this Agreement.

Section 11.05    Execution of Loan Documents. Each Borrower hereby empowers and
authorizes the Parent Borrower, on its behalf, to execute and deliver to the
Administrative Agent and the Lenders the Loan Documents and all related
agreements, certificates, notices, consents, documents or instruments as shall
be necessary or appropriate to effect the purposes of the Loan Documents,
including, without limitation, the Compliance Certificates. Each Borrower agrees
that any action taken by the Parent Borrower or any other Borrower in accordance
with the terms of this Agreement or the other Loan Documents, and the exercise
by the Parent Borrower of its powers set forth therein or herein, together with
such other powers that are reasonably incidental thereto, shall be binding upon
all of the Borrowers.




-169-


US-DOCS\97384607.24

--------------------------------------------------------------------------------





(Signature pages begin on following page)



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
PARKER DRILLING COMPANY,
as the Borrower




By:                             
Name:     
Title:








-170-


US-DOCS\97384607.24

--------------------------------------------------------------------------------







BANK OF AMERICA, N.A., as
Administrative Agent




By:                             
Name:
Title:




[Signature Page to Credit Agreement]




 


US-DOCS\97384607.24

--------------------------------------------------------------------------------





BANK OF AMERICA, N.A., as a Lender and an L/C Issuer




By:                             
Name:
Title:




[Signature Page to Credit Agreement]




 


US-DOCS\97384607.24

--------------------------------------------------------------------------------





BARCLAYS BANK PLC, as a Lender




By:                             
Name:
Title:     






[Signature Page to Credit Agreement]




 


US-DOCS\97384607.24

--------------------------------------------------------------------------------







WELLS FARGO BANK N.A., as Syndication Agent and a Lender




By:                             
Name:
Title:     




[Signature Page to Credit Agreement]




 


US-DOCS\97384607.24

--------------------------------------------------------------------------------





DEUTSCHE BANK AG, NEW YORK BRANCH, as a Lender




By:                             
Name:
Title:     






By:                             
Name:
Title:     




[Signature Page to Credit Agreement]




 


US-DOCS\97384607.24

--------------------------------------------------------------------------------







GOLDMAN SACHS BANK USA, as a Lender




By:                             
Name:
Title:     






[Signature Page to Credit Agreement]




 


US-DOCS\97384607.24

--------------------------------------------------------------------------------







THE ROYAL BANK OF SCOTLAND plc, as a Lender




By:                             
Name:
Title:     






[Signature Page to Credit Agreement]




 


US-DOCS\97384607.24

--------------------------------------------------------------------------------







WHITNEY BANK, as a Lender




By:                             
Name:
Title:     






[Signature Page to Credit Agreement]




 


US-DOCS\97384607.24

--------------------------------------------------------------------------------







HSBC BANK USA, N.A., as a Lender




By:                             
Name:
Title:     






[Signature Page to Credit Agreement]




 


US-DOCS\97384607.24

--------------------------------------------------------------------------------







NORTHRIM BANK, as a Lender




By:                             
Name:
Title:     


    




[Signature Page to Credit Agreement]




 


US-DOCS\97384607.24